





MASTER CREDIT FACILITY AGREEMENT
BY AND BETWEEN
BORROWERS SIGNATORY HERETO
AND
REGIONS BANK
DATED AS OF
June 3, 2016






Master Credit Facility Agreement
Form 6001.MCFA
Page viii
Fannie Mae
03-16
© 2016 Fannie Mae





[fannielogo.jpg]

--------------------------------------------------------------------------------







TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS; SUMMARY OF TERMS    2
Section 1.01
Defined Terms.    2

Section 1.02
Schedules, Exhibits, and Attachments Incorporated.    2

ARTICLE 2 THE COMMITMENT; ADVANCES; COLLATERAL EVENTS    3
Section 2.01
Variable Advance and Fixed Advance.    3

(a)    Variable Advance.    3
(b)    Fixed Advance.    3
Section 2.02
Advances.    3

(a)    Request.    3
(b)    Limitations on Executions.    3
(c)    Making Advances.    3
Section 2.03
Advance Terms and Payments on Advances.    5

(a)    Debt Service Payments.    5
(b)    Capitalization of Accrued but Unpaid Interest.    8
(c)    Late Charges.    8
(d)    Default Rate.    8
(e)    Address for Payments.    10
(f)    Application of Payments.    10
Section 2.04
Prepayment; Prepayment Lockout; Prepayment Premium.    10

Section 2.05
Acceleration of Advances.    11

Section 2.06
Application of Collateral.    11

Section 2.07
Casualty and Condemnation.    12

Section 2.08
No Effect on Payment Obligations.    12

Section 2.09
Loss Resulting from Prepayment.    12

Section 2.10
Collateral Events    12

(a)    Conversion from Variable Note to Fixed Note.    12
(b)    Right to Obtain Releases of Mortgaged Property.    12
(c)    Right to Add Additional Mortgaged Properties as Collateral.    13
(d)    Right to Substitutions.    13
(e)    Limitation on Collateral Events.    13
(f)    Intentionally Deleted.    13
Section 2.11
Termination of Master Agreement.    13

(a)    Request.    13
(b)    Conditions Precedent.    13
(c)    Closing.    14
ARTICLE 3 PERSONAL LIABILITY    14
Section 3.01
Non-Recourse Liability; Exceptions.    14

Section 3.02
Personal Liability of Borrower    14

(a)    Personal Liability Based on Lender’s Loss (Partial Recourse).    14
(b)    Full Personal Liability (Full Recourse).    16


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section 3.03
Personal Liability for Indemnity Obligations.    17

Section 3.04
Lender’s Right to Forego Rights Against Mortgaged Property.    17

Section 3.05
Borrower Agency Provisions.    17

Section 3.06
Joint and Several Obligation; Cross-Guaranty.    18

Section 3.07
Waivers With Respect to Other Borrower Secured Obligation.    18

Section 3.08
No Impairment.    23

Section 3.09
Election of Remedies.    23

Section 3.10
Subordination of Other Obligations.    23

Section 3.11
Insolvency and Liability of Other Borrower.    24

Section 3.12
Preferences, Fraudulent Conveyances, Etc.    25

Section 3.13
Maximum Liability of Each Borrower.    25

Section 3.14
Liability Cumulative.    26

ARTICLE 4 BORROWER STATUS    26
Section 4.01
Representations and Warranties.    26

(a)    Due Organization and Qualification; Organizational Agreements.    26
(b)    Location.    26
(c)    Power and Authority.    27
(d)    Due Authorization.    27
(e)    Valid and Binding Obligations.    27
(f)    Effect of Master Agreement on Financial Condition.    27
(g)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.    28
(h)    Single Purpose Status.    28
(i)    No Bankruptcies or Judgments.    31
(j)    No Actions or Litigation.    31
(k)    Payment of Taxes, Assessments, and Other Charges.    31
(l)    Not a Foreign Person.    32
(m)    ERISA.    32
(n)    Default Under Other Obligations.    32
(o)    Prohibited Person.    32
(p)    No Contravention; No Liens.    33
(q)    Lockbox Arrangement.    33
(r)    No Reliance.    33
(s)    Investment Company Act.    34
Section 4.02
Covenants.    34

(a)    Maintenance of Existence; Organizational Documents.    34
(b)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.    34
(c)    Payment of Taxes, Assessments, and Other Charges.    35
(d)    Single Purpose Status.    35
(e)    ERISA.    37
(f)    Notice of Litigation or Insolvency.    38
(g)    Payment of Costs, Fees, and Expenses.    38
(h)    Restrictions on Distributions.    39
(i)    Lockbox Arrangement.    39
(j)    Confidentiality of Certain Information.    39
ARTICLE 5 THE ADVANCES    40
Section 5.01
Representations and Warranties.    40

(a)    Receipt and Review of Loan Documents.    40
(b)    No Default.    40
(c)    No Defenses.    40
(d)    Loan Document Taxes.    40


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section 5.02
Covenants.    40

(a)    Ratification of Covenants; Estoppels; Certifications.    40
(b)    Further Assurances.    41
(c)    Sale of Advances.    42
(d)    Limitations on Further Acts of Borrower.    42
(e)    Financing Statements; Record Searches.    43
(f)    Loan Document Taxes.    43
(g)    Date-Down Endorsements.    43
Section 5.03
Administrative Matters Regarding Advances.    43

(a)    Determination of Allocable Facility Amount and Valuations.    43
ARTICLE 6 PROPERTY USE, PRESERVATION, AND MAINTENANCE    44
Section 6.01
Representations and Warranties.    44

(a)    Compliance with Law; Permits and Licenses.    45
(b)    Property Characteristics.    45
(c)    Property Ownership.    45
(d)    Condition of the Mortgaged Property.    45
(e)    Personal Property.    46
Section 6.02
Covenants    46

(a)    Use of Property.    46
(b)    Property Maintenance.    47
(c)    Property Preservation.    48
(d)    Property Inspections.    49
(e)    Compliance with Laws.    49
(f)    Alterations to any Mortgaged Property.    50
Section 6.03
Administration Matters Regarding the Property.    51

(a)    Property Management.    51
(b)    Subordination of Fees to Affiliated Property Managers.    51
(c)    Property Condition Assessment.    51
ARTICLE 7 LEASES AND RENTS    52
Section 7.01
Representations and Warranties.    52

(a)    Prior Assignment of Rents.    52
(b)    Prepaid Rents.    52
Section 7.02
Covenants.    52

(a)    Leases.    52
(b)    Commercial Leases.    53
(c)    Payment of Rents.    54
(d)    Assignment of Rents.    54
(e)    Further Assignments of Leases and Rents.    54
(f)    Options to Purchase by Tenants.    54
Section 7.03
Administration Regarding Leases and Rents.    55

(a)    Material Commercial Lease Requirements.    55
(b)    Residential Lease Form.    55
ARTICLE 8 BOOKS AND RECORDS; FINANCIAL REPORTING    55
Section 8.01
Representations and Warranties.    55

(a)    Financial Information.    55
(b)    No Change in Facts or Circumstances.    56
Section 8.02
Covenants.    56

(a)    Obligation to Maintain Accurate Books and Records; Access; Discussions
with Officers and Accountants.    56
(b)    Items to Furnish to Lender.    57
(c)    Audited Financials.    60


[fannielogo.jpg]

--------------------------------------------------------------------------------





(d)    Delivery of Books and Records.    60
Section 8.03
Administration Matters Regarding Books and Records and Financial
Reporting.    60

(a)    Lender’s Right to Obtain Audited Books and Records.    60
(b)    Credit Reports; Credit Score.    61
ARTICLE 9 INSURANCE    61
Section 9.01
Representations and Warranties.    61

(a)    Compliance with Insurance Requirements.    61
(b)    Property Condition.    61
Section 9.02
Covenants.    61

(a)    Insurance Requirements.    61
(b)    Delivery of Policies, Renewals, Notices, and Proceeds.    62
Section 9.03
Administration Matters Regarding Insurance.    63

(a)    Lender’s Ongoing Insurance Requirements.    63
(b)    Application of Proceeds on Event of Loss.    63
(c)    Payment Obligations Unaffected.    65
(d)    Foreclosure Sale.    66
(e)    Appointment of Lender as Attorney-In-Fact.    66
ARTICLE 10 CONDEMNATION    66
Section 10.01
Representations and Warranties.    66

(a)    Prior Condemnation Action.    66
(b)    Pending Condemnation Actions.    66
Section 10.02
Covenants.    66

(a)    Notice of Condemnation.    66
(b)    Condemnation Proceeds.    67
Section 10.03
Administration Matters Regarding Condemnation.    67

(a)    Application of Condemnation Awards.    67
(b)    Payment Obligations Unaffected.    67
(c)    Appointment of Lender as Attorney-In-Fact.    67
(d)    Preservation of Mortgaged Property.    67
ARTICLE 11 LIENS, TRANSFERS, AND ASSUMPTIONS    68
Section 11.01
Representations and Warranties.    68

(a)    No Labor or Materialmen’s Claims.    68
(b)    No Other Interests.    68
Section 11.02
Covenants.    68

(a)    Liens; Encumbrances.    68
(b)    Transfers.    69
(c)    No Other Indebtedness.    71
(d)    No Mezzanine Financing or Preferred Equity.    71
Section 11.03
Administration Matters Regarding Liens, Transfers, and Assumptions.    71

(a)    Transfer of Collateral Pool.    71
(b)    Permitted Transfers of Ownership Interests.    73
(c)    Estate Planning.    75
(d)    Termination or Revocation of Trust.    75
(e)    Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death.    76
(f)    [Intentionally Deleted.]    77
(g)    Further Conditions on Transfers Requiring Lender’s Consent.    77
ARTICLE 12 IMPOSITIONS    79
Section 12.01
Representations and Warranties.    79

(a)    Payment of Taxes, Assessments, and Other Charges.    79


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section 12.02
Covenants.    79

(a)    Imposition Deposits, Taxes, and Other Charges.    79
Section 12.03
Administration Matters Regarding Impositions.    80

(a)    Maintenance of Records by Lender.    80
(b)    Imposition Accounts.    80
(c)    Payment of Impositions; Sufficiency of Imposition Deposits.    81
(d)    Imposition Deposits Upon Event of Default.    81
(e)    Contesting Impositions.    81
(f)    Release to Borrower.    82
ARTICLE 13 REPLACEMENT RESERVE AND REPAIRS    82
Section 13.01
Covenants.    82

(a)    Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.    82
(b)    Monthly Replacement Reserve Deposits.    82
(c)    Payment for Replacements and Repairs.    82
(d)    Assignment of Contracts for Replacements and Repairs.    83
(e)    Indemnification.    83
(f)    Amendments to Loan Documents.    83
(g)    Administrative Fees and Expenses.    83
Section 13.02
Administration Matters Regarding Reserves.    84

(a)    Accounts, Deposits, and Disbursements.    84
(b)    Approvals of Contracts; Assignment of Claims.    91
(c)    Delays and Workmanship.    91
(d)    Appointment of Lender as Attorney-In-Fact.    91
(e)    No Lender Obligation.    92
(f)    No Lender Warranty.    92
ARTICLE 14 DEFAULTS/REMEDIES    92
Section 14.01
Events of Default.    92

(a)    Automatic Events of Default.    92
(b)    Events of Default Subject to a Specified Cure Period.    93
(c)    Events of Default Subject to Extended Cure Period or Release.    94
Section 14.02
Remedies.    95

(a)    Acceleration; Foreclosure.    95
(b)    Loss of Right to Disbursements from Collateral Accounts.    96
(c)    Remedies Cumulative.    96
Section 14.03
Additional Lender Rights; Forbearance.    96

(a)    No Effect Upon Obligations.    96
(b)    No Waiver of Rights or Remedies.    97
(c)    Appointment of Lender as Attorney-In-Fact.    97
(d)    Borrower Waivers.    99
Section 14.04
Waiver of Marshaling.    99

Section 14.05
Severed Loan Documents.    100

ARTICLE 15 MISCELLANEOUS    101
Section 15.01
Choice of Law; Consent to Jurisdiction.    101

Section 15.02
Waiver of Jury Trial.    102

Section 15.03
Notice.    102

(a)    Process of Serving Notice.    102
(b)    Change of Address.    103
(c)    Default Method of Notice.    103
(d)    Receipt of Notices.    103
Section 15.04
Successors and Assigns Bound; Sale of Advances.    103

(a)    Binding Agreement.    103


[fannielogo.jpg]

--------------------------------------------------------------------------------





(b)    Sale of Advances; Change of Servicer.    103
Section 15.05
Counterparts.    103

Section 15.06
Intentionally Deleted.    104

Section 15.07
Relationship of Parties; No Third Party Beneficiary.    104

(a)    Solely Creditor and Debtor.    104
(b)    No Third Party Beneficiaries.    104
Section 15.08
Severability; Entire Agreement; Amendments.    104

Section 15.09
Construction.    104

Section 15.10
Loan Servicing.    105

Section 15.11
Disclosure of Information.    105

Section 15.12
Waiver; Conflict.    106

Section 15.13
[Intentionally Deleted.]    106

Section 15.14
No Reliance.    106

Section 15.15
Subrogation.    106

Section 15.16
Counting of Days.    106

Section 15.17
Revival and Reinstatement of Indebtedness.    107

Section 15.18
Time is of the Essence.    107

Section 15.19
Final Agreement.    107

Section 15.20
Survival.    107

Section 15.21
Assignments; Third‑Party Rights.    108

Section 15.22
Interpretation.    108

SCHEDULES & EXHIBITS
Schedules


[fannielogo.jpg]

--------------------------------------------------------------------------------





Schedule 1
Definitions Schedule - General
 
Schedule 2
Summary of Master Terms
 
Schedule 2-A
Addenda to Schedule 2 (Manufactured Housing Community)
Form 6102.01 [modified] [08-13]
Schedule 2-B
Addenda to Schedule 2 (Replacement Reserves)
Form 6102.04 [modified] [04-12]
Schedule 3.1
Schedule of Advance Terms
 
Schedule 3.2
Schedule of Advance Terms
 
Schedule 4.1
Prepayment Premium Schedule
Form 6104.01 [modified] [08-13]
Schedule 4.2
Prepayment Premium Schedule
Form 6104.01 [modified] [08-13]
Schedule 5
Required Replacement Schedule
 
Schedule 6
Required Repair Schedule
 
Schedule 7
General Conditions Schedule
 
Schedule 8
Property-Related Documents Schedule
 
Schedule 9
Conversion Schedule
 
Schedule 10
Mortgaged Property Release Schedule
 
Schedule 11
Mortgaged Property addition Schedule
 
Schedule 12
Additional Collateral Schedule
 
Schedule 13
Ownership Interests Schedule
 
Schedule 14
Future Advance Schedule
 
Schedule 15
Letter of Credit Schedule
 
Schedule 16
Exceptions to Representations and Warranties Schedule
 
Schedule 17
Waiver of Imposition Deposits
Form 6228 [modified] [04-12]
Schedule 18
Replacement Reserve Waiver
Form 6220 [modified] [08-14]
Schedule 19
Manufactured Housing Community Modifications
Form 6208 [modified] [01-16]
Schedule 20
Community Expansion Schedule
 





Exhibits
Exhibit A
Mortgaged Properties
 
Exhibit B
Conversion Request
 
Exhibit C
Release Request
 
Exhibit D
Addition Request
 
Exhibit E
Future Advance Request
 
Exhibit F
Termination Request
 
Exhibit G
Annual Certification (Borrower)
 
Exhibit H
Annual Certification (Guarantor)
 
Exhibit I
Confirmation of Guaranty
 
Exhibit J
Confirmation of Environmental Indemnity Agreement
 
Exhibit K
Compliance Certificate
 
Exhibit L-1
Organizational Certificate (Borrower)
 
Exhibit L-2
Organizational Certificate (Guarantor)
 
Exhibit M
Confirmation of Obligations
 





[fannielogo.jpg]

--------------------------------------------------------------------------------





Master Credit Facility Agreement
Form 6001.MCFA
Page 8
Article 1
03-16
© 2016 Fannie Mae

10975109-v9
3458991


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Fannie Mae
03-16
© 2016 Fannie Mae



MASTER CREDIT FACILITY AGREEMENT
This MASTER CREDIT FACILITY AGREEMENT (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, and further defined in
the Definitions Schedule, the “Master Agreement”) is made as of June 3, 2016, by
and among (i) (a) Sun Apple Creek LLC; (b) Sun Bell Crossing LLC; (c) Sun
Boulder Ridge LLC; (d) Aspen-Brentwood Project, LLC; (e) Sun Cave Creek LLC; (f)
Sun Countryside Lake Lanier LLC; (g) Sun Cutler Estates LLC; (h) Aspen-Grand
Project, LLC; (i) Sun Hamlin LLC; (j) Sun Hawaiian Holly LLC; (k) Holiday West
Village Mobile Home Park, LLC; (l) Sun Meadowbrook FL LLC; (m) Sun Oakcrest LLC;
(n) Sun Pine Ridge LLC; (o) Sun Scio Farms LLC; (p) Sun Villa MHC LLC; (q)
Waverly Shores Village Mobile Home Park, LLC, each a Michigan limited liability
company, as Borrower and (ii) REGIONS BANK, a state banking corporation
organized under the laws of the State of Alabama, as Lender.
RECITALS:
A.    Borrower owns one (1) or more Multifamily Residential Properties as more
particularly described in Exhibit A to this Master Agreement.
B.    Borrower has requested that Lender make a loan in favor of Borrower,
comprised of a $0 Variable Advance, and a $338,030,000 Fixed Advance. Future
Advances may be made by Lender to Borrower in accordance with the terms of this
Master Agreement.
C.    To secure the obligations of Borrower under this Master Agreement and the
other Loan Documents, Borrower shall create a Collateral Pool in favor of
Lender. The Collateral Pool shall be comprised of (i) the Multifamily
Residential Properties listed on Exhibit A and (ii) any other collateral pledged
to Lender from time to time by Borrower pursuant to this Master Agreement or any
other Loan Documents.
D.    Each Note and Security Document shall be cross-defaulted (i.e., a default
under any Note, Security Document or this Master Agreement shall constitute a
default under each other Note and Security Document and under this Master
Agreement) and cross-collateralized (i.e., each Security Instrument shall secure
all of Borrower’s obligations under each Note, this Master Agreement, and the
other Loan Documents). It is the intent of the parties to this Master Agreement
that, after an Event of Default, Lender may accelerate any Note without the
obligation but with the right to accelerate any other Note and that in the
exercise of its rights and remedies under the Loan Documents, Lender may
exercise and perfect any and all of its rights and remedies in and under the
Loan Documents with regard to any Mortgaged Property without the obligation but
with the right to exercise and perfect its rights and remedies with respect to
any other Mortgaged Property. Any such exercise shall be without regard to the
Allocable Facility Amount assigned to such Mortgaged Property. Lender may
recover an amount equal to the full amount Outstanding in respect of any of the
Notes in connection with such exercise and any such amount shall be applied to
the Indebtedness as determined by Lender pursuant to the terms of this Master
Agreement, the Notes, and the other Loan Documents.


[fannielogo.jpg]

--------------------------------------------------------------------------------





E.    It is the intent of the parties that, notwithstanding anything to the
contrary herein or the existence of any cash management system maintained by
Borrower, and/or Guarantor or Borrower Affiliates or the provision by Guarantor
of the Guaranty, Lender is making Advances to Borrower (not to Guarantor or
Borrower Affiliates). Lender has underwritten the making of the Advances based
on its analysis of the value of the Collateral. In making the Advances, Lender
is relying on each Borrower being and maintaining itself as a Single Purpose
entity whose sole asset is its Mortgaged Property and ancillary property related
thereto. Lender acknowledges that it views its credit risk as the performance
and value of the Mortgaged Properties and it views the Guaranty as independent
supplemental support in the event that one of the exceptions to the non-recourse
events occurs.
F.    Subject to the terms, conditions, and limitations of this Master
Agreement, Lender has agreed to make the Advances.
G.    It is anticipated that Lender shall assign each Advance made hereunder to
Fannie Mae; however Fannie Mae shall not assume (i) any of the obligations of
Lender, if any, under this Master Agreement to make Future Advances, or (ii) any
of the obligations of Lender which are servicing obligations delegated to Lender
as servicer of the Advances.
NOW, THEREFORE, in consideration of Borrower and Lender entering into this
Master Agreement and other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereby
covenant, agree, represent, and warrant as follows:


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Article 2
03-16
© 2016 Fannie Mae

10975109-v9
3458991
AGREEMENTS:
ARTICLE 1



ARTICLE 2DEFINITIONS; SUMMARY OF TERMS
Section .Defined Terms.
Capitalized terms not otherwise defined in the body of this Master Agreement
shall have the meanings set forth in the Definitions Schedule attached to this
Master Agreement.
Section .
Schedules, Exhibits, and Attachments Incorporated.

The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Master Agreement by this reference and each constitutes a
substantive part of this Master Agreement.


Master Credit Facility Agreement
Form 6001.MCFA
Page 14
Article 2
03-16
© 2016 Fannie Mae



ARTICLE 3



ARTICLE 4THE COMMITMENT; ADVANCES; COLLATERAL EVENTS
Section .Variable Advance and Fixed Advance.
Subject to the terms, conditions, and limitations of this Master Agreement:
(a)Variable Advance.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Lender agrees to make Variable Advances to Borrower in accordance with the terms
and provisions of this Master Agreement. Future Advances may be made pursuant to
Section 2.02(c)(2) (Future Advances). Pursuant to the terms of Section 2.10(a)
(Conversion from Variable Note to Fixed Note), Borrower may convert a Variable
Note to a Fixed Note.
(b)Fixed Advance.
Lender agrees to make Fixed Advances to Borrower in accordance with the terms
and provisions of this Master Agreement. Future Advances may be made pursuant to
Section 2.02(c)(2) (Future Advances).
Section .
Advances.

(a)Request.
Assuming Advances are available to Borrower under this Master Agreement and this
Section 2.02 (Advances), Borrower shall request a Future Advance by giving
Lender a Future Advance Request. The Future Advance Request shall indicate
whether the Request is for a Fixed Advance or Variable Advance or more than one
type of Advance.
(b)Limitations on Executions.
Notwithstanding anything in this Master Agreement or any other Loan Document to
the contrary, any Future Advance (whether a Variable Advance or a Fixed Advance)
and any Conversion of an Advance shall be subject to the precondition that
Lender must confirm with Fannie Mae that Fannie Mae is generally offering to
purchase in the marketplace advances of the execution type requested by Borrower
at the time of the Request and at the time the rate for such Advance is locked.
In the event Fannie Mae is not purchasing advances of the type requested by
Borrower, Lender agrees to offer, to the extent available from Fannie Mae,
alternative advance executions based on the types of executions Fannie Mae is
generally offering to purchase in the marketplace at that time. Any alternative
execution offered would be subject to mutually agreeable documentation necessary
to implement the terms and conditions of such alternative execution, provided
that the guaranty and servicing fee applicable to any Future Advance shall be
determined by Lender prior to such Future Advance.
(c)Making Advances.
(1)Initial Advances.
Assuming conditions of Lender have been met prior to or as of the date of this
Master Agreement, Lender shall make the Initial Advance(s) to Borrower.
(2)Future Advances.
(A)Subject to Section 2.02(b) (Limitations on Executions) and satisfaction of
the terms in the Future Advance Schedule, Borrower may request a Future Advance.
Lender is not committing in this Master Agreement to make a Future Advance and
any Future Advance will be at the option of Lender except for an Advance
provided in the proviso of Section 2.02(c)(2)(B) (Future Advances) below,
subject to the requirements of such proviso and this Master Agreement. Once
made, any Future Advance shall be subject to this Master Agreement in all
respects and shall be secured by the Security Instruments encumbering the
Mortgaged Properties.
(B)Any Future Advance shall be made in connection with the Addition of
Additional Mortgaged Properties; provided, however, subject to the terms of this
Section 2.02(c)(2) (Future Advances) and Section 2.02(b) (Limitations on
Executions) during the period beginning on the First Anniversary and ending on
the date that is the first day of the month following the date four (4) years
after the Initial Effective Date, but not more than once during the Term of this
Master Agreement, Borrower may request that a Future Advance made pursuant to
Section 2.02(c)(2)(A) (Future Advances) above be made without the Addition of


[fannielogo.jpg]

--------------------------------------------------------------------------------





Additional Mortgaged Property based on decreases in the Aggregate Loan to Value
Ratio and increases in the Aggregate Debt Service Coverage Ratio as determined
by Lender in accordance with the Future Advance Schedule and the Underwriting
and Servicing Requirements.
(C)All Future Advances must satisfy the terms of the Future Advance Schedule and
any addition of Additional Mortgaged Property shall satisfy the terms of the
Mortgaged Property Addition Schedule.
(D)[Intentionally Deleted.]
(E)[Intentionally Deleted.]
(F)Notwithstanding anything to the contrary in this Master Agreement, no Future
Advance or Conversion shall be permitted unless immediately after such Future
Advance or Conversion the Advances then Outstanding will not exceed one hundred
percent (100%) of the aggregate fair market value of all real property securing
such Advances (where fair market value is determined for these purposes based
upon a current Appraisal or some other commercially reasonable valuation
method).
(3)Closing of Future Advance.
If the conditions set forth in this Section 2.02 (Advances) and the Future
Advance Schedule are satisfied (and, if applicable, all conditions set forth on
the Mortgaged Property Addition Schedule are satisfied), Lender shall make the
requested Future Advance on an Effective Date selected by Lender (or on such
other date as Borrower and Lender may agree).
Section .
Advance Terms and Payments on Advances.

(c)Debt Service Payments.
(4)Short Month Interest.
If the date the proceeds of an Advance are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Advance
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:
(A)the disbursement date and the Effective Date must be in the same month, and
(B)the Effective Date shall not be the first day of the month.
(5)Interest Accrual and Computation; Amortization; Interest Rate Cap.
(A)Except as provided in Section 2.03(a)(1) (Short Month Interest), interest
shall be paid in arrears. Except as otherwise provided in this Master Agreement,
for Fixed Advances, interest shall accrue at the Interest Rate until fully paid;
and for Variable Structured ARM Advances, interest shall accrue at the
Adjustable Rate until fully paid. If the Interest Accrual Method is
“Actual/360,” Borrower acknowledges and agrees that the amount allocated to
interest for each month will vary depending on the actual number of calendar
days during such month.
(B)With respect to any Variable Structured ARM Advances, the following
provisions shall apply:
(i)The Initial Adjustable Rate shall be effective until the first Rate Change
Date. Thereafter, the Adjustable Rate shall change on each Rate Change Date
based on fluctuations in the Current Index.
(ii)Each amortizing Monthly Debt Service Payment shall include a principal
payment equal to the Fixed Monthly Principal Component.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(iii)Before each Payment Change Date, Lender shall notify Borrower of any change
in the Adjustable Rate and the amount of the next Monthly Debt Service Payment.
(iv)If Lender determines at any time that it has miscalculated the amount of a
Monthly Debt Service Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and (1) if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within
thirty (30) calendar days thereafter, pay to Lender any sums that Borrower would
have otherwise been obligated to pay to Lender had the amount of the Monthly
Debt Service Payment not been miscalculated, or (2) if the corrected amount of
the Monthly Debt Service Payment represents a decrease and Borrower is not
otherwise in default under any of the Loan Documents, then Borrower shall
thereafter be paid the sums that Borrower would not have otherwise been
obligated to pay to Lender had the amount of the Monthly Debt Service Payment
not been miscalculated.
(v)[Intentionally Deleted]
(vi)If required by Lender, to protect against fluctuations in interest rates
during the Term of this Master Agreement, Borrower shall enter into the Cap
Security Agreement. Pursuant to the terms of the Cap Security Agreement,
Borrower shall make arrangements for a LIBOR-based interest rate cap in form and
substance satisfactory to Lender with a counterparty satisfactory to Lender
(“Interest Rate Cap”) to be in place and maintained at all times with respect to
any Variable Advance which has been funded and remains Outstanding. The seller
of the Interest Rate Cap (seller and its transferees and assigns, the
“Counterparty”) shall be a financial institution meeting the minimum
requirements for hedge counterparties acceptable to Lender. The Interest Rate
Cap shall have a minimum initial term of five (5) years. Borrower shall be
required to make Monthly Deposits (as defined in the Cap Security Agreement) to
be held in an Interest Rate Cap Reserve Escrow Account (as defined in the Cap
Security Agreement). As set forth in the Cap Security Agreement, Borrower agrees
to pledge its right, title, and interest in the Interest Rate Cap to Lender as
additional collateral for the Indebtedness.
(C)The amortization and payment of interest (and principal, if applicable) for
each Advance shall be determined at the Effective Date of each Advance.
(6)Monthly Debt Service Payments.
Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment for an Advance, shall be
due and payable on the First Payment Date, and on each Payment Date thereafter
until the Maturity Date of such Advance, at which time all Indebtedness relating
to such Advance shall be due. Any regularly scheduled Monthly Debt Service
Payment that is received by Lender before the applicable Payment Date shall be
deemed to have been received on such Payment Date solely for the purpose of
calculating interest due. All payments made by Borrower under this Master
Agreement shall be made without set-off, counterclaim, or other defense.
(7)Payment at Maturity.
(A)The unpaid principal balance of an Advance, any Accrued Interest thereon, and
all other Indebtedness relating to such Advance shall be due and payable on the
applicable Maturity Date for such Advance.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(B)Except in connection with a complete repayment of all Advance(s), if Borrower
pays any Advances at maturity of such Advance and requests a Release of any
Mortgaged Property, such Release shall be subject to the Release Price and
release tests in the Mortgaged Property Release Schedule.
(8)Maturity Dates.
(A)The Maturity Date of each Variable Advance shall be specified by Borrower for
such Variable Advance, provided that such Maturity Date shall be no earlier than
the date that is the first day of the month following the date five (5) years
after the Effective Date of such Variable Advance and no later than the date
that is the first day of the month following the date ten (10) years after the
Effective Date of such Variable Advance provided no Maturity Date shall exceed
the date that is the first day of the month following the date fifteen (15)
years after the Initial Effective Date.
(B)The Maturity Date of each Fixed Advance shall be specified by Borrower for
such Fixed Advance, provided that such Maturity Date shall be no earlier than
the date that is the first day of the month following the date five (5) years
after the Effective Date for such Fixed Advance and no later than the date that
is the first day of the month following the date ten (10) years after the
Effective Date of such Fixed Advance provided no Maturity Date shall exceed the
date that is the first day of the month following the date fifteen (15) years
after the Initial Effective Date.
(9)Interest Rate Type; Notes.
(A)The obligation of Borrower to repay each Variable Advance shall be evidenced
by one or more separate Variable Notes. Each Variable Note shall be payable to
the order of Lender and shall be made in the original principal amount of such
Variable Advance.
(B)The obligation of Borrower to repay each Fixed Advance shall be evidenced by
one or more separate Fixed Notes. The Fixed Note shall be payable to the order
of Lender and shall be made in the original principal amount of such Fixed
Advance.
(d)Capitalization of Accrued but Unpaid Interest.
Any accrued and unpaid interest on an Advance remaining past due for thirty (30)
days or more may, at Lender’s election, be added to and become part of the
unpaid principal balance of such Advance.
(e)Late Charges.
(1)If any Monthly Debt Service Payment due hereunder is not received by Lender
within ten (10) days after the applicable Payment Date, or any amount payable
under this Master Agreement (other than the payment due on the applicable
Maturity Date for repayment of an Advance in full) or any other Loan Document is
not received by Lender within ten (10) days after the date such amount is due,
inclusive of the date on which such amount is due, Borrower shall pay to Lender,
immediately without demand by Lender, the Late Charge.
(2)The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.03(d) (Default Rate).
(3)Borrower acknowledges and agrees that:
(A)its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Advances;
(B)it is extremely difficult and impractical to determine those additional
expenses;
(C)Lender is entitled to be compensated for such additional expenses; and
(D)the Late Charge represents a fair and reasonable estimate, taking into
account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.
(f)Default Rate.
(1)Default interest shall be paid as follows:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(A)If any amount due in respect of an Advance (other than amounts due on the
Maturity Date) remains past due for thirty (30) days or more, interest on such
unpaid amount(s) shall accrue from the date payment is due at the Default Rate
and shall be payable upon demand by Lender.
(B)If any Indebtedness due is not paid in full on the applicable Maturity Date,
then interest shall accrue at the Default Rate on all such unpaid amounts from
such Maturity Date until fully paid and shall be payable upon demand by Lender.
Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by Applicable Law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Advances. To the extent Borrower or any other Person is vested with a right of
redemption, interest shall continue to accrue at the Default Rate during any
redemption period until such time as the Mortgaged Property has been redeemed.
(2)Borrower acknowledges and agrees that:
(A)its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Advances; and
(B)in connection with any failure to timely pay all amounts due in respect of an
Advance on the applicable Maturity Date, or during the time that any amount due
in respect of an Advance is delinquent for more than thirty (30) days:
(i)Lender’s risk of nonpayment of the Advance will be materially increased;
(ii)Lender’s ability to meet its other obligations and to take advantage of
other investment opportunities will be adversely impacted;
(iii)Lender will incur additional costs and expenses arising from its loss of
the use of the amounts due;
(iv)it is extremely difficult and impractical to determine such additional costs
and expenses;
(v)Lender is entitled to be compensated for such additional risks, costs, and
expenses; and
(vi)the increase from the Interest Rate to the Default Rate represents a fair
and reasonable estimate of the additional risks, costs, and expenses Lender will
incur by reason of Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquency on the Advance (taking into account all circumstances
existing on the applicable Effective Date).
(g)Address for Payments.
All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.
(h)Application of Payments.
Subject to the terms of Section (d) (Application of Release Price) of the
Mortgaged Property Release Schedule, if at any time Lender receives, from
Borrower or otherwise, any payment in respect of the Indebtedness that is less
than all amounts due and payable at such time, then Lender may apply such
payment to amounts then due and payable in any manner and in any order
determined by Lender or hold in suspense and not apply such amount at Lender’s
election. Neither Lender’s acceptance of a payment that is less than all amounts
then due and payable, nor Lender’s application of, or suspension of the
application of, such payment, shall constitute or be deemed to constitute either
a waiver of the unpaid amounts or an accord and


[fannielogo.jpg]

--------------------------------------------------------------------------------





satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Master Agreement and the other
Loan Documents shall remain unchanged.
Section .
Prepayment; Prepayment Lockout; Prepayment Premium.

(a)Subject to the terms and conditions of the applicable Prepayment Premium
Schedule and the requirements relating to application of the Release Price set
forth in the Mortgaged Property Release Schedule, Notes are prepayable in whole
or in part, provided that Borrower shall not make a voluntary full or partial
prepayment of a Note during any Prepayment Lockout Period, if any. Except as
expressly provided in this Master Agreement (including as provided in the
Prepayment Premium Schedule applicable to such Note), a Prepayment Premium
calculated in accordance with the Prepayment Premium Schedule applicable to such
Note shall be payable in connection with any prepayment of such Note.
(a)If a Prepayment Lockout Period applies to the applicable Note, and during
such Prepayment Lockout Period Lender accelerates the unpaid principal balance
of the Note or otherwise applies collateral held by Lender to the repayment of
any portion of the unpaid principal balance of the Note, the Prepayment Premium
shall be due and payable and equal to the amount obtained by multiplying the
percentage indicated (if at all) in the Prepayment Premium Schedule for such
Note by the amount of principal being prepaid at the time of such acceleration
or application.
(b)In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of a Note on any day other than a Permitted Prepayment
Date. However, if Lender does approve an Intended Prepayment Date that is not a
Permitted Prepayment Date and accepts a prepayment on such Intended Prepayment
Date, such prepayment shall be deemed to be received on the immediately
following Permitted Prepayment Date. If Borrower fails to prepay the applicable
Note (or such portion of the Note as is intended to be prepaid) on the Intended
Prepayment Date for any reason (including on any Intended Prepayment Date that
is approved by Lender) and such failure either continues for five (5) Business
Days, or into the following month, Lender shall have the right to recalculate
the payoff amount. If Borrower prepays a Note either in the following month or
more than five (5) Business Days after the Intended Prepayment Date that was
approved by Lender, Lender shall also have the right to recalculate the payoff
amount based upon the amount of such payment and the date such payment was
received by Lender. Borrower shall immediately pay to Lender any additional
amounts required by any such recalculation.
(c)After receipt of a partial prepayment, Lender shall re-calculate the Monthly
Debt Service Payment based upon the remaining unpaid principal balance of the
applicable Note for each subsequent monthly debt service installment due under
such Note. For amortizing Advances, the subsequent Monthly Debt Service Payments
shall be calculated by amortizing the remaining unpaid principal balance of the
applicable Note over the Remaining Amortization Period utilizing the Fixed Rate
and the Interest Accrual Method set forth in the applicable Schedule of Advance
Terms. Lender shall notify Borrower of the new required Monthly Debt Service
Payment following receipt of a partial prepayment and Borrower shall execute any
amendment requested by Lender to evidence such new required monthly
installment(s).
Section .
Acceleration of Advances.

Upon acceleration of any Advance, Borrower shall pay to Lender:
(a)the entire unpaid principal balance of the Advances;
(b)all Accrued Interest (calculated through the last day of the month in which
the acceleration occurs);
(c)the Prepayment Premium; and


[fannielogo.jpg]

--------------------------------------------------------------------------------





(d)all other Indebtedness.
Section .
Application of Collateral.

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Advances prior to
the Maturity Date in accordance with the Loan Documents shall be deemed to be a
prepayment by Borrower. Any such prepayment shall require the payment to Lender
by Borrower of the Prepayment Premium calculated on the amount being prepaid in
accordance with this Master Agreement and applied in accordance with Section (d)
(Application of Release Price) of the Mortgaged Property Release Schedule.
Section .
Casualty and Condemnation.

Notwithstanding any provision of this Master Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Master Agreement.
Section .
No Effect on Payment Obligations.

Unless otherwise expressly provided in this Master Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Advance(s) shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment.
Section .
Loss Resulting from Prepayment.

In any circumstance in which a Prepayment Premium is due under this Master
Agreement, Borrower acknowledges that:
(a)any prepayment of the unpaid principal balance of any Advance, whether
voluntary or involuntary, or following the occurrence of an Event of Default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional risk, expense, and frustration or impairment of Lender’s ability to
meet its commitments to third parties;
(b)it is extremely difficult and impractical to ascertain the extent of such
losses, risks and damages;
(c)the formula for calculating the Prepayment Premium represents a reasonable
estimate of the losses, risks, and damages Lender will incur as a result of a
prepayment; and
(d)the provisions regarding the Prepayment Premium contained in this Master
Agreement are a material part of the consideration for this Master Agreement,
and that the terms of this Master Agreement are in other respects more favorable
to Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.
Section .
Collateral Events

(d)Conversion from Variable Note to Fixed Note.
Subject to and in accordance with the terms and conditions of the Conversion
Schedule, Borrower shall have the right, from time to time during the Conversion
Availability Period, to convert all or any portion of a Variable Note to a Fixed
Note.
(e)Right to Obtain Releases of Mortgaged Property.
Subject to and in accordance with the terms and conditions of the Mortgaged
Property Release Schedule, Borrower shall have the right from time to time to
obtain a release of one or more Mortgaged Properties (a “Release”) from the
Collateral Pool.
(f)Right to Add Additional Mortgaged Properties as Collateral.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Subject to and in accordance with the terms and conditions of the Mortgaged
Property Addition Schedule, Borrower shall have the right, from time to time to
add one or more Additional Mortgaged Properties (an “Addition”) to the
Collateral Pool.
(g)Right to Substitutions.
Subject to and in accordance with the terms and conditions of the Mortgaged
Property Release Schedule and the Mortgaged Property Addition Schedule, Borrower
shall have the right to obtain the release of one or more Mortgaged Properties
by replacing such Mortgaged Property with one (1) or more Additional Mortgaged
Properties that meet the requirements of this Master Agreement thereby effecting
a “Substitution” of Collateral.
(h)Limitation on Collateral Events.
Notwithstanding anything to the contrary in this Master Agreement, no Collateral
Event (other than a Conversion) shall be permitted unless immediately after such
Collateral Event the Advances then Outstanding will not exceed one hundred
percent (100%) of the aggregate fair market value of all real property securing
such Advances (where fair market value is determined for these purposes based
upon a current Appraisal or some other commercially reasonable valuation method
as determined by Lender).
(i)Intentionally Deleted.
Section .
Termination of Master Agreement.

Subject to the terms and conditions set forth below, Borrower shall have the
right to terminate this Master Agreement and receive a Release of all of the
Collateral.
(i)Request.
To terminate this Master Agreement, Borrower shall deliver a Termination Request
to Lender.
(j)Conditions Precedent.
The right of Borrower to terminate this Master Agreement and to receive a
Release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Termination Documents on the Effective
Date are subject to the following conditions precedent:
(1)receipt by Lender of the fully executed Termination Request;
(1)payment by Borrower in full of each Note Outstanding on the Effective Date,
including any associated Prepayment Premiums or other amounts due under each
Note and all of the other amounts owing by Borrower to Lender under this Master
Agreement and the Other Loan Documents; and
(2)payment by Borrower of Lender’s and Fannie Mae’s reasonable third party
out-of-pocket fees and expenses payable in accordance with this Master
Agreement, including Lender’s and Fannie Mae’s legal fees and expenses, in
connection with the termination of this Master Agreement.
(k)Closing.
If all conditions precedent contained in this Section 2.11 (Termination of
Master Agreement) are satisfied, this Master Agreement shall terminate, and
Lender shall cause all of the Collateral to be Released on an Effective Date
selected by Lender, within thirty (30) Business Days after all of the conditions
with respect to such Termination Request have been satisfied (or on such other
date as Borrower and Lender may agree), and all applicable parties shall execute
and deliver, all at the sole cost and expense of Borrower, the Termination
Documents.


Master Credit Facility Agreement
Form 6001.MCFA
Page 26
Article 3
03-16
© 2016 Fannie Mae



[fannielogo.jpg]

--------------------------------------------------------------------------------







ARTICLE 5



ARTICLE 6PERSONAL LIABILITY
Section .Non-Recourse Liability; Exceptions.
Except as otherwise provided in this Article 3 (Personal Liability) or in any
other Loan Document, none of Borrower, or any director, officer, manager,
member, partner, shareholder, trustee, trust beneficiary, or employee of
Borrower, shall have personal liability under this Master Agreement or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of such Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Properties and any other Collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability shall not limit or
impair Lender’s enforcement of its rights against Guarantor under any Loan
Document.
Section .
Personal Liability of Borrower

(j)Personal Liability Based on Lender’s Loss (Partial Recourse).
Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any, or in any manner relating to:
(1)failure to pay as directed by Lender upon demand after an Event of Default
(to the extent actually received by Borrower):
(A)all Rents to which Lender is entitled under the Loan Documents; and
(B)the amount of all security deposits then held or thereafter collected by
Borrower from tenants and not properly applied pursuant to the applicable
Leases;
(2)failure to maintain all insurance policies required by the Loan Documents,
except to the extent Lender has the obligation to pay the premiums pursuant to
Section 12.03(c) (Payment of Impositions; Sufficiency of Imposition Deposits);
(3)failure to apply all insurance proceeds received by Borrower or any amounts
received by Borrower in connection with a Condemnation Action as required by the
Loan Documents;
(4)failure to comply with any provision of this Master Agreement or any other
Loan Document relating to the delivery of books and records, statements,
schedules, and reports;
(5)except to the extent directed otherwise by Lender pursuant to Section
3.02(a)(1) (Personal Liability Based on Lender’s Loss (Partial Recourse)),
failure to apply Rents to the ordinary and necessary expenses of owning and
operating the Mortgaged Properties and Debt Service Amounts, as and when each is
due and payable, except that Borrower will not be personally liable with respect
to Rents that are distributed by Borrower in any calendar quarter if Borrower
has paid all ordinary and necessary expenses of owning and operating the
Mortgaged Properties and Debt Service Amounts for such calendar quarter;
(6)waste or abandonment of any Mortgaged Property;
(7)grossly negligent or reckless unintentional material misrepresentation or
omission by Borrower, Guarantor, Key Principal, or any officer, director,
partner, manager, member, shareholder, or trustee of Borrower, Guarantor, or Key
Principal in connection with on-going financial or other reporting required by
the Loan Documents, or any request for action or consent by Lender; or
(8)failure to comply with each of the Single Purpose requirements of Section
4.02(d)(3), (4), (5)(A), and (7)-(15) (Borrower Status - Covenants - Single
Purpose Status) of this Master Agreement (subject to possible full recourse
liability as set forth in Section 3.02(b)(1) (Full Personal Liability (Full
Recourse)); provided, however, no such recourse liability shall arise until the
expiration of the cure periods set forth in this Section 3.02(a)(8) (Personal
Liability Based on Lender’s Loss


[fannielogo.jpg]

--------------------------------------------------------------------------------





(Partial Recourse)). Borrower must deliver on an annual basis or upon Lender’s
written request, a certification as to compliance with the covenants set forth
in Section 4.02(d) (Borrower Status - Covenants - Single Purpose Status). If
Borrower breaches a covenant set forth in Section 4.02(d) (Borrower Status -
Covenants - Single Purpose Status), then, if such breach can be cured, Borrower
shall have thirty (30) days from the earlier of (A) the date of delivery of the
annual Officer’s Certificate set forth in Section 8.02(b)(5) (Items to Furnish
to Lender) indicating such breach, (B) the date Lender notices Borrower of such
breach, or (C) the date Borrower discovers such breach, to cure such breach,
provided that if such breach can be cured but cannot reasonably be cured within
such thirty (30) day period and Borrower shall have commenced to cure such
breach within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such breach, it being agreed that no such extension shall be
for a period in excess of sixty (60) days for any individual breach.
Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3) or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event with respect to Borrower that occurs without the consent,
encouragement, or active participation of Guarantor, Key Principal or any
Borrower Affiliate.
(k)Full Personal Liability (Full Recourse).
Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Advances shall be fully recourse to Borrower, upon the
occurrence of any of the following:
(1)failure to comply with each of the Single Purpose requirements of:
(A)Section 4.02(d)(1), (2), (5)(B), (5)(C) and (6) (Borrower Status - Covenants
- Single Purpose Status) of this Master Agreement; and
(B)Section 4.02(d)(3), (4), (5)(A) and (7)-(15) (Borrower Status - Covenants -
Single Purpose Status) of this Master Agreement and a court of competent
jurisdiction holds or determines that such failure or combination of failures is
the basis, in whole or in part, for the substantive consolidation of the assets
and liabilities of Borrower or any sole member of Borrower with the assets and
liabilities of a debtor pursuant to Title 11 of the Bankruptcy Code;
(2)a Transfer (other than a conveyance of a Mortgaged Property at a Foreclosure
Event pursuant to the Security Instrument and this Master Agreement) that is not
permitted under this Master Agreement or any other Loan Document;
(3)the occurrence of any Bankruptcy Event with respect to Borrower, Guarantor,
or Borrower’s sole member, managing member or general partner (as applicable)
(other than an acknowledgement in writing as described in clause (b) of the
definition of “Bankruptcy Event”); provided, however, in the event of an
involuntary Bankruptcy Event with respect to Borrower, Guarantor, or Borrower’s
sole member, managing member or general partner (as applicable), Borrower shall
only be personally liable if such involuntary Bankruptcy Event occurs with the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, or any Borrower Affiliate;
(4)fraud, written material misrepresentation, or material omission by Borrower,
Guarantor, Key Principal, or any officer, director, partner, manager, member,
shareholder, or trustee of Borrower, Guarantor, or Key Principal in connection
with any application for or creation of the Indebtedness; or
(5)fraud, written intentional material misrepresentation or intentional material
omission by Borrower, Guarantor, Key Principal, or any officer, director,
partner, manager, member,


[fannielogo.jpg]

--------------------------------------------------------------------------------





shareholder, or trustee of Borrower, Guarantor, or Key Principal in connection
with on-going financial or other reporting required by the Loan Documents, or
any request for action or consent by Lender.
Section .
Personal Liability for Indemnity Obligations.

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e) (Replacement Reserves and Repairs -
Indemnification) of this Master Agreement, the Environmental Indemnity Agreement
and any other express indemnity obligations provided by Borrower under any Loan
Document. Borrower’s liability for such indemnity obligations shall not be
limited by the amount of the Indebtedness, the repayment of the Indebtedness, or
otherwise, provided that Borrower’s liability for such indemnities shall not
include any loss caused by the gross negligence or willful misconduct of Lender
as determined by a court of competent jurisdiction pursuant to a final
non-appealable court order.
Section .
Lender’s Right to Forego Rights Against Mortgaged Property.

To the extent that Borrower has personal liability under this Master Agreement
or any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by Applicable Law without regard to
whether Lender has exercised any rights against any Mortgaged Property or any
other security, or pursued any rights against Guarantor, or pursued any other
rights available to Lender under this Master Agreement, any other Loan Document,
or Applicable Law. For purposes of this Section 3.04 (Lender’s Right to Forego
Rights Against Mortgaged Property) only, the term “Mortgaged Property” shall not
include any funds that have been applied by Borrower as required or permitted by
this Master Agreement prior to the occurrence of an Event of Default, or that
Borrower was unable to apply as required or permitted by this Master Agreement
because of a Bankruptcy Event with respect to Borrower. To the fullest extent
permitted by Applicable Law, in any action to enforce Borrower’s personal
liability under this Article 3 (Personal Liability), Borrower waives any right
to set off the value of a Mortgaged Property against such personal liability.
Section .
Borrower Agency Provisions.

(a)Each Borrower shall irrevocably designate Borrower Agent to be its agent and
in such capacity to receive on behalf of Borrower all proceeds, receive all
notices on behalf of Borrower under this Master Agreement, make all requests
under this Master Agreement, and execute, deliver, and receive all instruments,
certificates, requests, documents, amendments, writings, and further assurances
now or hereafter required hereunder, on behalf of such Borrower, and hereby
authorizes Lender to pay over all proceeds hereunder in accordance with the
request of Borrower Agent. Each Borrower hereby acknowledges that all notices
required to be delivered by Lender to any Borrower shall be delivered to
Borrower Agent and thereby shall be deemed to have been received by such
Borrower.
(b)The handling of this Master Agreement as a co-borrowing facility with a
Borrower Agent in the manner set forth in this Master Agreement is solely as an
accommodation to each of Borrower and Guarantor and is at their mutual request.
Lender shall not incur liability to Borrower or Guarantor as a result thereof.
To induce Lender to do so and in consideration thereof, each Borrower hereby
indemnifies Lender and holds Lender harmless from and against any and all
liabilities, expenses, losses, damages, and claims of damage or injury asserted
against Lender by any Person arising from or incurred by reason of Borrower
Agent handling of the financing arrangements of Borrower as provided herein,
reliance by Lender on any request or instruction from Borrower Agent or any
other action taken by Lender with respect to this Section 3.05 (Borrower Agency
Provisions) except due to willful misconduct or gross negligence of the
indemnified party as determined by a court of competent jurisdiction pursuant to
a final, non-appealable court order.
Section .
Joint and Several Obligation; Cross-Guaranty.

Notwithstanding anything contained in this Master Agreement or the other Loan
Documents to the contrary (but subject to the provisions of Section 3.01
(Non-Recourse Liability; Exceptions), Section 3.02(a) (Personal Liability Based
on Lender’s Loss (Partial Recourse)) and Section 3.02(b) (Full Personal
Liability


[fannielogo.jpg]

--------------------------------------------------------------------------------





(Full Recourse)), the last sentence of this Section 3.06 (Joint and Several
Obligation; Cross-Guaranty) and the provisions of Section 3.13 (Maximum
Liability of Each Borrower), each Borrower shall have joint and several
liability for the Indebtedness. Notwithstanding the intent of all of the parties
to this Master Agreement that the Indebtedness of each Borrower under this
Master Agreement and the other Loan Documents shall be joint and several
obligations of each Borrower, each Borrower, on a joint and several basis,
hereby irrevocably guarantees on a non-recourse basis, subject to the exceptions
to non-recourse provisions of Section 3.01 (Non-Recourse Liability; Exceptions),
Section 3.02(a) (Personal Liability Based on Lender’s Loss (Partial Recourse))
and Section 3.02(b) (Full Personal Liability (Full Recourse)), to Lender and its
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Indebtedness owed or
hereafter owing to Lender by each other Borrower. Each Borrower agrees that its
non-recourse guaranty obligation hereunder is an unconditional guaranty of
payment and performance and not merely a guaranty of collection. The
Indebtedness of each Borrower under this Master Agreement shall not be subject
to any counterclaim, set-off, recoupment, deduction, cross-claim, or defense
based upon any claim any Borrower may have against Lender or any other Borrower.
Section .
Waivers With Respect to Other Borrower Secured Obligation.

To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), or to the extent that a Borrower has guaranteed the debt
of another Borrower pursuant to Article 3 (Personal Liability), Borrower who
executed such Loan Document or guaranteed such debt (the “Waiving Borrower”)
hereby agrees to the extent permitted by law, to the provisions of this Section
3.07 (Waivers with Respect to Other Borrower Secured Obligation). To the extent
that any Mortgaged Properties are located in California, and to the extent
permitted by law, the references to the California statutes below shall apply to
this Master Agreement and any California Security Instrument securing or
encumbering a Mortgaged Property located in California; otherwise the California
statutes referenced below shall have no effect on this Master Agreement or any
other Loan Document. All references in Article 3 (Personal Liability) to
California law are only applicable if any Mortgaged Property is located in
California. To the maximum extent permitted by Applicable Law:
(a)The Waiving Borrower hereby waives any right it may now or hereafter have to
require the beneficiary, assignee, or other secured party under such Loan
Document, as a condition to the exercise of any remedy or other right against it
thereunder or under any other Loan Document executed by the Waiving Borrower in
connection with the Other Borrower Secured Obligation: (1) to proceed against
any other Borrower or any other Person, or against any other collateral assigned
to Lender by any Borrower or any other Person; (2) to pursue any other right or
remedy in Lender’s power; (3) to give notice of the time, place, or terms of any
public or private sale of real or personal property collateral assigned to
Lender by any other Borrower or any other Person, or otherwise to comply with
Section 9615 of the California Commercial Code (as modified or recodified from
time to time) with respect to any such personal property collateral located in
the State of California; or (4) to make or give (except as otherwise expressly
provided in the Security Documents) any presentment, demand, protest, notice of
dishonor, notice of protest, or other demand or notice of any kind in connection
with the Other Borrower Secured Obligation or any collateral for the Other
Borrower Secured Obligation.
(b)The Waiving Borrower hereby waives any defense it may now or hereafter
have that relates to: (1) any disability or other defense of any other Borrower
or any other Person; (2) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (3) the application of
the proceeds of the Other Borrower Secured Obligation, by any other Borrower or
any other Person, for purposes other than the purposes represented to the
Waiving Borrower by any other Borrower or any other Person, or otherwise
intended or understood by the Waiving Borrower or any other Borrower; (4) any
act or omission


[fannielogo.jpg]

--------------------------------------------------------------------------------





by Lender which directly or indirectly results in or contributes to the release
of any other Borrower or any other Person or any collateral for any Other
Borrower Secured Obligation; (5) the unenforceability or invalidity of any
Security Document or Loan Document (other than the Security Instrument executed
by the Waiving Borrower that secures the Other Borrower Secured Obligation) or
guaranty with respect to any Other Borrower Secured Obligation, or the lack of
perfection or continuing perfection or lack of priority of any Lien (other than
the Lien of the Security Instrument executed by the Waiving Borrower that
secures the Other Borrower Secured Obligation) which secures any Other Borrower
Secured Obligation; (6) any failure of Lender to marshal assets in favor of the
Waiving Borrower or any other Person; (7) any modification of any Other Borrower
Secured Obligation, including any renewal, extension, acceleration, or increase
in interest rate; (8) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (9) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (10) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (11) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the Bankruptcy Code; (12) any extension of credit or the
grant of any lien under Section 364 of the Bankruptcy Code; (13) any use of cash
collateral under Section 363 of the Bankruptcy Code; or (14) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person. The Waiving Borrower further waives any and
all rights and defenses that it may have because the Other Borrower Secured
Obligation is secured by real property; this means, among other things, that:
(A) Lender may collect from the Waiving Borrower without first foreclosing on
any real or personal property collateral pledged by any other Borrower; (B) if
Lender forecloses on any real property collateral pledged by any other Borrower,
then (i) the amount of the Other Borrower Secured Obligation may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (ii) Lender may foreclose
on the real property encumbered by the Security Instrument executed by the
Waiving Borrower and securing the Other Borrower Secured Obligation, or
otherwise collect from the Waiving Borrower, even if Lender, by foreclosing on
the real property collateral of any one or more of the other Borrowers, has
destroyed any right the Waiving Borrower may have to collect from such other
Borrowers. Subject to the last sentence of Section 3.06 (Joint and Several
Obligation; Cross-Guaranty), the foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses the Waiving Borrower may have
because the Other Borrower Secured Obligation is secured by real property. These
rights and defenses being waived by the Waiving Borrower include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, or 726
of the California Code of Civil Procedure. Without limiting the generality of
the foregoing or any other provision hereof, the Waiving Borrower further
expressly waives, except as provided in Section 3.07(g) (Waivers with Respect to
Other Borrower Secured Obligation) below, to the extent permitted by law any and
all rights and defenses that might otherwise be available to it under California
Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or under California
Code of Civil Procedure Sections 580a, 580b, 580d, and 726, or any of such
sections;
(c)The Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so the Security
Instrument executed by the Waiving Borrower and securing the Other Borrower
Secured Obligation shall be and remain in full force and effect even if one or
more of the other Borrowers had no liability at the time of incurring the Other
Borrower Secured Obligation, or thereafter ceases to be liable. The Waiving
Borrower hereby waives any and all benefits and defenses under California Civil
Code Section 2809 and agrees that by doing so the Waiving Borrower’s liability
may be larger in amount and more burdensome than that of any one or more of the
other Borrowers. The Waiving Borrower hereby waives the benefit of all
principles or provisions of law that are or might be in conflict with


[fannielogo.jpg]

--------------------------------------------------------------------------------





the terms of any of its waivers, and agrees that the Waiving Borrower’s waivers
shall not be affected by any circumstances that might otherwise constitute a
legal or equitable discharge of a surety or a guarantor. The Waiving Borrower
hereby waives the benefits of any right of discharge and all other rights and
defenses under any and all statutes or other laws relating to guarantors or
sureties, to the fullest extent permitted by law, diligence in collecting the
Other Borrower Secured Obligation, presentment, demand for payment, protest, all
notices with respect to the Other Borrower Secured Obligation that may be
required by statute, rule of law, or otherwise to preserve Lender’s rights
against the Waiving Borrower hereunder, including notice of acceptance, notice
of any amendment of the Loan Documents evidencing the Other Borrower Secured
Obligation, notice of the occurrence of any default or Event of Default, notice
of intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, notice of the incurring by the other Borrower of
any obligation or indebtedness and all rights to require Lender to (1) proceed
against the other Borrower, (2) proceed against any general partner of the other
Borrower, (3) proceed against or exhaust any collateral held by Lender to secure
the Other Borrower Secured Obligation, or (4) if the other Borrower is a
partnership, pursue any other remedy it may have against the other Borrower, or
any general partner of the other Borrower, including any and all benefits under
California Civil Code Sections 2845, 2849, and 2850;
(d)The Waiving Borrower understands that the exercise by Lender of certain
rights and remedies contained in a Security Instrument executed by any other
Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate the
Waiving Borrower’s right of subrogation against such other Borrower and that the
Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances;
(e)In accordance with Section 2856 of the California Civil Code, the Waiving
Borrower also waives any right or defense based upon an election of remedies by
Lender, even though such election (e.g., nonjudicial foreclosure with respect to
any collateral held by Lender to secure repayment of the Other Borrower Secured
Obligation) destroys or otherwise impairs the subrogation rights of the Waiving
Borrower to any right to proceed against one or more of the other Borrowers for
reimbursement by operation of Section 580d of the California Code of Civil
Procedure or otherwise;
(f)Subject to the last sentence of Section 3.06 (Joint and Several Obligation;
Cross-Guaranty), in accordance with Section 2856 of the California Civil Code,
the Waiving Borrower waives any and all other rights and defenses available to
the Waiving Borrower by reason of Sections 2787 through 2855, inclusive, of the
California Civil Code, including any and all rights or defenses the Waiving
Borrower may have by reason of protection afforded to one or more of the other
Borrowers with respect to the applicable Other Borrower Secured Obligation
pursuant to the antideficiency or other laws of the State of California limiting
or discharging such Other Borrower Secured Obligation, including Sections 580a,
580b, 580d, and 726 of the California Code of Civil Procedure;
(g)In accordance with Section 2856 of the California Civil Code and pursuant to
any other Applicable Law, the Waiving Borrower agrees to withhold the exercise
of any and all subrogation, contribution, and reimbursement rights against all
other Borrowers, against any other Person, and against any collateral or
security for the Other Borrower Secured Obligation, including any such rights
pursuant to Sections 2847 and 2848 of the California Civil Code, until the Other
Borrower Secured Obligation has been indefeasibly paid and satisfied in full,
all obligations owed to Lender under the Loan Documents have been fully
performed, and Lender has released, transferred or disposed of all of its right,
title, and interest in such collateral or security;
(h)Each Borrower hereby irrevocably and unconditionally agrees that,
notwithstanding Section 3.07(g) (Waivers with Respect to Other Borrower Secured
Obligation) hereof, in the event, and to the extent, that its agreement and
waiver set forth in Section 3.07(g) (Waivers with Respect to Other Borrower
Secured


[fannielogo.jpg]

--------------------------------------------------------------------------------





Obligation) is found by a court of competent jurisdiction to be void or voidable
for any reason and such Borrower has any subrogation or other rights against any
other Borrower, any such claims, direct or indirect, that such Borrower may have
by subrogation rights or other form of reimbursement, contribution, or
indemnity, against any other Borrower or to any security or any such Borrower,
shall be, and such rights, claims, and indebtedness are hereby, deferred,
postponed, and fully subordinated in time and right of payment to the prior
payment, performance, and satisfaction in full of the Indebtedness. Until
payment and performance in full with interest (including post-petition interest
in any case under any chapter of the Bankruptcy Code) of the Indebtedness, each
Borrower agrees not to accept any payment or satisfaction of any kind of
Indebtedness of any other Borrower in respect of any such subrogation rights
arising by virtue of payments made pursuant to this Article 3 (Personal
Liability), and hereby assigns such rights or indebtedness to Lender, including
(1) the right to file proofs of claim and to vote thereon in connection with any
case under any chapter of the Bankruptcy Code and (2) the right to vote on any
plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected must be turned over to Lender for, at Lender’s option,
application to the Indebtedness; and
(i)At any time without notice to the Waiving Borrower, and without affecting or
prejudicing the right of Lender to proceed against the Collateral described in
any Loan Document executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation, (1) the time for payment of the principal of or
interest on, or the performance of, the Other Borrower Secured Obligation may be
extended or the Other Borrower Secured Obligation may be renewed in whole or in
part; (2) the time for any other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (3) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (4) the related Note or
any other related Loan Document may be modified or amended by Lender and the
applicable other Borrower in any respect, including an increase in the principal
amount; and (5) any security for the Other Borrower Secured Obligation may be
modified, exchanged, surrendered or otherwise dealt with or additional security
may be pledged or mortgaged for the Other Borrower Secured Obligation.
(j)It is agreed among each Borrower and Lender that all of the foregoing waivers
are of the essence of the transaction contemplated by this Master Agreement and
the Loan Documents and that but for the provisions of this Article 3 (Personal
Liability) and such waivers Lender would decline to enter into this Master
Agreement.
Section .
No Impairment.

Each Borrower agrees that the provisions of this Article 3 (Personal Liability)
are for the benefit of Lender and its successors and assigns, and nothing herein
contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.
Section .
Election of Remedies.

(a)Subject to the terms of Section 3.01 (Non-Recourse Liability; Exceptions),
Lender, in its discretion, may (1) bring suit against any one or more Borrowers,
jointly and severally, without any requirement that Lender first proceed against
any other Borrower or any other Person; (2) compromise or settle with any one or
more Borrowers, or any other Person, for such consideration as Lender may deem
proper; (3) release one or more Borrowers, or any other Person, from liability;
and (4) otherwise deal with any Borrower and any other Person, or any one or
more of them, in any manner, or resort to any of the Collateral at any time held
by it for performance of the Indebtedness or any other source or means of
obtaining payment of the Indebtedness, and no such action shall impair the
rights of Lender to collect from any Borrower any amount guaranteed by any
Borrower under this Article 3 (Personal Liability).


[fannielogo.jpg]

--------------------------------------------------------------------------------





(b)If, in the exercise of any of its rights and remedies, Lender shall forfeit
any of its rights or remedies, including its rights to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
Applicable Law pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Lender. Any election of remedies that results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Indebtedness. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or any of the Loan
Documents, Lender may bid all or less than the amount of the Indebtedness and
the amount of such bid need not be paid by Lender but shall be credited against
the Indebtedness. The amount of the successful bid at any such sale, whether
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Indebtedness shall be conclusively
deemed to be the amount of the Indebtedness guaranteed under this Article 3
(Personal Liability), notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale.
Section .
Subordination of Other Obligations.

(a)Each Borrower hereby irrevocably and unconditionally agrees that all amounts
payable from time to time to such Borrower by any other Borrower pursuant to any
agreement, whether secured or unsecured, whether of principal, interest, or
otherwise, other than the amounts referred to in this Article 3 (Personal
Liability) (collectively, the “Subordinated Obligations”), shall be and such
rights, claims, and indebtedness are, hereby deferred, postponed, and fully
subordinated in time and right of payment to the prior payment, performance, and
satisfaction in full of the Indebtedness; provided, however, that payments may
be received by any Borrower in accordance with, and only in accordance with, the
provisions of Section 3.10 (Subordination of Other Obligations) hereof.
(b)Until the Indebtedness has been finally paid in full or fully performed and
all the Loan Documents have been terminated, each Borrower irrevocably and
unconditionally agrees it will not ask, demand, sue for, take, or receive,
directly or indirectly, by set-off, redemption, purchase, or in any other manner
whatsoever, any payment with respect to, or any security or guaranty for, the
whole or any part of the Subordinated Obligations, and in issuing documents,
instruments, or agreements of any kind evidencing the Subordinated Obligations,
each Borrower hereby agrees that it will not receive any payment of any kind on
account of the Subordinated Obligations, so long as any of the Indebtedness is
outstanding or any of the terms and conditions of any of the Loan Documents are
in effect; provided, however, that, notwithstanding anything to the contrary
contained herein, if no Potential Event of Default or Event of Default has
occurred and is continuing under any of the Loan Documents, then payments may be
received by such Borrower in respect of the Subordinated Obligations in
accordance with the stated terms thereof. Except as aforesaid, each Borrower
agrees not to accept any payment or satisfaction of any kind of indebtedness of
any other Borrower in respect of the Subordinated Obligations and hereby assigns
such rights or indebtedness to Fannie Mae, including the right to file proofs of
claim and to vote thereon in connection with any case under any chapter of the
Bankruptcy Code, including the right to vote on any plan of reorganization. In
the event that any payment on account of Subordinated Obligations shall be
received by any Borrower in violation of the foregoing, such payment shall be
held in trust for the benefit of Lender, and any amount so collected shall be
turned over to Lender upon demand.
Section .
Insolvency and Liability of Other Borrower.

So long as any of the Indebtedness is Outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower


[fannielogo.jpg]

--------------------------------------------------------------------------------





and to assign to Lender all rights thereunder up to the amount of such
indebtedness. In all such cases, the Person or Persons authorized to pay such
claims shall pay to Lender the full amount thereof and Lender agrees to pay such
Other Borrower any amounts received in excess of the amount necessary to pay the
Indebtedness. Each Other Borrower hereby assigns to Lender all of such Other
Borrower’s rights to all such payments to which such Other Borrower would
otherwise be entitled but not to exceed the full amount of the Indebtedness. In
the event that, notwithstanding the foregoing, any such payment shall be
received by any Other Borrower before the Indebtedness shall have been finally
paid in full, such payment shall be held in trust for the benefit of and shall
be paid over to Lender upon demand. Furthermore, notwithstanding the foregoing,
the liability of each Borrower hereunder shall in no way be affected by:
(a)the release or discharge of any Other Borrower in any creditors’
receivership, bankruptcy, or other proceedings; or
(b)the impairment, limitation, or modification of the liability of any Other
Borrower or the estate of any Other Borrower in bankruptcy resulting from the
operation of any present or future provisions of any chapter of the Bankruptcy
Code or other statute or from the decision in any court.
Section .
Preferences, Fraudulent Conveyances, Etc.

If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside, or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff, or a diversion of trust
funds under the Insolvency Laws or for any similar reason, including any
judgment, order, or decree of any court or administrative body having
jurisdiction over any Borrower or any of its property, or upon or as a result of
the appointment of a receiver, intervenor, custodian, or conservator of, or
trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, or any statement or compromise of any claim effected by
Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each Other Borrower’s liability to Lender shall continue in full force and
effect, or each Other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment. In
addition, each Other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs, and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Indebtedness must be
refunded. The provisions of this Section 3.12 (Preferences, Fraudulent
Conveyances, Etc.) shall survive the termination of the Loan Documents and any
satisfaction and discharge of any Borrower by virtue of any payment, court
order, or any federal or state law.
Section .
Maximum Liability of Each Borrower.

Notwithstanding anything contained in this Master Agreement or any other Loan
Document to the contrary, if the obligations of any Borrower under this Master
Agreement or any of the other Loan Documents or any Security Instruments granted
by any Borrower are determined to exceed the reasonably equivalent value
received by such Borrower in exchange for such obligations or grant of such
Security Instruments under any Fraudulent Transfer Law (as hereinafter defined),
then the liability of such Borrower shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations under
this Master Agreement or all the other Loan Documents subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of Indebtedness to any other Borrower or any other
Person that is an affiliate of the other Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Borrower in respect of the Indebtedness)


[fannielogo.jpg]

--------------------------------------------------------------------------------





and after giving effect (as assets) to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification, or contribution of such Borrower
pursuant to Applicable Law or pursuant to the terms of any agreement including
the Contribution Agreement.
Section .
Liability Cumulative.

The liability of each Borrower under this Article 3 (Personal Liability) is in
addition to and shall be cumulative with all liabilities of such Borrower to
Lender under this Master Agreement and all the other Loan Documents to which
such Borrower is a party or in respect of any Indebtedness of any other
Borrower.


Master Credit Facility Agreement
Form 6001.MCFA
Page 40
Article 4
03-16
© 2016 Fannie Mae



ARTICLE 7



ARTICLE 8BORROWER STATUS
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
4.01 (Borrower Status - Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(l)Due Organization and Qualification; Organizational Agreements.
(1)Each Borrower is validly existing and qualified to transact business and is
in good standing in (A) the state in which it is formed or organized, (B) the
Property Jurisdiction and (C) each other jurisdiction that qualification or good
standing is required according to Applicable Law to conduct its business with
respect to the Mortgaged Property, in each case, where the failure to be so
qualified or in good standing would adversely affect Borrower’s operation of its
Mortgaged Property or the validity, enforceability or the ability of Borrower to
perform its obligations under this Master Agreement or any other Loan Document.
The managing member or general partner of Borrower, as applicable, is validly
existing and qualified to transact business and is in good standing in the state
in which it is organized and in each other jurisdiction in which such
qualification and/or standing is necessary to the conduct of its business.
(2)The members or partners, as applicable, of Borrower and the percentage of
their Ownership Interests are as set forth in the Ownership Interests Schedule
attached hereto. True, correct and complete Organizational Documents of each
Borrower Entity and each Identified Party have been delivered to Lender prior to
each Effective Date.
(m)Location.
Borrower’s General Business Address is Borrower’s principal place of business
and principal office. Guarantor’s General Business Address is Guarantor’s
principal place of business and principal office. Key Principal’s General
Business Address is Key Principal’s principal place of business and principal
office.
(n)Power and Authority.
Each Borrower has the requisite power and authority:
(1)to own its Mortgaged Property and to carry on its business as now conducted
and as contemplated to be conducted in connection with the performance of its
obligations under this Master Agreement and under the other Loan Documents to
which it is a party; and


[fannielogo.jpg]

--------------------------------------------------------------------------------





(2)to execute and deliver this Master Agreement and the other Loan Documents to
which it is a party, and to carry out the transactions contemplated by this
Master Agreement and the other Loan Documents to which it is a party.
(o)Due Authorization.
The execution, delivery, and performance of this Master Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery, and performance by Borrower of this Master Agreement or any
of the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.
(p)Valid and Binding Obligations.
This Master Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.
(q)Effect of Master Agreement on Financial Condition.
Neither Borrower nor Borrower’s general partner or sole member will be rendered
Insolvent by the transactions contemplated by the provisions of this Master
Agreement and the other Loan Documents. Borrower has sufficient working capital,
including proceeds from the Advances, cash flow from the Mortgaged Properties,
or other sources, not only to adequately maintain the Mortgaged Properties, but
also to pay all of Borrower’s outstanding debts as they come due, including all
Debt Service Amounts, exclusive of Borrower’s ability to refinance or pay in
full any Advance on its Maturity Date. In connection with the execution and
delivery of this Master Agreement, the Security Instruments and the other Loan
Documents (and the delivery to, or for the benefit of, Lender of any collateral
contemplated thereunder), and the incurrence by Borrower of the obligations
under this Master Agreement and the other Loan Documents, Borrower did not
receive less than reasonably equivalent value in exchange for the incurrence of
the obligations of Borrower under this Master Agreement and the other Loan
Documents.
(r)Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)No Borrower Entity, nor to Borrower’s knowledge, any Identified Party, nor
any Person Controlled by Borrower Entity that also has a direct or indirect
ownership interest in any Borrower Entity, is in violation of any applicable
civil or criminal laws or regulations, including those requiring internal
controls, intended to prohibit, prevent, or regulate money laundering, drug
trafficking, terrorism, or corruption, of the United States and the jurisdiction
where the Mortgaged Property is located or where the Person resides, is
domiciled, or has its principal place of business.
(2)No Borrower Entity, nor to Borrower’s knowledge, any Identified Party, nor
any Person Controlled by Borrower Entity that also has a direct or indirect
ownership interest in any Borrower Entity, is a Person:
(A)against whom proceedings are pending for any alleged violation of any laws
described in Section 4.01(g)(1);
(B)that has been convicted of any violation of, has been subject to civil
penalties or Economic Sanctions pursuant to, or had any of its property seized
or forfeited under, any laws described in Section 4.01(g)(1); or
(C)with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its


[fannielogo.jpg]

--------------------------------------------------------------------------------





territories, is a Sanctioned Person or is otherwise prohibited from transacting
business of the type contemplated by this Master Agreement and the other Loan
Documents under any other Applicable Law.
(3)Each Borrower Entity is in compliance with all applicable Economic Sanctions
laws and regulations.
(s)Single Purpose Status.
Each Borrower and Sun SPE Member at all times since its formation:
(1)has not acquired, held, owned, leased, developed, or improved, and does not
own or lease any real property, personal property, or assets other than the
Mortgaged Property or equity interests in a Person that owns the Mortgaged
Property;
(2)has not acquired or owned and does not own, operate, or participate in any
business other than the leasing, ownership, management, operation, and
maintenance of the Mortgaged Property or equity interests in a Person that owns
the Mortgaged Property;
(3)has no material financial obligation under or secured by any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party, or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:
(A)unsecured trade payables incurred in the ordinary course of the operation of
the Mortgaged Property (exclusive of amounts for rehabilitation, restoration,
repairs, or replacements of the Mortgaged Property or Expansion Work as provided
in the Community Expansion Schedule) that (i) are not evidenced by a promissory
note, (ii) are payable within sixty (60) days of the date incurred, and (iii) as
of the Effective Date such Mortgaged Property is added to the Collateral Pool,
do not exceed three percent (3%) of the Allocable Facility Amount for such
Mortgaged Property;
(B)if the Security Instrument grants a lien on a leasehold estate, Borrower’s
obligations as lessee under the ground lease creating such leasehold estate; and
(C)obligations under the Loan Documents and obligations secured by the Mortgaged
Property to the extent permitted by the Loan Documents;


(4)has maintained its financial statements, accounting records, and other
partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
and has not listed its assets on the financial statement of any other Person
(unless Borrower’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);
, subject to applicable requirements to make disclosures and filings as required
by the Securities and Exchange Commission or other Governmental Authority and
preparation of consolidated financial statements as described in this clause
(4);
(5)has not commingled its assets or funds with those of any other Person, and
has held all its assets or funds under its own name, unless such assets or funds
can easily be segregated and identified in the ordinary course of business and
in such a manner that it will not be costly or difficult to segregate,
ascertain, or identify its individual assets from those of any other Person;
(6)has been adequately capitalized in light of its contemplated business
operations;
(7)has not assumed, guaranteed, or become obligated for the liabilities or
obligations of any other Person or pledged its assets for the benefit of any
other Person (except in connection with this Master Agreement or other mortgage
loans that have been paid in full or collaterally assigned to Lender, including
in connection with any Consolidation, Extension and Modification Agreement (for
Mortgaged Properties in New York) or similar instrument), or held out its credit
as being available to satisfy the obligations of any other Person;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(8)has not made loans or advances to any other Person;
(9)has not entered into and is not a party to any transaction with any Borrower
Affiliate, except in the ordinary course of business and on terms which are no
more favorable to such Borrower Affiliate than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;
(10)has not acquired obligations or securities of any other Person;
(11)has paid its own liabilities, including the salaries of its own employees,
if any, from its own funds and maintained a sufficient number of employees in
light of its contemplated business operations, provided that Lender acknowledges
that all employees used by Borrower are employed by SCOLP, and no employees are
employed directly by Borrower;
(12)has not failed to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name (provided, Borrower may treat the Mortgaged Property as part of and within
the portfolio of manufactured housing communities owned by Sun, SCOLP, the sole
member of each Borrower or any Affiliate, for marketing, promotion and providing
information, including a common website, and reports to the public or required
by applicable law) or failed to correct any known misunderstanding regarding its
separate identity, subject to applicable requirements to make disclosures and
filings as required by the Securities and Exchange Commission or other
Governmental Authority and preparation of consolidated financial statements
pursuant to clause (4) above;
(13)has allocated fairly and reasonably any overhead for shared expenses;
(14)has maintained its existence as an entity duly organized, validly existing,
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and has done all things necessary to observe
organizational formalities;
(15)has not, other than the managing member’s, sole member’s, or general
partner’s (as applicable) ownership interest in Borrower, owned any subsidiary
or made any investment in, any Person without the prior written consent of
Lender; and
(16)without the prior written consent of Lender or unless otherwise required or
permitted by a Cap Security Agreement, has not entered into or guaranteed,
provided security for, or otherwise undertaken any form of contingent obligation
with respect to any Hedging Arrangement.
(t)No Bankruptcies or Judgments.
Neither Borrower nor Borrower’s general partner or sole member is currently:
(1)the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership, or other insolvency proceeding;
(2)preparing or intending to be the subject of a Bankruptcy Event; or
(3)the subject of any judgment unsatisfied of record or docketed in any court;
or
(4)Insolvent.
(u)No Actions or Litigation.
(1)Other than residential eviction actions in the ordinary course of business
and landlord-tenant matters where the amount in controversy does not exceed
$5,000, there are no claims, actions, suits, or proceedings at law or in equity
by or before any Governmental Authority now pending against or, to Borrower’s
knowledge, threatened against or affecting Borrower or any Mortgaged Property
not otherwise covered by insurance (except claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be disclosed); and
(2)there are no claims, actions, suits, or proceedings at law or in equity by or
before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Guarantor or Key Principal, which claims,
actions, suits, or proceedings, if adversely determined (individually or in the
aggregate) reasonably would be expected to materially adversely affect the
financial condition or business of Borrower, Guarantor, or Key Principal or the
condition, operation,


[fannielogo.jpg]

--------------------------------------------------------------------------------





or ownership of the Mortgaged Property (except claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).
(v)Payment of Taxes, Assessments, and Other Charges.
Borrower confirms that:
(1)it has filed all federal, state, county, and municipal tax returns and
reports required to have been filed by Borrower;
(2)it has paid, before any fine, penalty, interest, lien, or costs may be added
thereto, all taxes, governmental charges, and assessments due and payable with
respect to such returns and reports;
(3)there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and
(4)it has made adequate reserves on its books and records for all taxes that
have accrued but which are not yet due and payable.
(w)Not a Foreign Person.
Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.
(x)ERISA.
Borrower represents and warrants that:
(1)Borrower is not an Employee Benefit Plan;
(2)no asset of Borrower constitutes “plan assets” (within the meaning of
Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3‑101) of
an Employee Benefit Plan;
(3)no asset of Borrower is subject to any laws of any Governmental Authority
governing the assets of an Employee Benefit Plan; and
(4)neither Borrower nor any ERISA Affiliate is subject to any obligation or
liability with respect to any ERISA Plan.
(y)Default Under Other Obligations.
(1)The execution, delivery, and performance of the obligations imposed on
Borrower under this Master Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.
(2)There are no defaults by Borrower or, to the knowledge of Borrower, by any
other Person under any contract to which Borrower is a party, including any
management, rental, service, supply, security, maintenance or similar contract,
other than defaults which do not have, and are not reasonably expected to have,
a Material Adverse Effect.
(z)Prohibited Person.
No Borrower Entity is a Prohibited Person, nor to Borrower’s knowledge, is any
Person:
(1)Controlling any Borrower Entity a Prohibited Person; or
(2)Controlled by and having a direct or indirect ownership interest in any
Borrower Entity a Prohibited Person.
(aa)No Contravention; No Liens.
Neither the execution and delivery of this Master Agreement and the other Loan
Documents to which Borrower is a party, nor the fulfillment of or compliance
with the terms and conditions of this Master Agreement and the other Loan
Documents to which Borrower is a party, nor the performance of the obligations
of Borrower under this Master Agreement and the other Loan Documents:
(1)does or will conflict with or result in any breach or violation of (A) to
Borrower’s knowledge, any Applicable Law enacted or issued by any Governmental
Authority or other agency


[fannielogo.jpg]

--------------------------------------------------------------------------------





having jurisdiction over Borrower, the Mortgaged Properties or any other portion
of the Collateral or other assets of Borrower, or (B) any judgment or order
applicable to Borrower or to which Borrower, the Mortgaged Properties or other
assets of Borrower are subject;
(2)does or will conflict with or result in any breach or violation of, or
constitute a default under, any of the terms, conditions or provisions of
Borrower’s Organizational Documents, any indenture, existing agreement or other
instrument to which Borrower is a party or to which Borrower, the Mortgaged
Properties or any other portion of the Collateral or other assets of Borrower
are subject;
(3)does or will result in or require the creation of any Lien on all or any
portion of the Collateral or the Mortgaged Properties, except for the Permitted
Encumbrances; or
(4)does or will require the consent or approval of any creditor of Borrower, any
Governmental Authority or any other Person except such consents or approvals
which have already been obtained.
(ab)Lockbox Arrangement.
Borrower is not party to any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
direct or indirect owner of Borrower is party to any type of lockbox agreement
or similar cash management arrangement with respect to Rents or other income
from the Mortgaged Property that has not been approved by Lender in writing.
(ac)No Reliance.
Borrower acknowledges, represents, and warrants that it understands the nature
and structure of the transactions contemplated by this Master Agreement and the
other Loan Documents to which Borrower is a party (including the
cross-collateralization and cross-default of the Indebtedness), that it is
familiar with the provisions of all of the documents and instruments relating to
such transactions; that it understands the risks inherent in such transactions,
including the risk of loss of all or any of the Mortgaged Properties; and that
it has not relied on Lender or Fannie Mae for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Master Agreement or any other Loan Document to which Borrower is a party
or otherwise relied on Lender or Fannie Mae in any manner in connection with
interpreting, entering into or otherwise in connection with this Master
Agreement, any other Loan Document or any of the matters contemplated hereby or
thereby.
(ad)Investment Company Act.
Borrower is not (1) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (2) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Energy Policy Act of 2005, as amended; or (3)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
Section .
Covenants.

(ae)Maintenance of Existence; Organizational Documents.
(1)Each of Borrower, its general partner, sole member, or managing member (as
applicable), Guarantor and Key Principal shall maintain its existence, its
entity status, franchises, rights, and privileges under the laws of the state of
its formation or organization (as applicable). Borrower shall continue to be
duly qualified and in good standing to transact business in each jurisdiction in
which qualification or standing is required according to Applicable Law to
conduct its business with respect to its Mortgaged Property and where the
failure to do so would adversely affect Borrower’s operation of its Mortgaged
Property or the validity, enforceability, or the ability of Borrower to perform
its obligations under this Master Agreement or any other Loan Document. Neither
Borrower nor any partner, member, manager, officer, or director of Borrower
shall:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(A)make or allow any material change to the organizational documents or
organizational structure of Borrower, including changes relating to the Control
of Borrower, or
(B)file any action, complaint, petition, or other claim to:
(i)divide, partition, or otherwise compel the sale of any Mortgaged Property, or
(ii)otherwise change the Control of Borrower.
(2)[intentionally deleted].
(af)Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)Each Borrower Entity, any Identified Party, or any Person Controlled by
Borrower Entity that also has a direct or indirect ownership interest in any
Borrower Entity shall remain in compliance with any applicable civil or criminal
laws or regulations (including those requiring internal controls) intended to
prohibit, prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business.
(2)At no time shall any Borrower Entity or any Identified Party, or any Person
Controlled by Borrower Entity that also has a direct or indirect ownership
interest in any Borrower Entity, be a Person:
(A)against whom proceedings are pending for any alleged violation of any laws
described in Section 4.02(b)(1);
(B)that has been convicted of any violation of, has been subject to civil
penalties or Economic Sanctions pursuant to, or had any of its property seized
or forfeited under, any laws described in Section 4.02(b)(1); or
(C)with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is a Sanctioned Person or is otherwise
prohibited from transacting business of the type contemplated by this Master
Agreement and the other Loan Documents under any other Applicable Law.
(3)Borrower, Guarantor, and Key Principal shall at all times remain in
compliance with any applicable Economic Sanctions laws and regulations.
(ag)Payment of Taxes, Assessments, and Other Charges.
Borrower shall file all federal, state, county, and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports.
(ah)Single Purpose Status.
Borrower and Sun SPE Member:
(1)shall not acquire, hold, develop, lease, or improve any real property,
personal property, or assets other than (A) the Mortgaged Property or (B) equity
interests in a Person that owns the Mortgaged Property;
(2)shall not acquire, own, operate, or participate in any business other than
the leasing, ownership, management, operation, and maintenance of the Mortgaged
Property or equity interests in a Person that owns the Mortgaged Property;
(3)shall not commingle its assets or funds with those of any other Person,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business from those of any other Person;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(4)shall maintain its financial statements, accounting records, and other
partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets are included in a consolidated financial statement
prepared in accordance with generally accepted accounting principles); subject
to applicable requirements to make disclosures and filings as required by the
Securities and Exchange Commission or other Governmental Authority and
preparation of consolidated financial statements as described in this clause
(4);
(5)shall have no material financial obligation under any indenture, mortgage,
deed of trust, deed to secure debt, loan agreement, or other agreement or
instrument to which Borrower is a party or by which Borrower is otherwise bound,
or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:
(A)unsecured trade payables incurred in the ordinary course of the operation of
the Mortgaged Property (exclusive of amounts (i) to be paid out of the
Replacement Reserve Account or Repairs Escrow Account, or (ii) for
rehabilitation, restoration, repairs, or replacements of the Mortgaged Property
or Expansion Work as provided in the Community Expansion Schedule, or otherwise
approved by Lender) so long as such trade payables (1) are not evidenced by a
promissory note, (2) are payable within sixty (60) days of the date incurred,
and (3) as of any date, do not exceed three percent (3%) of the Allocable
Facility Amount for such Mortgaged Property;
(B)if the Security Instrument grants a lien on a leasehold estate, Borrower’s
obligations as lessee under the ground lease creating such leasehold estate; and
(C)obligations under the Loan Documents and obligations secured by the Mortgaged
Property to the extent permitted by the Loan Documents;
(6)shall not assume, guaranty, or become obligated for the liabilities or
obligations of any other Person, or pledge its assets for the benefit of any
other Person (except in connection with this Master Agreement or other mortgage
loans that have been paid in full or collaterally assigned to Lender, including
in connection with any Consolidation, Extension and Modification Agreement (for
Mortgaged Properties in New York) or similar instrument) or hold out its credit
as being available to satisfy the obligations of any other Person;
(7)shall not make loans or advances to any other Person;
(8)shall not enter into or become a party to, any transaction with any Borrower
Affiliate, except in the ordinary course of business and on terms which are no
more favorable to such Borrower Affiliate than would be obtained in a comparable
arm’s‑length transaction with an unrelated third party;
(9)shall not acquire obligations or securities of any other Person;
(10)shall pay (or shall cause Property Manager on behalf of Borrower from
Borrower’s own funds to pay) its own liabilities, including the salaries of its
own employees, if any, from its own funds and maintain a sufficient number of
employees in light of its contemplated business operations, provided that Lender
acknowledges that all employees used by Borrower are employed by SCOLP, and no
employees are employed directly by Borrower;
(11)shall not fail to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name (provided, Borrower may treat the Mortgaged Property as part of and within
the portfolio of manufactured housing communities owned by Sun, SCOLP, the sole
member of each Borrower or any Affiliate, for marketing, promotion and providing
information, including a common website, and reports to the public or required
by applicable law) or fail to correct any known misunderstanding regarding its
separate identity, subject to applicable requirements to make disclosures and
filings as required by the Securities and Exchange Commission or other
Governmental Authority and preparation of consolidated financial statements
pursuant to clause (4) above;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(12)shall allocate fairly and reasonably any overhead for shared expenses;
(13)shall maintain its existence as an entity duly organized, validly existing,
and in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and shall do all things necessary to observe
organizational formalities;
(14)shall not, other than managing member’s, sole member’s, or general partner’s
(as applicable) ownership interest in Borrower, own any subsidiary or make any
investment in, any Person without the prior written consent of Lender; and
(15)without the prior written consent of Lender or unless otherwise required or
permitted by a Cap Security Agreement, shall not enter into or guarantee,
provide security for, or otherwise undertake any form of contingent obligation
with respect to any Hedging Arrangement.
(ai)ERISA.
Borrower covenants that:
(1)no asset of Borrower shall constitute “plan assets” (within the meaning of
Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3‑101) of
an Employee Benefit Plan;
(2)no asset of Borrower shall be subject to the laws of any Governmental
Authority governing the assets of an Employee Benefit Plan; and
(3)neither Borrower nor any ERISA Affiliate shall incur any obligation or
liability with respect to any ERISA Plan.
(aj)Notice of Litigation or Insolvency.
Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting any Borrower Entity or
Identified Party or the Mortgaged Property, which claims, actions, suits or
proceedings, if adversely determined reasonably would be expected to materially
adversely affect the financial condition or business of any Borrower Entity or
Identified Party or the condition, operation, or ownership of the Mortgaged
Property (including any claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be deemed
material).
(ak)Payment of Costs, Fees, and Expenses.
In addition to the payments specified in this Master Agreement, Borrower shall
pay, on demand, all of Lender’s and Fannie Mae’s out-of-pocket fees, costs,
charges, or expenses (including the reasonable fees and expenses of attorneys,
accountants, and other experts) incurred by Lender and Fannie Mae in connection
with:
(1)any amendment to, consent, or waiver required under, or Request made pursuant
to, this Master Agreement or any of the Loan Documents (whether or not any such
amendment, consent, waiver, or Request is entered into);
(2)defending or participating in any litigation arising from actions by third
parties and brought against or involving Lender with respect to:
(A)any Mortgaged Property;
(B)any event, act, condition, or circumstance in connection with any Mortgaged
Property; or
(C)the relationship between or among Lender, Fannie Mae, Borrower, Key
Principal, and Guarantor in connection with this Master Agreement or any of the
transactions contemplated by this Master Agreement;
(3)the administration or enforcement of, or preservation of rights or remedies
under, this Master Agreement or any other Loan Documents including or in
connection with any litigation or


[fannielogo.jpg]

--------------------------------------------------------------------------------





appeals, any Foreclosure Event or other disposition of any collateral granted
pursuant to the Loan Documents; and
(4)any Bankruptcy Event.
(al)Restrictions on Distributions.
No distributions or dividends of any nature with respect to Rents or other
income from the Mortgaged Property shall be made by Borrower to the owners of
Borrower’s Ownership Interests as such if, at the time of such distribution, (1)
Borrower has knowledge that after such distribution it will be unable to make
monetary payments as and when such payments become due and payable, (2) an Event
of Default has occurred and is continuing, or (3) a Bankruptcy Event has
occurred with respect to Key Principal, Guarantor, or any Person that owns
twenty percent (20%) or more of the Ownership Interests in Borrower (excluding
any Person owning any public stock of Guarantor or limited partnership interests
in Guarantor, provided such Person owns no other direct or indirect Ownership
Interest in Borrower, and has no right to Control Borrower or Guarantor).
(am)Lockbox Arrangement.
Borrower shall not enter into any type of lockbox agreement or similar cash
management arrangement that has not been approved by Lender in writing, and no
direct or indirect owner of Borrower shall enter into any type of lockbox
agreement or similar cash management arrangement with respect to Rents or other
income from the Mortgaged Property that has not been approved by Lender in
writing. Lender’s approval of any such cash management arrangement may be
conditioned upon requiring Borrower to enter into a lockbox agreement or similar
cash management arrangement with Lender in form and substance acceptable to
Lender with regard to Rents and other income from the Mortgaged Property.
(an)Confidentiality of Certain Information.
Borrower shall not disclose, and shall not permit to be disclosed, any terms,
conditions, underwriting requirements, or underwriting procedures of this Master
Agreement or any of the Loan Documents; provided, however, that such information
may be disclosed (1) as required by law or pursuant to GAAP, (2) to officers,
directors, employees, agents, partners, attorneys, accountants, engineers, and
other consultants of such Borrower Entity or Identified Party who need to know
such information, provided such Persons are instructed to treat such information
confidentially, (3) to any regulatory authority having jurisdiction over such
Borrower Entity or Identified Party, (4) in connection with any filings with the
Securities and Exchange Commission or other Governmental Authorities, or (5) to
any other Person to which such delivery or disclosure may be necessary or
appropriate (A) in compliance with any law, rule, regulation, or order
applicable to such Borrower Entity or Identified Party, or (B) in response to
any subpoena or other legal process or information investigative demand.


Master Credit Facility Agreement
Form 6001.MCFA
Page 44
Article 5
03-16
© 2016 Fannie Mae



ARTICLE 9



ARTICLE 10THE ADVANCES
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
5.01 (The Advances - Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(ao)Receipt and Review of Loan Documents.
Borrower has received and reviewed this Master Agreement and all of the other
Loan Documents.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(ap)No Default.
No default exists under any of the Loan Documents.
(aq)No Defenses.
The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, Insolvency Laws,
and other laws generally affecting creditors’ rights and the enforcement of
debtors’ obligations), and neither Borrower nor Guarantor has asserted any right
of rescission, set-off, counterclaim, or defense with respect thereto.
(ar)Loan Document Taxes.
All mortgage, mortgage recording, stamp, intangible, or any other similar taxes
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection, or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid or will be paid in the ordinary course of the closing
of any Advance.
Section .
Covenants.

(as)Ratification of Covenants; Estoppels; Certifications.
Borrower shall:
(1)promptly notify Lender in writing upon any violation of any covenant set
forth in any Loan Document of which Borrower has notice or knowledge; provided,
however, any such written notice by Borrower to Lender shall not relieve
Borrower of, or result in a waiver of, any obligation under this Master
Agreement or any other Loan Document; and
(2)within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
Person designated by Lender, as of the date of such statement:
(A)that the Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that the Loan Documents are in full force and
effect as modified and setting forth such modifications);
(B)the unpaid principal balance of the Advances Outstanding;
(C)the date to which interest on the Advances Outstanding has been paid;
(D)that Borrower is not in default in paying the Advances Outstanding or in
performing or observing any of the covenants or agreements contained in this
Master Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);
(E)whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and
(F)any additional facts reasonably requested in writing by Lender.
(at)Further Assurances.
(10)Other Documents As Lender May Require.
Within ten (10) days after request by Lender, Borrower shall, subject to Section
5.02(d) (Limitations on Further Acts of Borrower) below, execute, acknowledge,
deliver, and, if necessary, file or record, at its cost and expense, all further
acts, deeds, conveyances, assignments, financing statements, transfers,
documents, agreements, assurances, and such other instruments as Lender may
reasonably require from time to time in order to better assure, grant, and
convey to Lender the rights intended to be granted, now or in the future, to
Lender under this Master Agreement and the other Loan Documents and take such
further action as Lender from time to time may reasonably request


[fannielogo.jpg]

--------------------------------------------------------------------------------





as reasonably necessary, desirable, or proper to carry out more effectively the
purposes of this Master Agreement or any of the other Loan Documents.
(11)Corrective Actions.
Within ten (10) days after request by Lender, Borrower shall provide, or cause
to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Advances.
(12)Compliance with Investor Requirements.
Without limiting the generality of subsections (1) and (2) above, Borrower shall
subject to Section 5.02(d) (Limitations on Further Acts of Borrower) below, take
all reasonable actions necessary to comply with the requirements of Lender to
enable Lender to sell any MBS backed by an Advance or achieve or preserve the
expected federal income tax treatment of any MBS trust that directly or
indirectly holds an Advance and issues MBS as a fixed investment trust or real
estate mortgage investment conduit, as the case may be, within the meaning of
the Treasury Regulations.
(au)Sale of Advances.
Borrower shall, subject to Section 5.02(d) (Limitations on Further Acts of
Borrower) below:
(1)comply with the reasonable requirements of Lender or any Investor or provide,
or cause to be provided, to Lender or any Investor within ten (10) days after
the request, at Borrower’s cost and expense, such further documentation or
information as Lender or Investor may reasonably require in order to:
(A)enable Lender to sell the Advance to such Investor;
(B)enable Lender to obtain a refund of any commitment fee from any such
Investor;
(C)enable any such Investor to further sell or securitize the Advance; or
(D)achieve or preserve the expected federal income tax treatment of any MBS
trust that directly or indirectly holds an Advance and issues MBS as a fixed
investment trust or real estate mortgage investment conduit, as the case may be,
within the meaning of the Treasury Regulations.
(2)ratify and affirm in writing the representations and warranties set forth in
any Loan Document as of such date specified by Lender modified as necessary to
reflect changes that have occurred subsequent to the Effective Date;
(3)confirm that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Master Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and
(4)execute and deliver to Lender and/or any Investor such other documentation,
including any amendments, corrections, deletions, or additions to this Master
Agreement or other Loan Document(s) as is reasonably required by Lender or such
Investor.
(av)Limitations on Further Acts of Borrower.
Nothing in Section 5.02(b) (Further Assurances) or Section 5.02(c) (Sale of
Advances) shall require Borrower to do any further act that has the effect of
changing the economic terms, imposing on Borrower or Guarantor greater personal
liability, or materially changing the rights and obligations of Borrower or
Guarantor, under the Loan Documents, except as may be required to correct patent
mistakes or defects.
(aw)Financing Statements; Record Searches.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)Borrower shall pay all costs and expenses associated with:
(A)any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and
(B)any record searches for financing statements that Lender may require.
(2)Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in any Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the applicable Effective Date,
such filings by Lender are hereby authorized and ratified by Borrower).
(ax)Loan Document Taxes.
Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Advances.
(ay)Date-Down Endorsements.
In connection with a Collateral Event, and at any time and from time to time
that Lender has reason to believe that an additional lien may encumber any
Mortgaged Property or in order to protect Lender’s interest in the Collateral,
Lender may obtain, at Borrower’s cost, an endorsement to the Title Policy for
each Mortgaged Property, amending the effective date of such Title Policy to the
date of the title search performed in connection with the endorsement.
Section .
Administrative Matters Regarding Advances.

(az)Determination of Allocable Facility Amount and Valuations.
(13)Initial Determinations.
On the Initial Effective Date, Lender shall determine (A) the Allocable Facility
Amount and Valuation for each Initial Mortgaged Property, and (B) the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio. Changes in
Allocable Facility Amount, Valuations, the Aggregate Debt Service Coverage
Ratio, and the Aggregate Loan to Value Ratio shall be made pursuant to Section
5.03(a)(2) (Subsequent Monitoring Determinations).
(14)Subsequent Monitoring Determinations.
(A)Once each Calendar Quarter, within twenty (20) Business Days after Borrower
has delivered to Lender the reports required in Section 8.02 (Books and Records;
Financial Reporting - Covenants), Lender shall determine the Aggregate Debt
Service Coverage Ratio, the Aggregate Loan to Value Ratio, and whether Borrower
is in compliance with the Geographical Diversification and Asset Concentration
Requirements. After the First Anniversary if, in Lender’s reasonable judgment,
changed market or property conditions warrant, Lender shall redetermine
Allocable Facility Amounts and Valuations. After the First Anniversary, Lender
shall also redetermine Allocable Facility Amounts and Valuations upon receipt of
a Request for a Collateral Event and immediately upon closing such Collateral
Event to take account of such Collateral Event, and upon any other event that
invalidates the outstanding determination.
(B)Lender shall promptly disclose its determinations to Borrower. Until
redetermined, the outstanding Allocable Facility Amounts and Valuations shall
remain in effect. Upon receipt by Borrower of any such new determinations by
Lender, Borrower shall promptly acknowledge such receipt.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Notwithstanding anything in this Master Agreement to the contrary, no change in
Allocable Facility Amounts, Valuations, the Aggregate Loan to Value Ratio, or
the Aggregate Debt Service Coverage Ratio shall (i) result in a Potential Event
of Default or Event of Default, (ii) require the prepayment of any Advance in
whole or in part, or (iii) require the addition of Collateral to the Collateral
Pool.






Master Credit Facility Agreement
Form 6001.MCFA
Page 52
Article 6
03-16
© 2016 Fannie Mae



ARTICLE 11



ARTICLE 12PROPERTY USE, PRESERVATION, AND MAINTENANCE
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
6.01 (Property Use, Preservation and Maintenance - Representations and
Warranties) are made as of each Effective Date and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.
(ba)Compliance with Law; Permits and Licenses.
(1)To Borrower’s knowledge, all improvements to the Land and the use of the
Mortgaged Properties comply with all Applicable Law, including all applicable
statutes, rules, and regulations pertaining to requirements for equal
opportunity, anti-discrimination, fair housing, and rent control, and Borrower
has no knowledge of any action or proceeding (or threatened action or
proceeding) regarding noncompliance or nonconformity with any of the foregoing.
(2)To Borrower’s knowledge, there is no evidence of any illegal activities on
the Mortgaged Properties.
(3)To Borrower’s knowledge, no permits or approvals from any Governmental
Authority, other than those previously obtained and furnished to Lender, are
necessary for the commencement and completion of the Repairs or Replacements, as
applicable, other than those permits or approvals which will be timely obtained
in the ordinary course of business.
(4)All required permits, licenses, and certificates to comply with all
Applicable Law, and for the lawful use and operation of the Mortgaged
Properties, including certificates of occupancy, apartment licenses, or the
equivalent, have been obtained and are in full force and effect.
(5)No portion of any Mortgaged Property has been purchased with the proceeds of
any illegal activity.
(bb)Property Characteristics.
No part of the Land is included or assessed under or as part of another tax lot
or parcel, and no part of any other property is included or assessed under or as
part of the tax lot or parcels for the Land.
(bc)Property Ownership.
Borrower is the sole owner or ground lessee of the Mortgaged Property.
(bd)Condition of the Mortgaged Property.
Borrower represents that:
(1)Borrower has not made any claims, and to Borrower’s knowledge, no claims have
been made, which if adversely determined would have a Material Adverse Effect,
against any


[fannielogo.jpg]

--------------------------------------------------------------------------------





contractor, engineer, architect, or other party with respect to the construction
or condition of any Mortgaged Property or the existence of any structural or
other material defect therein;
(2)except with respect to a Release Mortgaged Property that is the subject of a
Release Request, no Mortgaged Property has sustained any damage other than
damage which has been fully repaired, or is fully insured and is being repaired
in the ordinary course of business; and
(3)except as disclosed in any third party report delivered to Lender prior to
the date on which any Mortgaged Property is added to the Collateral Pool, to the
knowledge of Borrower, the Mortgaged Properties are in good condition, order,
and repair, and there exist no structural or other material defects in any
Mortgaged Property (whether patent, latent, or otherwise), and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in any Mortgaged Property, or any part of it, which would adversely
affect the insurability of such Mortgaged Property or cause the imposition of
extraordinary premiums or charges for insurance or of any termination or
threatened termination of any policy of insurance or bond.
(be)Personal Property.
Borrower owns (or, to the extent disclosed on the Exceptions to Representation
and Warranties Schedule, leases) all of the Personal Property and all of the
Personalty (as defined in the UCC) that is material to and is used in connection
with the management, ownership, and operation of its respective Mortgaged
Property.
Section .
Covenants

(bf)Use of Property.
From and after the Effective Date, Borrower shall not, unless required by
Applicable Law or Governmental Authority or specifically permitted by the Loan
Documents:
(1)change the use of all or any part of its Mortgaged Property;
(2)convert any individual Site or common areas to commercial use, or convert any
common area or commercial use to individual Sites;
(3)initiate or acquiesce in a change in the zoning classification of the Land
(provided that, with respect to the addition of the Waverly Expansion Parcel
pursuant to the Community Expansion Schedule, any change in the zoning
classification of the Waverly Expansion Parcel to be consistent with the zoning
classification of the Wavelry Mortgaged Property shall be permitted);
(4)establish any condominium or cooperative regime with respect to its Mortgaged
Property;
(5)subdivide the Land; or
(6)suffer, permit, or initiate the joint assessment of any Mortgaged Property
with any other real property constituting a tax lot separate from such Mortgaged
Property which could cause the part of the Land to be included or assessed under
or as part of another tax lot or parcel, or any part of any other property to be
included or assessed under or as part of the tax lot or parcels for the Land.
(bg)Property Maintenance.
Borrower shall:
(1)pay the expenses of operating, managing, maintaining, and repairing its
Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;
(2)keep its Mortgaged Property in good repair and marketable condition (ordinary
wear and tear excepted) (including the replacement of Personalty and Fixtures
with items of equal or better function and quality) and subject to Section
9.03(b)(3) (Application of Proceeds on Event of Loss) and Section 10.03(d)
(Preservation of Mortgaged Property) restore or repair promptly, in a good and


[fannielogo.jpg]

--------------------------------------------------------------------------------





workmanlike manner, any damaged part of such Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not any insurance
proceeds or amounts received in connection with a Condemnation Action are
available to cover any costs of such restoration or repair;
(3)commence all Required Repairs, Additional Lender Repairs, and Additional
Lender Replacements as follows:
(A)with respect to any Required Repairs, promptly following the Effective Date
(subject to Force Majeure, if applicable), in accordance with the timelines set
forth on the Required Repair Schedule, or if no timelines are provided, as soon
as practical following the Effective Date;
(B)with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03 (Administration Matters Regarding the Property),
promptly following Lender’s written notice of such Additional Lender Repairs
(subject to Force Majeure, if applicable), commence any such Additional Lender
Repairs in accordance with Lender’s timelines, or if no timelines are provided,
as soon as practical;
(C)with respect to Additional Lender Replacements, in the event that Lender
determines that Additional Lender Replacements are necessary from time to time
or pursuant to Section 6.03 (Administration Matters Regarding the Property),
promptly following Lender’s written notice of such Additional Lender
Replacements (subject to Force Majeure, if applicable), commence any such
Additional Lender Replacements in accordance with Lender’s timelines, or if no
timelines are provided, as soon as practical;
(4)make, construct, install, diligently perform, and complete all Replacements
and Repairs:
(A)in a good and workmanlike manner as soon as practicable following the
commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials);
(B)in accordance with all Applicable Law;
(C)in accordance with all applicable insurance and bonding requirements; and
(D)within all timeframes required by Lender, and Borrower acknowledges that it
shall be an Event of Default if Borrower abandons or ceases work on any Repair
at any time prior to the completion of the Repairs for a period of longer than
twenty (20) days (except when Force Majeure exists and Borrower is diligently
pursuing the reinstitution of such work, provided, however, any such abandonment
or cessation shall not in any event allow the Repair to be completed after the
Completion Period, subject to Force Majeure);
(5)subject to the terms of Section 6.03(a) (Property Management), provide for
professional management of the Mortgaged Property by a residential rental
property manager satisfactory to Lender under a contract approved by Lender in
writing;
(6)give written notice to Lender of, and, unless otherwise directed in writing
by Lender, appear in and defend any action or proceeding purporting to affect
any Mortgaged Property, Lender’s security for the Advances, or Lender’s rights
under this Master Agreement; and
(7)upon Lender’s written request, submit to Lender any contracts or work orders
described in Section 13.02 (Administration Matters Regarding Reserves).
(bh)Property Preservation.
Borrower shall:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)not commit waste or abandon or (ordinary wear and tear excepted) permit
impairment or deterioration of any Mortgaged Property;
(2)subject to the provisions of Section 6.02(f) (Alterations to any Mortgaged
Property), except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter any Mortgaged Property or any part
of any Mortgaged Property (or permit any tenant or any other Person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality, and provided further that Borrower shall be
permitted to transfer to Sun Home Services any Manufactured Home that is no
longer a Borrower Home);
(3)not engage in or knowingly permit, and shall take appropriate measures to
prevent and abate or cease and desist, any illegal activities at any Mortgaged
Property that could endanger tenants or visitors, result in damage to such
Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in such
Mortgaged Property;
(4)not permit any condition to exist on any Mortgaged Property that would
invalidate any part of any insurance coverage required by this Master Agreement;
or
(5)not subject any Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).
(bi)Property Inspections.
Borrower shall:
(1)permit Lender, its agents, representatives, and designees to enter upon and
inspect the Mortgaged Properties (including in connection with any Replacement
or Repair or to conduct any Environmental Inspection pursuant to the
Environmental Indemnity Agreement), and shall cooperate and provide access to
all areas of the Mortgaged Properties (subject to the rights of tenants under
the Leases):
(A)during normal business hours;
(B)at such other reasonable time upon reasonable notice of not less than
three (3) days;
(C)at any time when exigent circumstances exist; or
(D)at any time after an Event of Default has occurred and is continuing; and
(2)pay for reasonable costs or expenses incurred by Lender or its agents in
connection with any such inspections.
(bj)Compliance with Laws.
Borrower shall:
(1)comply in all material respects with Applicable Law and all recorded lawful
covenants and agreements relating to or affecting any Mortgaged Property,
including all laws, ordinances, statutes, rules and regulations, and covenants
pertaining to construction of improvements on the Land, fair housing, and
requirements for equal opportunity, anti-discrimination, and Leases;
(2)procure and maintain all required permits, licenses, charters, registrations,
and certificates necessary to comply with all zoning and land use statutes,
laws, ordinances, rules and regulations, and all applicable health, fire,
safety, and building codes and for the lawful use and operation of each
Mortgaged Property, including certificates of occupancy, apartment licenses, or
the equivalent;
(3)comply with all Applicable Law that pertain to the maintenance and
disposition of tenant security deposits;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(4)at all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.02(e) (Compliance with Laws);
(5)promptly after receipt or notification thereof, provide Lender copies of any
building code or zoning violation from any Governmental Authority with respect
to any Mortgaged Property; and
(6)cooperate fully with Lender with respect to any proceedings before any court,
board, or other Governmental Authority which may in any way affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.
(bk)Alterations to any Mortgaged Property.
No alteration, improvement, demolition, removal, or construction (collectively,
“Alterations”) shall be made to any Mortgaged Property without the prior written
consent of Lender if:
(1)such Alteration could reasonably be expected to adversely affect the value of
such Mortgaged Property or its operation as a Multifamily Residential Property
in substantially the same manner in which it is being operated on the date such
property became Collateral;
(2)the construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to five percent (5%) or more of the tenants
under the Leases would be displaced or permitted to terminate their Leases or to
abate the payment of all or any portion of their rent; or
(3)such Alteration will be completed in more than twelve (12) months from the
date of commencement or in the last year of the Term of this Master Agreement.
In addition, Borrower must obtain Lender’s prior written consent to construct
Alterations with respect to any Mortgaged Property costing in excess of, with
respect to any Mortgaged Property, the number of Sites in such Mortgaged
Property multiplied by $5,000, but in any event, costs in excess of $500,000,
Borrower must give prior written notice to Lender of its intent to construct
Alterations at any time with respect to any Mortgaged Property costing in excess
of $250,000; provided, however, that the preceding requirements shall not be
applicable to Alterations made, conducted, or undertaken by Borrower as part of
Borrower’s routine maintenance and repair of the Mortgaged Properties as
required by the Loan Documents (including any Repair or Replacement) or as
provided in the Community Expansion Schedule.
Section .
Administration Matters Regarding the Property.

(bl)Property Management.
From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of the Loan
Documents), Borrower shall promptly enter into a replacement management
agreement consented to in writing by Lender with a property manager that is
approved in advance by Lender in writing. If Lender waives in writing the
requirement that Borrower enter into a written contract for management of a
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of such Mortgaged Property, such new property manager
or the property management agreement must be approved by Lender. As a condition
to any approval by Lender, Lender may require that Borrower and such new
property manager enter into a collateral assignment of the property management
agreement on a form approved by Lender. Notwithstanding the foregoing, Lender
acknowledges that as of the Initial Effective Date, Borrower self-manages the
Mortgaged Property and there is no property management agreement in place with
respect to the Mortgaged Property.
(bm)Subordination of Fees to Affiliated Property Managers.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Any property manager that is a Borrower Affiliate to whom fees are payable for
the management of a Mortgaged Property must enter into an assignment of
management agreement or other agreement with Lender, in a form approved by
Lender, providing for subordination of those fees and such other provisions as
Lender may require.
(bn)Property Condition Assessment.
If, in connection with any inspection of any Mortgaged Property, Lender
determines that the condition of such Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date that such Mortgaged
Property was added to the Collateral Pool, Lender may obtain, at Borrower’s
expense, a property condition assessment of each Mortgaged Property. Lender’s
right to obtain a property condition assessment pursuant to this Section 6.03(c)
(Property Condition Assessment) shall be in addition to any other rights
available to Lender under this Master Agreement in connection with any such
deterioration. Any such inspection or property condition assessment may result
in Lender requiring Additional Lender Repairs or Additional Lender Replacements
as further described in Section 13.02(a)(9)(B) (Additional Lender Replacements
and Additional Lender Repairs).


Master Credit Facility Agreement
Form 6001.MCFA
Page 55
Article 7
03-16
© 2016 Fannie Mae



ARTICLE 13



ARTICLE 14LEASES AND RENTS
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
7.01 (Leases and Rents - Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(bo)Prior Assignment of Rents.
Borrower has not executed any:
(1)prior assignment of Rents (other than an assignment of Rents securing prior
indebtedness that has been paid off and discharged or will be paid off and
discharged with the proceeds of the Initial Advance or a Future Advance); or
(2)instrument which would prevent Lender from exercising its rights under this
Master Agreement or the Security Instrument.
(bp)Prepaid Rents.
Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than three (3) months prior to the due dates of such Rents.
Section .
Covenants.

(bq)Leases.
Borrower shall:
(1)comply with and observe Borrower’s obligations under all Leases, including
Borrower’s obligations pertaining to the maintenance and disposition of tenant
security deposits;
(2)surrender possession of the applicable Mortgaged Property, including all
Leases and all security deposits and prepaid Rents, immediately upon appointment
of a receiver or Lender’s entry upon and taking of possession and control of
such Mortgaged Property, as applicable;
(3)require that all Residential Leases have initial lease terms of not less than
six (6) months and not more than twenty-four (24) months (however, if customary
in the applicable market


[fannielogo.jpg]

--------------------------------------------------------------------------------





for properties comparable to the applicable Mortgaged Property, Residential
Leases with terms of less than six (6) months (but in no case less than one (1)
month) may be permitted with Lender’s prior written consent); and
(4)promptly provide Lender a copy of any non-Residential Lease at the time such
Lease is executed (subject to Lender’s consent rights for Material Commercial
Leases in Section 7.02(b) (Commercial Leases)), and, upon Lender’s written
request, promptly provide Lender a copy of any Residential Lease then in effect.
(br)Commercial Leases.
(1)With respect to Material Commercial Leases, Borrower shall not:
(A)enter into any Material Commercial Lease except with the prior written
consent of Lender; or
(B)modify the terms of, extend, or terminate any Material Commercial Lease
(including any Material Commercial Lease in existence on the Effective Date)
without the prior written consent of Lender.
(2)With respect to any non-Material Commercial Lease, Borrower shall not:
(A)enter into any non-Material Commercial Lease that materially alters the use
and type of operation of the premises subject to the Lease in effect as of the
Effective Date or reduces the number or size of residential units at a Mortgaged
Property; or
(B)modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at a Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.
(3)With respect to any Material Commercial Lease or non-Material Commercial
Lease, Borrower shall cause the applicable tenant to provide within thirty (30)
days after a request by Borrower, a certificate of estoppel, or if not provided
by tenant within such thirty (30) day period, Borrower shall provide such
certificate of estoppel, certifying:
(A)that such Material Commercial Lease or non-Material Commercial Lease is
unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);
(B)the term of the Lease including any extensions thereto;
(C)the dates to which the Rent and any other charges hereunder have been paid by
tenant;
(D)the amount of any security deposit delivered to Borrower as landlord;
(E)whether or not Borrower is in default (or whether any event or condition
exists which, with the passage of time, would constitute an event of default)
under such Lease;
(F)the address to which notices to tenant should be sent; and
(G)any other information as may be reasonably required by Lender.
(bs)Payment of Rents.
Borrower shall:
(1)pay to Lender upon demand all Rents after an Event of Default has occurred
and is continuing;
(2)cooperate with Lender’s efforts in connection with the assignment of Rents
set forth in the Security Instrument; and
(3)not accept Rent under any Lease (whether a Residential Lease or a
non-Residential Lease) for more than three (3) months in advance.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(bt)Assignment of Rents.
Borrower shall not:
(1)perform any acts nor execute any instrument that would prevent Lender from
exercising its rights under the assignment of Rents granted in the Security
Instrument or in any other Loan Document; nor
(2)interfere with Lender’s collection of such Rents while an Event of Default
has occurred and is continuing.
(bu)Further Assignments of Leases and Rents.
Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require.
(bv)Options to Purchase by Tenants.
No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase the Mortgaged Property, right of first refusal to purchase
the Mortgaged Property or right of first offer to purchase, except as required
by Applicable Law.
Section .
Administration Regarding Leases and Rents.

(bw)Material Commercial Lease Requirements.
Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:
(1)the tenant shall, upon written notice from Lender after the occurrence of an
Event of Default, pay all Rents payable under such Lease to Lender;
(2)such Lease and all rights of the tenant thereunder are expressly subordinate
to the lien of the Security Instrument;
(3)the tenant shall attorn to Lender and any purchaser at a Foreclosure Event
(such attornment to be self-executing and effective upon acquisition of title to
the Mortgaged Property by any purchaser at a Foreclosure Event or by Lender in
any manner);
(4)the tenant agrees to execute such further evidences of attornment as Lender
or any purchaser at a Foreclosure Event may from time to time request; and
(5)such Lease shall not terminate as a result of a Foreclosure Event unless
Lender or any other purchaser at such Foreclosure Event affirmatively elects to
terminate such Lease pursuant to the terms of the subordination, non-disturbance
and attornment agreement.
(bx)Residential Lease Form.
All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender.


Master Credit Facility Agreement
Form 6001.MCFA
Page 61
Article 8
03-16
© 2016 Fannie Mae



ARTICLE 15



ARTICLE 16BOOKS AND RECORDS; FINANCIAL REPORTING
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
8.01 (Books and Records; Financial Reporting - Representations and Warranties)
are made as of each Effective Date and are true and correct except as disclosed
on the Exceptions to Representations and Warranties Schedule.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(by)Financial Information.
All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Properties:
(1)are true, complete, and correct in all material respects; and
(2)accurately represent the financial condition of the Mortgaged Properties and
present fairly the financial condition of Borrower and Guarantor.
(bz)No Change in Facts or Circumstances.
All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.
Section .
Covenants.

(ca)Obligation to Maintain Accurate Books and Records; Access; Discussions with
Officers and Accountants.
(1)Borrower shall keep and maintain at all times at the Mortgaged Property or
the property management agent’s offices or Borrower’s General Business Address
and, upon Lender’s written request, shall make available at the Land:
(A)complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and
(B)copies of all written contracts, Leases and other instruments that affect
Borrower or the Mortgaged Property.
(2)To the extent permitted by Applicable Law and subject to the provisions of
Section 6.02(d) (Property Inspections), Borrower shall permit Lender to:
(A)inspect, make copies and abstracts of, and have reviewed, such of Borrower’s
books and records as may relate to the obligations of Borrower under this Master
Agreement and the other Loan Documents or the Mortgaged Properties;
(B)at any time discuss Borrower’s affairs, finances, and accounts with Senior
Management or property managers and independent public accountants;
(C)discuss the Mortgaged Properties’ conditions, operation, or maintenance with
the Property Manager, the officers, and employees of Borrower, Guarantor, and
Key Principal; and
(D)receive any other information that Lender reasonably deems necessary or
relevant in connection with any Loan Document or the obligations of Borrower
under this Master Agreement from the officers and employees of such Borrower.
(3)Borrower shall promptly inform Lender in writing of:
(A)the occurrence of any act, omission, change, or event that has, or would
have, a Material Adverse Effect, subsequent to the date of the most recent
financial statements of Borrower delivered to Lender pursuant to Section 8.02
(Books and Records; Financial Reporting - Covenants); and
(B)any material change in Borrower’s accounting policies or financial reporting
practices.
(cb)Items to Furnish to Lender.
Borrower shall furnish to Lender the following, certified as true, complete, and
accurate, in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)within forty-five (45) days after the end of each calendar quarter:
(A) a statement of income and expenses for Borrower, including Borrower’s
operation of the Mortgaged Property on a calendar quarter basis as of the end of
each calendar quarter; and
(B)any public Securities and Exchange Commission filings with respect to
Guarantor;


(2)within one hundred twenty (120) days after the end of each calendar year:
(A)for any Borrower that is an entity, a statement of income and expenses and a
statement of cash flows for such calendar year;
(B)for any Borrower and any Guarantor that is an individual, or a trust
established for estate-planning purposes, a personal financial statement for
such calendar year;
(C)when requested in writing by Lender, balance sheet(s) showing all assets and
liabilities of Borrower and a statement of all contingent liabilities as of the
end of such calendar year;
(D)if an energy consumption metric for the Mortgaged Property is required to be
reported to any Governmental Authority, the Fannie Mae Energy Performance
Metrics report, as generated by ENERGY STAR® Portfolio Manager, for the
Mortgaged Property for such calendar year, which report must include the ENERGY
STAR score, the Source Energy Use Intensity (EUI), the month and year ending
period for such ENERGY STAR score and such Source Energy Use Intensity, and the
ENERGY STAR Portfolio Manager Property Identification Number; provided that, if
the Governmental Authority does not require the use of ENERGY STAR Portfolio
Manager for the reporting of the energy consumption metric and Borrower does not
use ENERGY STAR Portfolio Manager, then Borrower shall furnish to Lender the
Source Energy Use Intensity for the Mortgaged Property for such calendar year;
(E)an Annual Certification (Borrower) in the form attached as Exhibit G;
(F)an Annual Certification (Guarantor) in the form attached as Exhibit H;
(G)an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts;
(H)written confirmation of:
(i)any changes occurring since the Effective Date (or that no such changes have
occurred since the Effective Date) in (1) the direct owners of Borrower, (2) the
indirect owners (and any non-member managers) of Borrower that Control Borrower
or own a Restricted Ownership Interest in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts), or (3) the indirect owners of Borrower
that hold twenty-five percent (25%) or more of the Ownership Interests in
Borrower (excluding any Publicly-Held Corporations or Publicly-Held Trusts), and
their respective interests (but excluding any such changes with respect to
Guarantor that are shown in public filings with the Securities and Exchange
Commission);
(i)the names of all officers and directors of (1) any Borrower which is a
corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and
(ii)the names of all managers who are not members of (1) any Borrower which is a
limited liability company, (2) any limited liability company which is a general
partner of any Borrower which is a partnership, or (3) any limited liability


[fannielogo.jpg]

--------------------------------------------------------------------------------





company which is the managing member or non-member manager of any Borrower which
is a limited liability company;
(I)if not already provided pursuant to Section 8.02(b)(2)(A) (Items to Furnish
to Lender) above, a statement of income and expenses for Borrower’s operation of
the Mortgaged Property on a year-to-date basis as of the end of each calendar
year;
(3)within fifty-five (55) days after the end of each calendar quarter, and at
any other time upon Lender’s written request, a rent schedule for the Mortgaged
Property showing the name of each tenant and for each tenant, the space
occupied, the lease expiration date, the rent payable for the current month, the
date through which rent has been paid, and any related information requested by
Lender; and
(4)upon Lender’s written request (but, absent an Event of Default, no more
frequently than once in any calendar year):
(A)any item described in Section 8.02(b)(1) or Section 8.02(b)(2) (Items to
Furnish to Lender) for Borrower, certified as true, complete, and accurate by an
individual having authority to bind Borrower;
(B)a property management or leasing report for the Mortgaged Property, showing
the number of rental applications received from tenants or prospective tenants
and deposits received from tenants or prospective tenants, and any other
information requested by Lender;
(C)a statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each month for such period as
requested by Lender, which statement shall be delivered within thirty (30) days
after the end of such month requested by Lender;
(D)a statement of real estate owned directly or indirectly by Borrower for such
period as requested by Lender, which statement shall be delivered within
thirty (30) days after the end of such month requested by Lender; and
(E)a statement that identifies:
(i)the direct owners of Borrower and their respective interests;
(ii)the indirect owners (and any non-member managers) of Borrower that Control
Borrower or own a Restricted Ownership Interest in Borrower (excluding any
Publicly-Held Corporations or Publicly-Held Trusts) and their respective
interests; and
(iii)the indirect owners of Borrower that hold twenty-five percent (25%) or more
of the ownership interests in Borrower (excluding any Publicly-Held Corporations
or Publicly-Held Trusts) and their respective interests.
(5)Borrower shall furnish to Lender within one hundred twenty (120) days after
the end of each calendar year, or upon Lender’s written request, an Officer’s
Certificate stating whether or not Borrower and its managing member, sole
member, or general partner (as applicable) are in compliance with the
representation, warranties and covenants set forth in Section 4.02(d) (Borrower
Status - Covenants - Single Purpose Status) and, if not in compliance, setting
forth the particulars of such noncompliance and the steps that Borrower and its
managing member, sole member, or general partner (as applicable) have taken, are
taking or intend to take to cure such noncompliance.
(cc)Audited Financials.
In the event Borrower receives or obtains any audited financial statements and
such financial statements are required to be delivered to Lender under Section
8.02(b) (Items to Furnish to Lender), Borrower shall deliver or cause to be
delivered to Lender the audited versions of such financial statements.
(cd)Delivery of Books and Records.
If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section .
Administration Matters Regarding Books and Records and Financial Reporting.

(ce)Lender’s Right to Obtain Audited Books and Records.
Lender may require that Borrower’s books and records be audited, at Borrower’s
expense, by an independent certified public accountant selected by Lender in
order to produce or audit any statements, schedules, and reports of Borrower or
the Mortgaged Property required by Section 8.02 (Books and Records; Financial
Reporting - Covenants), if
(1)Borrower fails to provide in a timely manner the statements, schedules, and
reports required by Section 8.02 (Books and Records; Financial Reporting -
Covenants) and, thereafter, Borrower fails to provide such statements, schedules
and reports within the cure period provided in Section 14.01(c) (Events of
Default Subject to Extended Cure Period or Release);
(2)the statements, schedules, and reports submitted to Lender pursuant to
Section 8.02 (Books and Records; Financial Reporting - Covenants) are not full,
complete, and accurate in all material respects as determined by Lender and,
thereafter, Borrower fails to provide such statements, schedules, and reports
within the cure period provided in Section 14.01(c) (Events of Default Subject
to Extended Cure Period or Release); or
(3)an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a) (Lender’s Right to Obtain Audited Books and
Records). All related costs and expenses of Lender shall become due and payable
by Borrower within ten (10) Business Days after demand therefor.
(cf)Credit Reports; Credit Score.
No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.


Master Credit Facility Agreement
Form 6001.MCFA
Page 66
Article 9
03-16
© 2016 Fannie Mae



ARTICLE 17



ARTICLE 18INSURANCE
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
9.01 (Insurance - Representations and Warranties) are made as of each Effective
Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(cg)Compliance with Insurance Requirements.
Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies. With respect to each Mortgaged
Property, Borrower has delivered to Lender certificates of insurance and
duplicate original Insurance Policies currently in effect as of the date such
Mortgaged Property was added to the Collateral Pool.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(ch)Property Condition.
(1)No Mortgaged Property has been damaged by fire, water, wind, or other cause
of loss; or
(2)if previously damaged, any previous damage to any Mortgaged Property has been
repaired and such Mortgaged Property has been fully restored.
Section .
Covenants.

(ci)Insurance Requirements.
As required by Lender and Applicable Law, and as may be modified from time to
time, Borrower shall:
(1)keep the Improvements insured at all times against any hazards, which
insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if any Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance and law coverage;
(2)maintain at all times commercial general liability insurance, workmen’s
compensation insurance, and such other liability, errors and omissions, and
fidelity insurance coverage; and
(3)maintain builder’s risk and public liability insurance, and other insurance
in connection with completing the Repairs or Replacements, as applicable.
(cj)Delivery of Policies, Renewals, Notices, and Proceeds.
Borrower shall:
(1)cause all insurance policies (including any policies not otherwise required
by Lender) which can be endorsed with standard non-contributing, non-reporting
mortgagee clauses making loss payable to Lender (or Lender’s assigns) to be so
endorsed;
(2)promptly deliver to Lender a copy of all renewal and other notices received
by Borrower with respect to the policies and all receipts for paid premiums;
(3)deliver evidence, in form and content acceptable to Lender, that each
Insurance Policy under this Article 9 (Insurance) has been renewed not less than
five (5) days prior to the applicable expiration date, and (if such evidence is
other than an original or duplicate original of a renewal policy) deliver the
original or duplicate original of each renewal policy (or such other evidence of
insurance as may be required by or acceptable to Lender) in form and content
acceptable to Lender within ninety (90) days after the applicable expiration
date of the original Insurance Policy;
(4)provide immediate written notice to the insurance company and to Lender of
any event of loss;
(5)execute such further evidence of assignment of any insurance proceeds as
Lender may require; and
(6)provide immediate written notice to Lender of Borrower’s receipt of any
insurance proceeds under any Insurance Policy required by Section 9.02(a)(1)
(Insurance Requirements) above and, if requested by Lender, subject to Section
9.03(b)(2) (Application of Proceeds on Event of Loss), deliver to Lender all of
such proceeds received by Borrower to be applied by Lender in accordance with
this Article 9 (Insurance).
Section .
Administration Matters Regarding Insurance.

(ck)Lender’s Ongoing Insurance Requirements.
Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Master Agreement shall be:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)in the form and with the terms required by Lender;
(2)in such amounts, with such maximum deductibles and for such periods required
by Lender; and
(3)issued by insurance companies satisfactory to Lender.
BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN Section 9.02(a) (Insurance Requirements) OR Section
9.02(b) (Delivery of Policies, Renewals, Notices, and Proceeds) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER’S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH ANY Mortgaged Property. IF LENDER
PURCHASES INSURANCE FOR ANY Mortgaged Property AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS MASTER AGREEMENT AND THE
OTHER LOAN DOCUMENTS.
(cl)Application of Proceeds on Event of Loss.
(1)Upon an event of loss, Lender may, at Lender’s option:
(A)hold such proceeds to be applied to reimburse Borrower for the cost of
Restoration (in accordance with Lender’s then-current policies relating to the
restoration of casualty damage on similar multifamily residential properties);
or
(B)apply such proceeds to the payment of the Indebtedness, whether or not then
due; provided, however, Lender shall not apply insurance proceeds to the payment
of the Indebtedness and shall require Restoration pursuant to Section
9.03(b)(1)(A) (Application of Proceeds on Event of Loss) if all of the following
conditions are met:
(i)no Potential Event of Default or Event of Default has occurred and is
continuing;
(ii)Lender determines that the combination of insurance proceeds and amounts
provided by Borrower will be sufficient funds to complete the Restoration;
(iii)Lender determines that after completion of the Restoration (1) the Net
Operating Income from the applicable Mortgaged Property will be sufficient to
support the Debt Service Coverage Ratio set forth in the definition of
Individual Property Coverage and LTV Tests (on a pro forma basis), and (2) the
Loan to Value Ratio of such Mortgaged Property will be no greater than the Loan
to Value Ratio immediately prior to the event of loss, but in no event greater
than ninety percent (90%);
(iv)Lender determines that the Restoration will be completed before the earlier
of (1) one year before the latest Maturity Date of any Advance Outstanding, or
(2) one year after the date of the loss or casualty; and
(v)Borrower provides Lender, upon written request, evidence of the availability
during and after the Restoration of the insurance required to be maintained by
Borrower pursuant to this Master Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.
(2)Notwithstanding the foregoing, if any loss is estimated to be in an amount
equal to or less than $250,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:
(A)Borrower shall immediately notify Lender of the casualty giving rise to the
claim;
(B)no Potential Event of Default or Event of Default has occurred and is
continuing;
(C)the Restoration will be completed before the earlier of (i) one year before
the Termination Date, or (ii) one year after the date of the loss or casualty;
(D)Lender determines that the combination of insurance proceeds and amounts
provided by Borrower will be sufficient funds to complete the Restoration;
(E)[intentionally deleted];
(F)all proceeds of property damage insurance shall be applied to the
Restoration;
(G)Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;
(H)Borrower shall have complied to Lender’s satisfaction with the foregoing
requirements on any prior claims subject to this provision, if any; and
(I)Lender shall have the right to inspect the applicable Mortgaged Property
(subject to the rights of tenants under the Leases).
(3)If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Master Agreement, Borrower shall not be
obligated to restore or repair the applicable Mortgaged Property. Rather,
Borrower shall restrict access to the damaged portion of such Mortgaged Property
and, at its expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting from the casualty event, and, if
required or otherwise permitted by Lender, demolish or raze any remaining part
of the damaged Mortgaged Property to the extent necessary to keep and maintain
the Mortgaged Property in a safe, habitable and marketable condition. Nothing in
this Section 9.03(b) (Application of Proceeds on Event of Loss) shall affect any
of Lender’s remedial rights against Borrower in connection with a breach by
Borrower of any of its obligations under this Master Agreement or under any Loan
Document, including any failure to timely pay Monthly Debt Service Payments or
maintain the insurance coverage(s) required by this Master Agreement.
(cm)Payment Obligations Unaffected.
The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Master Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than an entire Mortgaged
Property, then Lender shall permit an adjustment to the Monthly Debt Service
Payments that become due and owing thereafter, based on the Underwriting and
Servicing Requirements.
(cn)Foreclosure Sale.
If a Mortgaged Property is transferred pursuant to a Foreclosure Event or Lender
otherwise acquires title to a Mortgaged Property, Borrower acknowledges that
Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to such Mortgaged


[fannielogo.jpg]

--------------------------------------------------------------------------------





Property and in and to the proceeds resulting from any damage to such Mortgaged
Property prior to such Foreclosure Event or such acquisition.
(co)Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).


Master Credit Facility Agreement
Form 6001.MCFA
Page 68
Article 10
03-16
© 2016 Fannie Mae



ARTICLE 19



ARTICLE 20CONDEMNATION
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
10.01 (Condemnation - Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(cp)Prior Condemnation Action.
No part of any Mortgaged Property has been taken in connection with a
Condemnation Action.
(cq)Pending Condemnation Actions.
Except with respect to a Release Mortgaged Property that is the subject of a
Release Request, no Condemnation Action is pending nor, to Borrower’s knowledge,
is threatened for the partial or total condemnation or taking of any Mortgaged
Property.
Section .
Covenants.

(cr)Notice of Condemnation.
Borrower shall:
(1)promptly notify Lender of any Condemnation Action of which Borrower has
knowledge;
(2)appear in and prosecute or defend, at its own cost and expense, any action or
proceeding relating to any Condemnation Action, including any defense of
Lender’s interest in any Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and
(3)execute such further evidence of assignment of any condemnation award in
connection with a Condemnation Action as Lender may require.
(cs)Condemnation Proceeds.
Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.
Section .
Administration Matters Regarding Condemnation.

(ct)Application of Condemnation Awards.
Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:
(1)the restoration or repair of the applicable Mortgaged Property, if
applicable;
(2)the payment of the Indebtedness, with the balance, if any, paid to Borrower;
or
(3)Borrower.
(cu)Payment Obligations Unaffected.


[fannielogo.jpg]

--------------------------------------------------------------------------------





The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone any Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Master Agreement
or in any other Loan Document.
(cv)Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).
(cw)Preservation of Mortgaged Property.
If a Condemnation Action results in or from damage to any Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Master Agreement, Borrower
shall not be obligated to restore or repair such Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower’s expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d)
(Preservation of Mortgaged Property) shall affect any of Lender’s remedial
rights against Borrower in connection with a breach by Borrower of any of its
obligations under this Master Agreement or under any Loan Document, including
any failure to timely pay Monthly Debt Service Payments or maintain the
insurance coverage(s) required by this Master Agreement.


Master Credit Facility Agreement
Form 6001.MCFA
Page 79
Article 11
03-16
© 2016 Fannie Mae



ARTICLE 21



ARTICLE 22LIENS, TRANSFERS, AND ASSUMPTIONS
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
11.01 (Liens, Transfers, and Assumptions - Representations and Warranties) are
made as of each Effective Date and are true and correct except as disclosed on
the Exceptions to Representations and Warranties Schedule.
(cx)No Labor or Materialmen’s Claims.
All parties furnishing labor and materials on behalf of Borrower have been paid
in full or shall be paid in full when due. There are no mechanics’ or
materialmen’s liens (whether filed or unfiled) outstanding for work, labor, or
materials (and no claims or work outstanding that under Applicable Law could
give rise to any such mechanics’ or materialmen’s liens) affecting any Mortgaged
Property, whether prior to, equal with, or subordinate to the lien of the
Security Instrument.
(cy)No Other Interests.
No Person:
(1)other than Borrower has any possessory ownership or interest in any Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of existing Leases, the material terms of all such Leases having been previously
disclosed in writing to Lender; nor
(2)has an option, right of first refusal, or right of first offer (except as
required by Applicable Law) to purchase any Mortgaged Property, or any interest
in any Mortgaged Property.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section .
Covenants.

(cz)Liens; Encumbrances.
Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of any
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:
(1)Permitted Encumbrances;
(2)the creation of:
(A)any tax lien, municipal lien, utility lien, mechanics’ lien, materialmen’s
lien, or judgment lien against any Mortgaged Property if bonded off, released of
record, or otherwise remedied to Lender’s satisfaction within sixty (60) days
after the earlier of the date Borrower has actual notice or constructive notice
of the existence of such lien; or
(B)any mechanics’ or materialmen’s liens which attach automatically under the
laws of any Governmental Authority upon the commencement of any work upon, or
delivery of any materials to, any Mortgaged Property and for which Borrower is
not delinquent in the payment for any such work or materials; and
(3)the lien created by the Loan Documents.
(da)Transfers.
(15)Mortgaged Property.
A Transfer as described in clause (b) of the definition of Transfer of all or
any part of any Mortgaged Property (including any interest in any Mortgaged
Property) shall not occur other than:
(A)a Transfer to which Lender has consented in writing;
(B)Leases permitted pursuant to the Loan Documents;
(C)[reserved];
(D)a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);
(E)the grant of an easement, servitude, or restrictive covenant to which Lender
has consented, and Borrower has paid to Lender, upon demand, all costs and
expenses incurred by Lender in connection with reviewing Borrower’s request;
(F)a lien permitted pursuant to Section 11.02 (Liens, Transfers, and Assumptions
- Covenants) of this Master Agreement; or
(G)the conveyance of any Mortgaged Property following a Foreclosure Event.
(16)No Transfers of Interests in Borrower, Key Principal, or Guarantor.
Subject to the provisions of this Article 11 (Liens, Transfers, and
Assumptions), a Transfer as described in clause (a) of the definition of
Transfer, a change of Control, or a Transfer of the Restricted Ownership
Interest shall not occur.
Notwithstanding the restrictions on Control and Restricted Ownership Interests,
to the extent a Restricted Ownership Interest is held by a Publicly-Held
Corporation or a Publicly-Held Trust, a Transfer of any Ownership Interests in
such Publicly-Held Corporation or Publicly-Held Trust shall not be prohibited
under this Master Agreement as long as (1) such Transfer does not result in a
conversion of such Publicly-Held Corporation or Publicly-Held Trust to a
privately held entity, and (2) Borrower provides written notice to Lender not
later than thirty (30) days thereafter of any such Transfer that results in any
Person owning ten percent (10%) or more of the Ownership Interests in such
Publicly-Held Corporation or Publicly-Held Trust (provided such notice shall not
be required for Transfers shown in public filings with the Securities and
Exchange Commission).


[fannielogo.jpg]

--------------------------------------------------------------------------------





(17)Name Change or Entity Conversion.
Lender shall consent to a Borrower changing its name, changing its jurisdiction
of organization, or converting from one type of legal entity into another type
of legal entity for any lawful purpose, provided that:
(A)Lender receives written notice at least thirty (30) days prior to such change
or conversion, which notice shall include organizational charts that reflect the
structure of such Borrower both prior to and subsequent to such name change or
entity conversion;
(B)such Transfer is not otherwise prohibited under the provisions of Section
11.02(b)(2);
(C)Borrower executes an amendment to this Master Agreement and any other Loan
Documents required by Lender documenting the name change or entity conversion;
(D)Borrower agrees and acknowledges, at Borrower’s expense, that (i) Borrower
will execute and record in the land records any instrument required by the
Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any additional documents required by Lender, including the
amendment to this Master Agreement, and allow such documents to be recorded or
filed in the land records of the Property Jurisdiction, (iii) Lender will obtain
a “date down” endorsement to the Lender’s Title Policy (or obtain a new Title
Policy if a “date down” endorsement is not available in the Property
Jurisdiction), evidencing title to the Mortgaged Property being in the name of
the successor entity and the Lien of the Security Instrument against the
Mortgaged Property, and (iv) Lender will file any required UCC-3 financing
statement and make any other filing deemed necessary to maintain the priority of
its Liens on the Mortgaged Property; and
(E)no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in such Borrower’s state of formation evidencing such name
change or entity conversion, (ii) copies of the organizational documents of such
Borrower, including any amendments, filed with the appropriate office in
Borrower’s state of formation reflecting the post-conversion Borrower name, form
of organization, and structure, and (iii) if available, new certificates of good
standing or valid formation for such Borrower.
(18)No Delaware Statutory Trust or Series LLC Conversion.
Notwithstanding any provisions herein to the contrary, no Borrower Entity shall
convert to a Delaware Statutory Trust or a series limited liability company.
Notwithstanding the foregoing, Borrower shall provide Lender prompt notice of
any name change or entity conversion of any other Borrower Entity or Identified
Party.
(db)No Other Indebtedness.
Other than the Advances, Borrower shall not incur or be obligated at any time
with respect to any loan or other indebtedness (except trade payables as
otherwise permitted in this Master Agreement), including any indebtedness
secured by a Lien on, or the cash flows from, the Mortgaged Property.
(dc)No Mezzanine Financing or Preferred Equity.
Neither Borrower nor any direct or indirect owner of Borrower shall: (1) incur
any Mezzanine Debt other than Permitted Mezzanine Debt; (2) issue any Preferred
Equity other than Permitted Preferred Equity; or (3) incur any similar
indebtedness or issue any similar equity.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section .
Administration Matters Regarding Liens, Transfers, and Assumptions.

(dd)Transfer of Collateral Pool.
Lender shall consent to a Transfer of the entire Collateral Pool to and an
assumption of the Loan Documents by a new borrower if each of the following
conditions is satisfied prior to the Transfer:
(1)Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section 11.03(a) (Transfer of Collateral
Pool);
(2)no Event of Default has occurred and is continuing, and no Potential Event of
Default has occurred and is continuing;
(3)Lender determines that:
(A)the proposed new borrower, new key principal, and any other new guarantor
fully satisfy all of Lender’s then-applicable borrower, key principal, or
guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;
(B)any proposed new borrower and its sole or managing member, manager, or
general partner, as applicable, is a Single Purpose entity;
(C)none of the proposed new borrower, new key principal, and any new guarantor,
or any owners of the proposed new borrower, new key principal, and any new
guarantor, are a Prohibited Person; and
(D)none of the proposed new borrower, new key principal, and any new guarantor
(if any of such are entities) shall have an organizational existence termination
date that ends before the Termination Date;
(4)[reserved];
(5)the proposed new borrower has:
(A)executed an assumption agreement acceptable to Lender that, among other
things, requires the proposed new borrower to assume and perform all obligations
of Borrower (or any other transferor), and that may require that the new
borrower comply with any provisions of any Loan Document which previously may
have been waived by Lender for Borrower, subject to the terms of Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent);
(B)if required by Lender, delivered to the Title Company for filing or recording
in all applicable jurisdictions, all applicable Loan Documents including the
assumption agreement to correctly evidence the assumption and the confirmation,
continuation, perfection, and priority of the Liens created hereunder and under
the other Loan Documents; and
(C)delivered to Lender a “date-down” endorsement to the Title Policy acceptable
to Lender (or a new title insurance policy if a “date-down” endorsement is not
available);
(6)one or more individuals or entities acceptable to Lender as new guarantors
have executed and delivered to Lender:
(A)an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with the Loan Documents; or
(B)a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender;
(7)Lender has reviewed and approved the Transfer documents;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(8)Lender shall be the servicer of the Loan Documents;
(9)Borrower has satisfied the applicable provision of Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent) including Lender’s receipt
of the fees described in Section 11.03(g) (Further Conditions on Transfers
Requiring Lender’s Consent); and
(10)if any MBS is Outstanding, the Transfer shall not result in a “significant
modification,” as defined under applicable Treasury Regulations, of any Advance
that has been securitized in an MBS.
(de)Permitted Transfers of Ownership Interests.
Notwithstanding the provisions of Section 11.02(b)(2) (No Transfers of Interests
in Borrower, Key Principal, or Guarantor), the following Transfers are permitted
without the consent of Lender (“Permitted Transfers”):
(1)a Transfer of any Ownership Interest in Borrower, Guarantor, Key Principal,
or any Identified Party; provided, however, that no change of Control and no
Transfer of the Restricted Ownership Interest occurs as the result of such
Transfer;
(2)the issuance by Borrower, Guarantor, Key Principal, or any Identified Party
of additional membership interests, partnership interests, or stock (including
by creation of a new class or series of interests or stock), as the case may be,
and the subsequent direct or indirect Transfer of such interests or stock;
provided, however, that no change of Control and no Transfer of the Restricted
Ownership Interest occurs as the result of such Transfer;
(3)the issuance of additional stock in, or redemption of stock in, Sun;
provided, however, that no change of Control and no Transfer of the Restricted
Ownership Interest occurs
(4)the issuance of additional limited partnership interests in, or redemption of
limited partnership interests in, SCOLP; provided, however, that no change of
Control and no Transfer of the Restricted Ownership Interest occurs;
(5)a merger with or acquisition of another entity by Key Principal or Guarantor,
as applicable, provided that (A) such Key Principal or Guarantor, as applicable,
is the surviving entity after such merger or acquisition, (B) no change of
Control or Transfer of the Restricted Ownership Interest occurs, and (C) such
merger or acquisition does not result in an Event of Default;
(6)a Transfer of any Ownership Interest in Borrower or any Identified Party to a
subsidiary of Guarantor or Key Principal that is wholly owned and Controlled by
Guarantor or Key Principal, provided that no Transfer of the Restricted
Ownership Interest occurs;
(7)any conversion of Key Principal or Guarantor from one type of entity to
another type of entity or any amendment, modification, or any other change in
the Organizational Documents of Key Principal or Guarantor; provided, however,
that
(A)no change of Control occurs as a result of any such Transfer;
(B)the decision-making powers and rights of the board of directors of Key
Principal and the board of directors of Guarantor are not eliminated, materially
impaired, or materially reduced as a result of such Transfer (provided, however,
that the creation of new committees of the board of directors of Key Principal
or the board of directors of Guarantor that are delegated certain powers and
authority of the board of directors of Key Principal or the board of directors
of Guarantor (as applicable) will not be deemed to be an elimination, material
impairment, or material reduction of the decision-making powers of the board of
directors of Key Principal or the board of directors of Guarantor, so long as
the board of directors of Key Principal or the board of directors of Guarantor,
as applicable, Controls the composition of any such committee and has the right
to rescind any such delegation); and
(C)the board of directors of Key Principal and the board of directors of
Guarantor continue to exist and Control the Key Principal or Guarantor, as
applicable; and


[fannielogo.jpg]

--------------------------------------------------------------------------------





(8)the grant of an easement solely for cable and internet services, provided
such easement is a standard form of cable and internet service easement used by
nationally recognized cable and internet service providers.


If the conditions set forth in this Section 11.03(b) (Permitted Transfers of
Ownership Interests) are satisfied, the Transfer Fee shall be waived provided
Borrower shall pay the Review Fee and out-of-pocket costs set forth in Section
11.03(g) (Further Conditions on Transfers Requiring Lender’s Consent).
(df)Estate Planning.
Notwithstanding the provisions of Section 11.02(b)(2) (No Transfers of Interests
in Borrower, Key Principal, or Guarantor), so long as (1) the Transfer does not
cause a change of Control and (2) Key Principal and Guarantor, as applicable,
maintain the same right and ability to Control Borrower as existed prior to the
Transfer, Lender shall consent to Transfers of direct or indirect Ownership
Interests in Borrower, and Transfers of direct or indirect Ownership Interests
in an entity Key Principal or entity Guarantor to:
(A)Immediate Family Members of such transferor each of whom must have obtained
the legal age of majority;
(B)United States domiciled trusts established for the benefit of the transferor
or Immediate Family Members of the transferor; or
(C)partnerships or limited liability companies of which the partners or members,
respectively, are comprised entirely of (i) such transferor and Immediate Family
Members (each of whom must have obtained the legal age of majority) of such
transferor, (ii) all Immediate Family Members (each of whom must have obtained
the legal age of majority) of such transferor, or (iii) United States domiciled
trusts established for the benefit of the transferor or Immediate Family Members
of the transferor.
If the conditions set forth in this Section 11.03(c) (Estate Planning) are
satisfied, the Transfer Fee shall be waived provided Borrower shall pay the
Review Fee and out-of-pocket costs set forth in Section 11.03(g) (Further
Conditions on Transfers Requiring Lender’s Consent).
(dg)Termination or Revocation of Trust.
If any of Borrower, Guarantor, or Key Principal is a trust (other than a REIT),
or if a Restricted Ownership Interest would be violated, or if Control of
Borrower, Guarantor, or Key Principal would be Transferred due to the
termination or revocation of a trust, the termination or revocation of such
trust is an unpermitted Transfer; provided that the termination or revocation of
the trust due to the death of an individual trustor shall not be considered an
unpermitted Transfer so long as:
(1)Lender is notified within thirty (30) days of the death; and
(2)such Borrower, Guarantor, Key Principal, or other Person, as applicable, is
replaced with an individual or entity acceptable to Lender, in accordance with
the provisions of Section 11.03(a) (Transfer of Collateral Pool) within
ninety (90) days of the date of the death causing the termination or revocation.
If the conditions set forth in this Section 11.03(d) (Termination or Revocation
of Trust) are satisfied, the Transfer Fee shall be waived; provided Borrower
shall pay the Review Fee and out-of-pocket costs set forth in Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent).
(dh)Death of Key Principal or Guarantor; Restricted Ownership
Interest/Controlling Interest Transfer Due to Death.
(1)If a Key Principal or Guarantor that is a natural person dies, or if a
Transfer of the Restricted Ownership Interest or a change of Control occurs as a
result of the death of a Person (except in the case of trusts which is addressed
in Section 11.03(d) (Termination or Revocation of Trust)),


[fannielogo.jpg]

--------------------------------------------------------------------------------





Borrower must notify Lender in writing within ninety (90) days in the event of
such death. Unless waived in writing by Lender, the deceased shall be replaced
by an individual or entity within one hundred eighty (180) days, subject to
Borrower’s satisfaction of the following conditions:
(A)Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section 11.03(e) (Death of Key Principal or
Guarantor; Restricted Ownership Interest/Controlling Interest Transfer Due to
Death);
(B)Lender determines that, if applicable:
(i)any proposed new key principal and any other new guarantor (or Person
Controlling such new key principal or new guarantor) fully satisfies all of
Lender’s then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such new key principal or new
guarantor) and the organization of the new key principal and new guarantor);
(ii)none of any proposed new key principal or any new guarantor, or any owners
of the proposed new key principal or any new guarantor, is a Prohibited Person;
and
(iii)none of any proposed new key principal or any new guarantor (if any of such
are entities) shall have an organizational existence termination date that ends
before the Maturity Date; and
(C)if applicable, one or more individuals or entities acceptable to Lender as
new guarantors have executed and delivered to Lender:
(i)an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with this Master Agreement; or
(ii)a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender.
(2)In the event a replacement Key Principal, Guarantor, or other Person is
required by Lender due to the death described in this Section 11.03(e) (Death of
Key Principal or Guarantor; Restricted Ownership Interest/Controlling Interest
Transfer Due to Death), and such replacement has not occurred within such
period, the period for replacement may be extended by Lender to a date not more
than one year from the date of such death; however, Lender may require as a
condition to any such extension that:
(A)the then-current property manager be replaced with a property manager
reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or
(B)a lockbox agreement or similar cash management arrangement (with the property
manager) reasonably acceptable to Lender during such extended replacement period
be instituted.
If the conditions set forth in this Section 11.03(e) (Death of Key Principal or
Guarantor; Restricted Ownership Interest/Controlling Interest Transfer Due to
Death) are satisfied, the Transfer Fee shall be waived, provided Borrower shall
pay the Review Fee and out-of-pocket costs set forth in Section 11.03(g)
(Further Conditions on Transfers Requiring Lender’s Consent).
(di)[Intentionally Deleted.]
(dj)Further Conditions on Transfers Requiring Lender’s Consent.
(1)In connection with any Transfer for which Lender’s approval is required under
this Master Agreement including any Transfer under Section 11.02(b)(1)(A)
(Liens, Transfers, and


[fannielogo.jpg]

--------------------------------------------------------------------------------





Assumptions - Covenants - Transfers - Mortgaged Property) and Section 11.03(a)
(Transfer of Collateral Pool), Lender may, as a condition to any such approval,
require:
(A)additional collateral, guaranties, or other credit support to mitigate any
risks concerning the proposed transferee or the performance or condition of any
Mortgaged Property;
(B)amendment of the Loan Documents to delete or modify any specially negotiated
terms or provisions previously granted for the exclusive benefit of original
Borrower, Key Principal, or Guarantor and to restore the original provisions of
the standard Fannie Mae form multifamily loan documents, to the extent such
provisions were previously modified;
(C)a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B)
(Adjustment of Deposits - Transfers);
(D)in connection with any assumption of the Loan Documents, after giving effect
to the assumption, the provisions of the General Conditions Schedule shall be
satisfied;
(E)delivery to the Title Company for filing or recording in all applicable
jurisdictions, all applicable Loan Documents including assumption documents and
any other appropriate documents in form and substance reasonably satisfactory to
Lender in form proper for recordation as may be necessary in the opinion of
Lender to correctly evidence the assumptions and the confirmation of Liens
created hereunder; or
(F)if any MBS is Outstanding, the Transfer shall not result in a “significant
modification,” as defined under applicable Treasury Regulations, of any Advance
that has been securitized in an MBS.
(2)In connection with any request by Borrower for consent to a Transfer,
Borrower shall pay to Lender upon demand:
(A)the Transfer Fee (to the extent charged by Lender);
(B)the Review Fee (regardless of whether Lender approves or denies such
request); and
(C)all of Lender’s out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing the Transfer request, regardless of whether Lender
approves or denies such request.
(dk)Additional Transfer Provisions.
Notwithstanding anything to the contrary in this Article 11 (Liens, Transfers,
and Assumptions), Lender shall consent to a Transfer of Ownership Interests in
Borrower to an Approved Acquiring Person provided that each of the following
conditions is satisfied prior to such Transfer:
(1)Borrower notifies Lender, in writing, of the proposed Transfer no less than
ten (10) days prior to the anticipated closing date of such Transfer;
(2)Borrower complies with all of the requirements of Section 11.03(a) (Transfer
of Collateral Pool) of this Master Agreement other than Section 11.03(a)(3)(A)
and Section 11.03(a)(9); and
(3)Borrower has paid to Lender:
(A)the Transfer Fee;
(B)the Review Fee; and
all of Lender’s out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing and documenting the Transfer request.
Master Credit Facility Agreement
Form 6001.MCFA
Page 82
Article 12
03-16
© 2016 Fannie Mae





[fannielogo.jpg]

--------------------------------------------------------------------------------





ARTICLE 23



ARTICLE 24IMPOSITIONS
Section .Representations and Warranties.
The representations and warranties made by Borrower to Lender in this Section
12.01 (Impositions - Representations and Warranties) are made as of each
Effective Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule.
(dl)Payment of Taxes, Assessments, and Other Charges.
Borrower has:
(1)paid (or with the approval of Lender, established an escrow fund sufficient
to pay when due and payable) all amounts and charges relating to the Mortgaged
Properties that have become due and payable before any fine, penalty interest,
lien, or costs may be added thereto, including Impositions, leasehold payments,
and ground rents;
(2)paid all Taxes for the Mortgaged Properties that have become due before any
fine, penalty interest, lien, or costs may be added thereto pursuant to any
notice of assessment received by Borrower and any and all taxes that have become
due against Borrower before any fine, penalty interest, lien, or costs may be
added thereto;
(3)no knowledge of any basis for any additional assessments which have not been
paid;
(4)no knowledge of any presently pending special assessments against all or any
part of the Mortgaged Properties, or any presently pending special assessments
against Borrower in excess of $500; and
(5)not received any written notice of any contemplated special assessment
against any Mortgaged Property, or any contemplated special assessment against
Borrower.
Section .
Covenants.

(dm)Imposition Deposits, Taxes, and Other Charges.
Borrower shall:
(1)deposit the Imposition Deposits with Lender on each Payment Date (or on
another day designated in writing by Lender) in amount sufficient, in Lender’s
discretion, to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by Applicable Law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));
(2)deposit with Lender, within ten (10) days after written notice from Lender
(subject to Applicable Law), such additional amounts estimated by Lender to be
reasonably necessary to cure any deficiency in the amount of the Imposition
Deposits held for payment of a specific Imposition;
(3)except as set forth in Section 12.03(c) (Payment of Impositions; Sufficiency
of Imposition Deposits) below, pay all Impositions, leasehold payments, ground
rents, and Taxes when due and before any fine, penalty interest, lien, or costs
may be added thereto;
(4)promptly deliver to Lender a copy of all notices of, and invoices for,
Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and
(5)promptly deliver to Lender a copy of all notices of any special assessments
and contemplated special assessments against any Mortgaged Property or Borrower.
Section .
Administration Matters Regarding Impositions.

(dn)Maintenance of Records by Lender.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.
(do)Imposition Accounts.
All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
Applicable Law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Master Agreement. For the purposes of
§9-104(a)(3) of the UCC, Lender is the owner of the Imposition Deposits and
shall be deemed a “customer” with sole control of the account holding the
Imposition Deposits.
(dp)Payment of Impositions; Sufficiency of Imposition Deposits.
Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:
(1)no Event of Default exists;
(2)Borrower has timely delivered to Lender all applicable bills or premium
notices that it has received; and
(3)sufficient Imposition Deposits are held by Lender for each Imposition at the
time such Imposition becomes due and payable.
Lender shall have no liability to Borrower or any other Person for failing to
pay any Imposition if any of the conditions are not satisfied. If at any time
the amount of the Imposition Deposits held for payment of a specific Imposition
exceeds the amount reasonably deemed necessary by Lender to be held in
connection with such Imposition, the excess may be credited against future
installments of Imposition Deposits for such Imposition.
(dq)Imposition Deposits Upon Event of Default.
If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.
(dr)Contesting Impositions.
Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:
(1)Borrower notifies Lender of the commencement or expected commencement of such
proceedings;
(2)Lender determines that the applicable Mortgaged Property is not in danger of
being sold or forfeited;
(3)Borrower deposits with Lender (or the applicable Governmental Authority if
required by Applicable Law) reserves sufficient to pay the contested Imposition,
if required by Lender (or the applicable Governmental Authority);


[fannielogo.jpg]

--------------------------------------------------------------------------------





(4)Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested in writing by Lender; and
(5)Borrower commences, and at all times thereafter diligently prosecutes, such
contest in good faith until a final determination is made by the applicable
Governmental Authority.
(ds)Release to Borrower.
Upon payment in full of all sums secured by the Security Instrument and this
Master Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.


Master Credit Facility Agreement
Form 6001.MCFA
Page 92
Article 13
03-16
© 2016 Fannie Mae



ARTICLE 25



ARTICLE 26REPLACEMENT RESERVE AND REPAIRS
Section .Covenants.
(dt)Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.
On the Effective Date, Borrower shall pay to Lender:
(1)the Initial Replacement Reserve Deposit for deposit into the Replacement
Reserve Account; and
(2)the Repairs Escrow Deposit for deposit into the Repairs Escrow Account.
(du)Monthly Replacement Reserve Deposits.
Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.
(dv)Payment for Replacements and Repairs.
Borrower shall:
(1)pay all invoices for the Replacements and Repairs, regardless of whether
funds on deposit in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, are sufficient, prior to any request for disbursement
from the Replacement Reserve Account or the Repairs Escrow Account, as
applicable (unless Lender has agreed to issue joint checks in connection with a
particular Replacement or Repair);
(2)pay all applicable fees and charges of any Governmental Authority on account
of the Replacements and Repairs, as applicable; and
(3)provide evidence satisfactory to Lender of completion of the Replacements and
any Required Repairs (within the Completion Period or within such other period
or by such other date set forth in the Required Repair Schedule and any Borrower
Requested Repairs and Additional Lender Repairs (by the date specified by Lender
for any such Borrower Requested Repairs or Additional Lender Repairs)).
(dw)Assignment of Contracts for Replacements and Repairs.
Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs for which the consideration is in
excess of $250,000, upon Lender’s written request, on a form of assignment
approved by Lender.
(dx)Indemnification.


[fannielogo.jpg]

--------------------------------------------------------------------------------





If Lender elects to exercise its rights under Section 14.03 (Additional Lender
Rights; Forbearance) due to Borrower’s failure to timely commence or complete
any Replacements or Repairs, Borrower shall indemnify and hold Lender harmless
for, from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations, and costs or expenses, including litigation costs
and reasonable attorneys’ fees, arising from or in any way connected with the
performance by Lender of the Replacements or Repairs or investment of the
Reserve/Escrow Account Funds; provided that Borrower shall have no indemnity
obligation if such actions, suits, claims, demands, liabilities, losses,
damages, obligations, and costs or expenses, including litigation costs and
reasonable attorneys’ fees, arise as a result of the willful misconduct or gross
negligence of Lender, Lender’s agents, employees, or representatives as
determined by a court of competent jurisdiction pursuant to a final
non-appealable court order.
(dy)Amendments to Loan Documents.
Subject to Section 5.02 (Advances - Covenants) Borrower shall execute and
deliver to Lender, upon written request, an amendment to this Master Agreement,
the Security Instrument, any other Loan Document deemed necessary or desirable
to perfect Lender’s lien upon any portion of each Mortgaged Property for which
Reserve/Escrow Account Funds were expended.
(dz)Administrative Fees and Expenses.
Borrower shall pay to Lender:
(1)by the date specified in the applicable invoice, the Repairs Escrow Account
Administrative Fee and the Replacement Reserve Account Administration Fee for
Lender’s services in administering the Repairs Escrow Account and Replacement
Reserve Account and investing the funds on deposit in the Repairs Escrow Account
and the Replacement Reserve Account, respectively;
(2)upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of a Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and
(3)upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting a Mortgaged Property on behalf of Lender
for each inspection of such Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.
Section .
Administration Matters Regarding Reserves.

(ea)Accounts, Deposits, and Disbursements.
(19)Custodial Accounts.
(A)The Replacement Reserve Account shall be an interest-bearing account that
meets the standards for custodial accounts as required by Lender from time to
time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if Applicable Law requires, and
so long as no Event of Default has occurred and is continuing under any of the
Loan Documents, Lender shall pay to Borrower the interest earned on the
Replacement Reserve Account not less frequently than the Replacement Reserve
Account Interest Disbursement Frequency. In no event shall Lender be obligated
to disburse funds from the Reserve/Escrow Account if an Event of Default has
occurred and is continuing.
(B)Lender shall not be obligated to deposit the Repairs Escrow Deposits into an
interest-bearing account.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(20)Disbursements by Lender Only.
Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(7) (Conditions to Disbursement), disbursements
shall only be made upon Borrower request and after satisfaction of all
conditions for disbursement.
(21)Adjustment to Deposits.
(A)Mortgaged Properties in Collateral Pool over Ten (10) Years.
If any Mortgaged Property is part of the Collateral Pool for ten (10) years or
more, a property condition assessment shall be ordered by Lender for such
Mortgaged Property at the expense of Borrower (which expense may be paid out of
the Replacement Reserve Account if excess funds are available). The property
condition assessment shall be performed no earlier than the sixth (6th) month
and no later than the ninth (9th) month of the tenth (10th) year after such
Mortgaged Property was added to the Collateral Pool (and of the twentieth (20th)
year if applicable). After review of the property condition assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Facility Year by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.
(B)Transfers.
In connection with any Transfer of any Mortgaged Property in connection with an
assumption, or any Transfer of Ownership Interest(s) in a Borrower Entity that
requires Lender’s consent, Lender may review the amounts on deposit, if any, in
the Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit for the applicable Mortgaged Property(ies)
and the likely repairs and replacements required by such Mortgaged
Property(ies), and the related contingencies which may arise during the
remaining Term of this Master Agreement. Based upon that review, Lender may
require an additional deposit to the Replacement Reserve Account or the Repairs
Escrow Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit as a condition to Lender’s consent to such Transfer.
(22)Insufficient Funds.
Lender may, upon thirty (30) days’ prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9) (Replacements and Repairs Other than Required
Replacements or Required Repairs), not sufficient to cover the costs for
Borrower Requested Repairs, Additional Lender Repairs, Borrower Requested
Replacements, or Additional Lender Replacements. Borrower’s agreement to
complete the Replacements or Repairs as required by this Master Agreement shall
not be affected by the insufficiency of any balance in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(23)Disbursements for Replacements and Repairs.
(A)Disbursement requests may only be made after completion of the applicable
Replacements and only to reimburse the applicable Borrower for the actual
approved costs of the Replacements. Lender shall not disburse from the
Replacement Reserve Account the costs of routine maintenance to any Mortgaged
Property or for costs which are to be reimbursed from the Repairs Escrow Account
or any similar account. Disbursement from the Replacement Reserve Account shall
not be made more frequently than the Maximum Replacement Reserve Disbursement
Interval for such Mortgaged Property. Other than in connection with a final
request for disbursement, disbursements from the Replacement Reserve Account
shall not be less than the Minimum Replacement Reserve Disbursement Amount for
such Mortgaged Property.
(B)Disbursement requests may only be made after completion of the applicable
Repairs and only to reimburse the applicable Borrower for the actual cost of the
Repairs, up to the Maximum Repair Cost for such Mortgaged Property. Lender shall
not disburse any amounts which would cause the funds remaining in the Repairs
Escrow Account after any disbursement (other than with respect to the final
disbursement) to be less than the Maximum Repair Cost of the then-current
estimated cost of completing all remaining Repairs. Lender shall not disburse
from the Repairs Escrow Account the costs of routine maintenance to any
Mortgaged Property or for costs which are to be reimbursed from the Replacement
Reserve Account or any similar account. Disbursement from the Repairs Escrow
Account shall not be made more frequently than the Maximum Repair Disbursement
Interval. Other than in connection with a final request for disbursement,
disbursements from the Repairs Escrow Account shall not be less than the Minimum
Repairs Disbursement Amount for such Mortgaged Property.
(24)Disbursement Requests.
Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9) (Replacements and Repairs Other than Required
Replacements or Required Repairs)), and must:
(A)if applicable, specify the quantity and price of the items or materials
purchased, grouped by type or category;
(B)if applicable, specify the cost of all contracted labor or other services
involved in the Replacement or Repair for which such request for disbursement is
made;
(C)if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;
(D)include evidence of payment of such Replacement or Repair satisfactory to
Lender (unless Lender has agreed to issue joint checks in connection with a
particular Repair or Replacement as provided in this Master Agreement); and
(E)contain a certification by Borrower that the Repair or Replacement has been
completed lien free and in a good and workmanlike manner, in accordance with any
plans and specifications previously approved by Lender (if applicable) and in
compliance with all Applicable Law, and otherwise in accordance with the
provisions of this Master Agreement.
(25)Conditions to Disbursement.
Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account


[fannielogo.jpg]

--------------------------------------------------------------------------------





(provided that for any Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements, and Additional Lender Repairs, Lender
shall have approved the use of the Reserve/Escrow Account Funds for such
replacements or repairs pursuant to the terms of Section 13.02(a)(9)
(Replacements and Repairs Other than Required Replacements or Required
Repairs)):
(A)an inspection by Lender of the applicable Mortgaged Property and the
applicable Replacement or Repair;
(B)an inspection or certificate of completion by an appropriate independent
qualified professional (such as an architect, engineer or property inspector,
depending on the nature of the Repair or Replacement) selected by Lender;
(C)either:
(i)a search of title to the applicable Mortgaged Property effective to the date
of disbursement; or
(ii)a “date-down” endorsement to Lender’s Title Policy (or a new Lender’s Title
Policy if a “date-down” is not available) extending the effective date of such
policy to the date of disbursement, and showing no Liens other than (1)
Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and
(D)an acknowledgement of payment, waiver of claims, and release of lien for work
performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of Applicable Law and covering
all work performed and materials supplied (including equipment and fixtures) for
the applicable Mortgaged Property by that contractor, subcontractor, or
materialman through the date covered by the disbursement request (or, in the
event that payment to such contractor, subcontractor, or materialman is to be
made by a joint check, the release of lien shall be effective through the date
covered by the previous disbursement).
(26)Joint Checks for Periodic Disbursements.
Lender may, upon Borrower’s written request, issue joint checks, payable to
Borrower and the applicable supplier, materialman, mechanic, contractor,
subcontractor or other similar party, if:
(A)the cost of the Replacement or Repair exceeds the Replacement Threshold or
the Repair Threshold, as applicable, for such Mortgaged Property and the
contractor performing such Replacement or Repair requires periodic payments
pursuant to the terms of the applicable written contract;
(B)the contract for such Repair or Replacement requires payment upon completion
of the applicable portion of the work;
(C)Borrower makes the disbursement request after completion of the applicable
portion of the work required to be completed under such contract;
(D)the materials for which the request for disbursement has been made are on
site at the applicable Mortgaged Property and are properly secured or installed;
(E)Lender determines that the remaining funds in the Replacement Reserve Account
designated for such Replacement, or in the Repairs Escrow Account designated for
such Repair, as applicable, are sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower


[fannielogo.jpg]

--------------------------------------------------------------------------------





Requested Repairs, Additional Lender Replacements, or Additional Lender Repairs
that have been previously approved by Lender;
(F)each supplier, materialman, mechanic, contractor, subcontractor, or other
similar party receiving payments shall have provided, if requested in writing by
Lender, a waiver of liens with respect to amounts which have been previously
paid to them; and
(G)all other conditions for disbursement have been satisfied.
(27)Replacements and Repairs Other than Required Replacements or Required
Repairs.
(C)Borrower Requested Replacements and Borrower Requested Repairs.
Borrower may submit a disbursement request from the Replacement Reserve Account
or the Repairs Escrow Account to reimburse Borrower for any Borrower Requested
Replacement or Borrower Requested Repair. The disbursement request must be in
writing and include an explanation for such request. Lender shall make
disbursements for Borrower Requested Replacements or Borrower Requested Repairs
if:
(i)they are of the type intended to be covered by the Replacement Reserve
Account or the Repairs Escrow Account, as applicable;
(ii)the costs are commercially reasonable;
(iii)the amount of funds in the Replacement Reserve Account or Repairs Escrow
Account, as applicable, is sufficient to pay such costs and the then-current
estimated cost of completing all remaining Required Replacements or Required
Repairs (at the Maximum Repair Cost), as applicable, and any other Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and
(iv)all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.
Nothing in this Master Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.
(D)Additional Lender Replacements and Additional Lender Repairs.
Lender may require, as set forth in Section 6.02(b) (Property Maintenance),
Section 6.03(c) (Property Condition Assessment), or otherwise from time to time,
upon written notice to Borrower, that Borrower make Additional Lender
Replacements or Additional Lender Repairs. Lender shall make disbursements from
the Replacement Reserve Account for Additional Lender Replacements or from the
Repairs Escrow Account for Additional Lender Repairs, as applicable, if:
(i)the costs are commercially reasonable;
(ii)the amount of funds in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, is sufficient to pay such costs and the then-current
estimated cost of completing all remaining Required Replacements or Required
Repairs (at the Maximum Repair Cost), as applicable, and any other Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and


[fannielogo.jpg]

--------------------------------------------------------------------------------





(iii)all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.
Nothing in this Master Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.
(28)Excess Costs.
In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must be in writing and include an
explanation for such request. Lender shall make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:
(A)the excess cost is commercially reasonable;
(B)the amount of funds in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, is sufficient to pay such costs and the then-current
estimated cost of completing all remaining Required Replacements or Required
Repairs (at the Maximum Repair Cost), as applicable, and any other Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and
(C)all conditions for disbursement from the Replacement Reserve Account or the
Repairs Escrow Account have been satisfied.
(29)Final Disbursements.
Upon completion of all Repairs in accordance with this Master Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).
(eb)Approvals of Contracts; Assignment of Claims.
Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs in
excess of $250,000 with respect to any master contract. Notwithstanding
Borrower’s assignment (in the Security Instrument) of its rights and claims
against all Persons supplying labor or materials in connection with the
Replacement or Repairs, Lender will not pursue any such right or claim unless an
Event of Default has occurred and is continuing or as otherwise provided in
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).
(ec)Delays and Workmanship.
If any work for any Replacement or Repair has not timely commenced, has not been
timely performed in a workmanlike manner, or has not been timely completed in a
workmanlike manner, Lender may, without notice to Borrower:
(1)withhold disbursements from the Replacement Reserve Account or Repairs Escrow
Account for such unsatisfactory Replacement or Repair, as applicable;
(2)proceed under existing contracts or contract with third parties to make or
complete such Replacement or Repair;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(3)apply the funds in the Replacement Reserve Account or Repairs Escrow Account
toward the labor and materials necessary to make or complete such Replacement or
Repair, as applicable; or
(4)exercise any and all other remedies available to Lender under this Master
Agreement or any other Loan Document, including any remedies otherwise available
upon an Event of Default pursuant to the terms of Section 14.02 (Remedies).
To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto each Mortgaged Property and perform
any and all work and labor necessary to make or complete the Replacements or
Repairs and employ watchmen to protect such Mortgaged Property from damage. All
funds so expended by Lender shall be deemed to have been advanced to Borrower,
shall be part of the Indebtedness and shall be secured by the Security
Instrument and this Master Agreement.
(ed)Appointment of Lender as Attorney-In-Fact.
Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c) (Appointment of Lender as Attorney-In-Fact).
(ee)No Lender Obligation.
Nothing in this Master Agreement shall:
(1)make Lender responsible for making or completing the Replacements or Repairs;
(2)require Lender to expend funds, whether from the Replacement Reserve Account,
the Repairs Escrow Account or otherwise, to make or complete any Replacement or
Repair;
(3)obligate Lender to proceed with the Replacements or Repairs; or
(4)obligate Lender to demand from Borrower additional sums to make or complete
any Replacement or Repair.
(ef)No Lender Warranty.
Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
any Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
Person that the Replacement or Repair has been completed in accordance with
applicable building, zoning or other codes, ordinances, statutes, laws,
regulations or requirements of any Governmental Authority, such responsibility
being at all times exclusively that of Borrower.


Master Credit Facility Agreement
Form 6001.MCFA
Page 101
Article 14
03-16
© 2016 Fannie Mae



ARTICLE 27



ARTICLE 28DEFAULTS/REMEDIES
Section .Events of Default.
The occurrence of any one or more of the following in this Section 14.01 (Events
of Default) shall constitute an Event of Default under this Master Agreement.
(eg)Automatic Events of Default.
Any of the following shall constitute an automatic Event of Default:
(1)any failure by Borrower to pay or deposit when due any amount required by the
Note, this Master Agreement or any other Loan Document;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(2)any failure by Borrower to maintain the insurance coverage required by any
Loan Document;
(3)any failure by Borrower to comply with the provisions of Section 4.02(d)
(Borrower Status - Covenants - Single Purpose Status) relating to its single
asset status;
(4)if any warranty, representation, certification, or statement of Borrower or
Guarantor in this Master Agreement or any of the other Loan Documents is false,
inaccurate, or misleading in any material respect when made;
(5)fraud, gross negligence, willful misconduct or material misrepresentation or
material omission by or on behalf of Borrower, Guarantor or Key Principal or any
of their officers, directors, trustees, partners, members, or managers in
connection with:
(A)the application for, or creation of, the Indebtedness;
(B)any financial statement, rent roll, or other report or information provided
to Lender during the Term of this Master Agreement; or
(C)any request for Lender’s consent to any proposed action, including a request
for disbursement of Reserve/Escrow Account Funds or Collateral Account Funds;
(6)the occurrence of any Transfer not permitted by the Loan Documents;
(7)the occurrence of a Bankruptcy Event;
(8)the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of any Mortgaged Property or otherwise materially impair the lien created by
this Master Agreement or the Security Instrument or Lender’s interest in any
Mortgaged Property;
(9)if Borrower, Guarantor or Key Principal is a trust (other than a REIT), or if
a Transfer of the Restricted Ownership Interest or a change of Control occurs
due to the termination or revocation of a trust, the termination or revocation
of such trust, except as set forth in Section 11.03(d) (Termination or
Revocation of Trust);
(10)any failure by Borrower to complete any Repair related to fire, life or
safety issues in accordance with the terms of this Master Agreement within the
Completion Period (or such other date set forth on the Required Repair Schedule
or otherwise required by Lender in writing for such Repair);
(11)any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on any Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable; or
(12)a dissolution or liquidation for any reason (whether voluntary or
involuntary) of Borrower Entity or any general partner, managing member, or sole
member of any Borrower Entity.
(eh)Events of Default Subject to a Specified Cure Period.
Any of the following shall constitute an Event of Default subject to the cure
period set forth in the Loan Documents:
(1)if Key Principal or Guarantor is a natural Person, the death of such
individual, unless all requirements of Section 11.03(e) (Death of Key Principal
or Guarantor; Restricted Ownership Interest/Controlling Interest Transfer Due to
Death) are met;
(2)[intentionally deleted;]
(3)any failure by Borrower, Key Principal, or Guarantor to comply with the
provisions of Section 5.02(b) (Further Assurances) and Section 5.02(c) (Sale of
Advances); and
(4)any failure by Borrower to perform any obligation under this Master Agreement
or any Loan Document that is subject to a specified written notice and cure
period, which failure continues beyond such specified written notice and cure
period as set forth herein or in the applicable Loan Document.
(ei)Events of Default Subject to Extended Cure Period or Release.


[fannielogo.jpg]

--------------------------------------------------------------------------------





The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional sixty (60) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period or extension shall apply if, in Lender’s
discretion, immediate exercise by Lender of a right or remedy under this Master
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Indebtedness, the Mortgaged Property or any other security given to
secure the Indebtedness:
(1)any failure by Borrower to perform any of its obligations under this Master
Agreement or any Loan Document (other than those specified in Section 14.01(a)
(Automatic Events of Default) or Section 14.01(b) (Events of Default Subject to
a Specified Cure Period)) as and when required.
Notwithstanding anything to the contrary herein or in any other Loan Document,
if an Event of Default shall occur hereunder or under any other Loan Document
because a representation, warranty, affirmative covenant, negative covenant, or
other provision hereunder or thereunder shall be breached or violated that in
Lender’s sole and exclusive judgment is with respect to a particular Mortgaged
Property (other than any misappropriation of funds collected in respect thereof)
(each, a “Property-Specific Event of Default”), such Event of Default shall be
deemed cured if Borrower shall satisfy all of the conditions set forth in
Section 2.10(b) (Right to Obtain Releases of Mortgaged Property) of this Master
Agreement relating to the Release of such Mortgaged Property from the Collateral
Pool within thirty (30) days of Borrower acquiring knowledge of such Event of
Default (the “Release Cure Period”). During the Release Cure Period, Lender
agrees that it shall not have the right to exercise the remedy set forth in
Section 14.02 (Remedies) of this Master Agreement; provided, however, that the
foregoing shall not impair Lender’s right to exercise the remedies available to
Lender under any of the other Loan Documents or at law or in equity or under
Section 14.03(b) (No Waiver of Rights or Remedies) during such Release Cure
Period. If Lender shall elect to exercise any such remedies during such period,
and if Borrower releases such Mortgaged Property pursuant to the provisions of
the Mortgaged Property Release Schedule as described in the preceding sentence
and at the time of such release no other Event of Default has occurred and is
continuing, Lender shall cease exercising such remedies with respect to the
applicable Property-Specific Event of Default and discontinue any proceedings it
may have initiated in connection therewith, and the parties shall be restored to
their former positions and rights hereunder; provided, however, that if Borrower
shall fail to satisfy all of the conditions set forth in the Mortgaged Property
Release Schedule relating to the release of such Mortgaged Property from the
Collateral Pool during the Release Cure Period, Lender may thereafter exercise
any and all remedies available to Lender under Article 14 (Defaults/Remedies) of
this Master Agreement, including, without limitation, the remedies set forth in
Section 14.02 (Remedies).
Section .
Remedies.

(ej)Acceleration; Foreclosure.
(1)If an Event of Default has occurred and is continuing, the entire unpaid
principal balance of the Advances Outstanding, any Accrued Interest, interest
accruing at the Default Rate, the Prepayment Premium (if applicable), and all
other Indebtedness, at the option of Lender, shall immediately become due and
payable, without any prior written notice to Borrower, unless Applicable Law
requires otherwise (and in such case, after any required written notice has been
given). Lender may exercise this option to accelerate regardless of any prior
forbearance. In addition, Lender shall have all rights and remedies afforded to
Lender hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of any or all of the Mortgaged Properties, as provided
in the Security Instrument, and any rights and remedies available to Lender at
law or in equity (subject to Borrower’s statutory rights of reinstatement, if
any). Any proceeds of a Foreclosure


[fannielogo.jpg]

--------------------------------------------------------------------------------





Event may be held and applied by Lender as additional collateral for the
Indebtedness pursuant to this Master Agreement. Notwithstanding the foregoing,
the occurrence of any Bankruptcy Event of Borrower shall automatically
accelerate the Indebtedness, which Indebtedness shall be immediately due and
payable without written notice or further action by Lender.
(2)Lender may Accelerate any Note without the obligation, but the right to
accelerate any other Note (if more than one). In the exercise of its rights and
remedies under the Loan Documents, Lender may, except as provided in this Master
Agreement, exercise and perfect any and all of its rights in and under the Loan
Documents with regard to any Mortgaged Property without the obligation (but with
the right) to exercise and perfect its rights and remedies with respect to any
other Mortgaged Property. Any such exercise shall be without regard to the
Allocable Facility Amount assigned to such Mortgaged Property. Lender may
recover an amount equal to the full amount Outstanding in respect of any of the
Notes in connection with such exercise. Any such amount shall be applied to the
Obligations as determined by Lender.
(ek)Loss of Right to Disbursements from Collateral Accounts.
If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:
(1)repayment of the Indebtedness, including principal prepayments and the
Prepayment Premium applicable to such full or partial prepayment, as applicable
(however, such application of funds shall not cure or be deemed to cure any
Event of Default);
(2)reimbursement of Lender for all losses and expenses (including reasonable
legal fees) suffered or incurred by Lender as a result of such Event of Default;
(3)completion of the Replacement or Repair or for any other replacement or
repair to a Mortgaged Property; and
(4)payment of any amount expended in exercising (and the exercise of) all rights
and remedies available to Lender at law or in equity or under this Master
Agreement or under any of the other Loan Documents.
Nothing in this Master Agreement shall obligate Lender to apply all or any
portion of the Reserve/Escrow Account Funds or Collateral Account Funds on
account of any Event of Default by Borrower or to repayment of the Indebtedness
or in any specific order of priority.
(el)Remedies Cumulative.
Each right and remedy provided in this Master Agreement is distinct from all
other rights or remedies under this Master Agreement or any other Loan Document
or afforded by Applicable Law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.
Section .
Additional Lender Rights; Forbearance.

(em)No Effect Upon Obligations.
Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, Guarantor, Key Principal, or other third party
obligor, to take any of the following actions:
(1)the time for payment of the principal of or interest on the Indebtedness may
be extended, or the Indebtedness may be renewed in whole or in part;
(2)the rate of interest on or period of amortization of the Advances or the
amount of the Monthly Debt Service Payments payable under the Loan Documents may
be modified;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(3)the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;
(4)any or all payments due under this Master Agreement or any other Loan
Document may be reduced;
(5)any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Advances;
(6)any amounts under this Master Agreement or any other Loan Document may be
released;
(7)any security for the Indebtedness may be modified, exchanged, released,
surrendered, or otherwise dealt with, or additional security may be pledged or
mortgaged for the Indebtedness;
(8)the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower; or
(9)any other terms of the Loan Documents may be modified.
(en)No Waiver of Rights or Remedies.
Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Master Agreement or any other Loan Document or
otherwise afforded by Applicable Law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any insurance proceeds or
amounts in connection with a Condemnation Action shall not operate to cure or
waive any Event of Default.
(eo)Appointment of Lender as Attorney-In-Fact.
Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place, and stead, with full power of substitution, to:
(1)use any of the funds in the Replacement Reserve Account or Repairs Escrow
Account for the purpose of making or completing the Replacements or Repairs;
(2)make such additions, changes, and corrections to the Replacements or Repairs
as shall be necessary or desirable to complete the Replacements or Repairs;
(3)employ such contractors, subcontractors, agents, architects, and inspectors
as shall be required for such purposes;
(4)pay, settle, or compromise all bills and claims for materials and work
performed in connection with the Replacements or Repairs, or as may be necessary
or desirable for the completion of the Replacements or Repairs, or for clearance
of title;
(5)adjust and compromise any claims under any and all policies of insurance
required pursuant to this Master Agreement and any other Loan Document, subject
only to Borrower’s rights under this Master Agreement;
(6)appear in and prosecute any action arising from any insurance policies;
(7)collect and receive the proceeds of insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds;
(8)commence, appear in, and prosecute, in Lender’s or Borrower’s name, any
Condemnation Action;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(9)settle or compromise any claim in connection with any Condemnation Action;
(10)execute all applications and certificates in the name of Borrower which may
be required by any of the contract documents;
(11)prosecute and defend all actions or proceedings in connection with any
Mortgaged Property or the rehabilitation and repair of any Mortgaged Property;
(12)take such actions as are permitted in this Master Agreement and any other
Loan Documents;
(13)execute such financing statements and other documents and to do such other
acts as Lender may require to perfect and preserve Lender’s security interest
in, and to enforce such interests in, the collateral; and
(14)carry out any remedy provided for in this Master Agreement and any other
Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments, and other items of payment and proceeds of the collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of Borrower, changing the address of Borrower to that
of Lender, opening all envelopes addressed to Borrower, and applying any
payments contained therein to the Indebtedness.
Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the other Loan Documents). The foregoing powers conferred on
Lender under this Section 14.03(c) shall not impose any duty upon Lender to
exercise any such powers and shall not require Lender to incur any expense or
take any action. Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Master Agreement and any other Loan Documents.
Notwithstanding the foregoing provisions, Lender shall not exercise its rights
as set forth in this Section 14.03(c) (Appointment of Lender as
Attorney-In-Fact) unless: (A) an Event of Default has occurred and is continuing
or (B) Lender determines, in its discretion, that exigent circumstances exist or
that such exercise is necessary or prudent in order to protect and preserve the
Mortgaged Property, or Lender’s lien priority and security interest in the
Mortgaged Property.
(ep)Borrower Waivers.
If more than one Person signs this Master Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:
(1)bring suit against Borrower, or any one or more of Borrower, jointly and
severally, or against any one or more of them;
(2)compromise or settle with any one or more of the persons constituting
Borrower, for such consideration as Lender may deem proper;
(3)release one or more of the persons constituting Borrower, from liability; or
(4)otherwise deal with Borrower, or any one or more of them, in any manner, and
no such action shall impair the rights of Lender to collect from any Borrower
the full amount of the Indebtedness.
Section .
Waiver of Marshaling.

Notwithstanding the existence of any other security interests in the Mortgaged
Properties held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Properties (or any part
thereof) shall be subjected to the remedies provided in this Master Agreement,
any other Loan Document or Applicable Law. Lender shall have the right to
determine the order in which all or any part of the Indebtedness is satisfied
from the proceeds realized upon the exercise of such


[fannielogo.jpg]

--------------------------------------------------------------------------------





remedies. Borrower and any party who now or in the future acquires a security
interest in any Mortgaged Property and who has actual or constructive notice of
this Master Agreement waives any and all right to require the marshaling of
assets or to require that any of the Mortgaged Properties be sold in the inverse
order of alienation or that any of the Mortgaged Properties be sold in parcels
or as an entirety in connection with the exercise of any of the remedies
permitted by Applicable Law or provided in this Master Agreement or any other
Loan Documents.
Lender shall account for any moneys received by Lender in respect of any
foreclosure on or disposition of collateral hereunder and under the other Loan
Documents provided that Lender shall not have any duty as to any collateral, and
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers. NONE OF LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO BORROWER (a) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A FINAL,
NON-APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, NOR (b) FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
Section .
Severed Loan Documents.

Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages, and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its discretion for purposes of evidencing and enforcing its rights
and remedies provided hereunder, provided that:
(a)the amount of Advances Outstanding immediately after the effective date of
such modification equals the amount of Advances Outstanding immediately prior to
such modification;
(b)the weighted average of the interest rates for Advances Outstanding
immediately after the effective date of such modification equals the weighted
average of the interest rates for Advances Outstanding immediately prior to such
modification (for the avoidance of doubt, the weighted average of the interest
rates for Fixed Advances as of the date of such severance, for the Term of this
Master Agreement, shall not change as a result of such severance);
(c)each future principal payment shall be ratably allocated to each Advance
based on the Outstanding principal balance of such Advance at the time of such
modification and each future amortization payment shall be ratably paid in
accordance with such allocation at all times;
(d)there shall be no other change to the economic and/or other material terms,
rights and obligations of Borrower under the Loan Documents; and
(e)the Collateral and the revenue therefrom shall continue to secure, and be
available to be applied against, the total Advances Outstanding.
Borrower shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described above, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording, or
filing of the Severed Loan Documents, and the Severed Loan Documents shall not
contain any representations, warranties, or


[fannielogo.jpg]

--------------------------------------------------------------------------------





covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the date last given.


Master Credit Facility Agreement
Form 6001.MCFA
Page 108
Article 15
03-16
© 2016 Fannie Mae



ARTICLE 29



ARTICLE 30MISCELLANEOUS
Section .Choice of Law; Consent to Jurisdiction.
Notwithstanding anything in the Notes, the Security Documents, or any of the
other Loan Documents to the contrary, each of the terms and provisions, and
rights and obligations of Borrower under this Master Agreement and the Notes and
the other Loan Documents, shall be governed by, interpreted, construed, and
enforced pursuant to and in accordance with the laws of the District of Columbia
(excluding the law applicable to conflicts or choice of law) except to the
extent of procedural and substantive matters relating only to the creation,
perfection, and foreclosure of liens and security interests, and enforcement of
the rights and remedies, against the Mortgaged Properties, which matters shall
be governed by the laws of the jurisdiction in which a Mortgaged Property is
located, the perfection, the effect of perfection and non-perfection and
foreclosure of security interests on personal property, which matters shall be
governed by the laws of the jurisdiction determined by the choice of law
provisions of the Uniform Commercial Code in effect for the jurisdiction in
which any Borrower is organized. Borrower agrees that any controversy arising
under or in relation to the Notes, the Security Documents (other than the
Security Instruments), or any other Loan Document shall be, except as otherwise
provided herein, litigated in the District of Columbia. The local and federal
courts and authorities with jurisdiction in the District of Columbia shall,
except as otherwise provided herein, have jurisdiction over all controversies
which may arise under or in relation to the Loan Documents, including those
controversies relating to the execution, jurisdiction, breach, enforcement, or
compliance with the Notes, the Security Documents (other than the Security
Instruments), or any other issue arising under, relating to, or in connection
with any of the Loan Documents. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any litigation arising from the
Notes, the Security Documents, or any of the other Loan Documents, and waives
any other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. Nothing contained herein, however, shall prevent Lender
from bringing any suit, action, or proceeding or exercising any rights against
Borrower and against the collateral in any other jurisdiction. Initiating such
suit, action, or proceeding or taking such action in any other jurisdiction
shall in no event constitute a waiver of the agreement contained herein that the
laws of the District of Columbia shall govern the rights and obligations of
Borrower and Lender as provided herein or the submission herein by Borrower to
personal jurisdiction within the District of Columbia.
Section .
Waiver of Jury Trial.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS MASTER AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL
Section .
Notice.

(eq)Process of Serving Notice.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Except as otherwise set forth herein or in any other Loan Document, all notices
under this Master Agreement and any other Loan Document shall be:
(1)in writing and shall be:
(A)delivered, in person;
(B)mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;
(C)sent by overnight courier; or
(D)sent by electronic mail with originals to follow by overnight courier;
(2)addressed to the intended recipient at Borrower’s Notice Address and Lender’s
Notice Address, as applicable; and
(3)deemed given on the earlier to occur of:
(A)the date when the notice is received by the addressee; or
(B)if the recipient refuses or rejects delivery, the date on which the notice is
so refused or rejected, as conclusively established by the records of the United
States Postal Service or such express courier service.
(er)Change of Address.
Any party to this Master Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Master Terms in accordance with this Section 15.03
(Notice).
(es)Default Method of Notice.
Any required notice under this Master Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.03 (Notice).
(et)Receipt of Notices.
Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Master Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.
Section .
Successors and Assigns Bound; Sale of Advances.

(eu)Binding Agreement.
This Master Agreement shall bind, and the rights granted by this Master
Agreement shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Master Agreement shall be an Event of Default and shall be void ab initio.
(ev)Sale of Advances; Change of Servicer.
Nothing in this Master Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Advances or any interest in the
Advances. The Advances or a partial interest in the Advances (together with this
Master Agreement and the other Loan Documents) may be sold one or more times
without prior written notice to Borrower. A sale may result in a change of the
Loan Servicer.
Section .
Counterparts.

This Master Agreement may be executed in any number of counterparts with the
same effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.
Section .
Intentionally Deleted.

Section .Relationship of Parties; No Third Party Beneficiary.
(ew)Solely Creditor and Debtor.


[fannielogo.jpg]

--------------------------------------------------------------------------------





The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Master Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Master Agreement shall constitute Lender as a joint venturer, partner, or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.
(ex)No Third Party Beneficiaries.
No creditor of any party to this Master Agreement and no other Person shall be a
third party beneficiary of this Master Agreement or any other Loan Document or
any account created or contemplated under this Master Agreement or any other
Loan Document. Nothing contained in this Master Agreement shall be deemed or
construed to create an obligation on the part of Lender to any third party nor
shall any third party have a right to enforce against Lender any right that
Borrower may have under this Master Agreement. Without limiting the foregoing:
(1)any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;
(2)Borrower shall not be a third party beneficiary of any Servicing Arrangement;
and
(3)no payment by the Loan Servicer under any Servicing Arrangement will reduce
the amount of the Indebtedness.
Section .
Severability; Entire Agreement; Amendments.

The invalidity or unenforceability of any provision of this Master Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Master Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Master
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Master
Agreement. This Master Agreement may not be amended or modified except by
written agreement signed by the parties hereto.
Section .
Construction.

(a)The captions and headings of the sections of this Master Agreement and the
Loan Documents are for convenience only and shall be disregarded in construing
this Master Agreement and the Loan Documents.
(b)Any reference in this Master Agreement to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit or Schedule attached to this
Master Agreement or to a Section or Article of this Master Agreement.
(c)Any reference in this Master Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.
(d)Use of the singular in this Master Agreement includes the plural and use of
the plural includes the singular.
(e)As used in this Master Agreement, the term “including” means “including, but
not limited to” or “including, without limitation,” and is for example only and
not a limitation.
(f)Whenever Borrower’s knowledge is implicated in this Master Agreement or the
phrase “to Borrower’s knowledge” or a similar phrase is used in this Master
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.
(g)Unless otherwise provided in this Master Agreement, if Lender’s approval,
designation, determination, selection, estimate, action, or decision is
required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender’s sole and absolute discretion.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(h)All references in this Master Agreement to a separate instrument or agreement
shall include such instrument or agreement as the same may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.
(i)“Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
Section .
Loan Servicing.

All actions regarding the servicing of the Advances, including the collection of
payments, the giving and receipt of notice, inspections of the Mortgaged
Properties, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary. If Borrower receives conflicting notices regarding the identity of
the Loan Servicer or any other subject, any such notice from Lender shall
govern. The Loan Servicer may change from time to time (whether related or
unrelated to a sale of the Advances). If there is a change of the Loan Servicer,
Borrower will be given notice of the change.
Section .
Disclosure of Information.

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Properties to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Advances, including trustees, master servicers, special
servicers, rating agencies, and organizations maintaining databases on the
underwriting and performance of multifamily mortgage loans. Borrower irrevocably
waives any and all rights it may have under Applicable Law to prohibit such
disclosure, including any right of privacy.
Section .
Waiver; Conflict.

No specific waiver of any of the terms of this Master Agreement shall be
considered as a general waiver. If any provision of this Master Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Master Agreement shall control.
Section .
[Intentionally Deleted.]

Section .No Reliance.
Borrower acknowledges, represents, and warrants that:
(a)it understands the nature and structure of the transactions contemplated by
this Master Agreement and the other Loan Documents;
(b)it is familiar with the provisions of all of the documents and instruments
relating to such transactions;
(c)it understands the risks inherent in such transactions, including the risk of
loss of all or any part of any Mortgaged Property;
(d)it has had the opportunity to consult counsel; and
(e)it has not relied on Lender for any guidance or expertise in analyzing the
financial or other consequences of the transactions contemplated by this Master
Agreement or any other Loan Document or otherwise relied on Lender in any manner
in connection with interpreting, entering into, or otherwise in connection with
this Master Agreement, any other Loan Document, or any of the matters
contemplated hereby or thereby.
Section .
Subrogation.

If, and to the extent that, the proceeds of any Advance are used to pay,
satisfy, or discharge any obligation of Borrower for the payment of money that
is secured by a pre-existing mortgage, deed of trust, or other lien encumbering
any Mortgaged Property, such proceeds shall be deemed to have been advanced by
Lender at Borrower’s request, and Lender shall be subrogated automatically, and
without further action on its part, to the rights, including lien priority, of
the owner or holder of the obligation secured by such prior lien, whether or not
such prior lien is released.


[fannielogo.jpg]

--------------------------------------------------------------------------------





Section .
Counting of Days.

Except where otherwise specifically provided, any reference in this Master
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Master
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.
Section .
Revival and Reinstatement of Indebtedness.

If the payment of all or any part of the Indebtedness by Borrower, Guarantor, or
any other Person, or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses, and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall be
automatically revived, reinstated, and restored by such amount and shall exist
as though such Voidable Transfer had never been made.
Section .
Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Master Agreement and the other Loan Documents, time is of the
essence.
Section .
Final Agreement.

THIS MASTER AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Master Agreement and the other
Loan Documents. This Master Agreement, the other Loan Documents, and any of
their provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.
Section .
Survival.

The representations, warranties, and covenants made by Borrower in this Master
Agreement shall survive the execution and delivery of this Master Agreement and
other Loan Documents, regardless of any investigation made by Lender or Fannie
Mae.
Section .
Assignments; Third‑Party Rights.

Lender may assign its rights and/or obligations under this Master Agreement
separately or together, without Borrower’s consent, only to Fannie Mae. Upon
assignment to Fannie Mae, Fannie Mae shall be permitted to further assign its
rights under this Master Agreement separately or together, without Borrower’s
consent. Fannie Mae shall have the right to hold, sell, or securitize the
Advances made hereunder without Borrower’s consent.
Section .
Interpretation.

The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Master Agreement and the Loan
Documents. Accordingly, the parties agree that


[fannielogo.jpg]

--------------------------------------------------------------------------------





any rule of construction that disfavors the drafting party shall not apply in
the interpretation of this Master Agreement and the Loan Documents or any
amendment or supplement or Exhibit hereto or thereto.
[Remainder of Page Intentionally Blank]




Master Credit Facility Agreement
Form 6001.MCFA
Page S-10
Signature Page
03-16
© 2016 Fannie Mae



IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Master
Agreement under seal (where applicable) or have caused this Master Agreement to
be signed and delivered under seal (where applicable) by their duly authorized
representatives. Where Applicable Law so provides, Borrower and Lender intend
that this Master Agreement shall be deemed to be signed and delivered as a
sealed instrument.
BORROWER:
SUN APPLE CREEK LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN BELL CROSSING LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------





SUN BOULDER RIDGE LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
ASPEN-BRENTWOOD PROJECT, LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN CAVE CREEK LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------





SUN COUNTRYSIDE LAKE LANIER LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN CUTLER ESTATES LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
ASPEN-GRAND PROJECT, LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------





SUN HAMLIN LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN HAWAIIAN HOLLY LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
HOLIDAY WEST VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------





SUN MEADOWBROOK FL LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN OAKCREST LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN PINE RIDGE LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------





SUN SCIO FARMS LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
SUN VILLA MHC LLC, a Michigan limited liability company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President
WAVERLY SHORES VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company
By:
Sun FM2016 LLC, a Delaware limited liability company, its sole Member

By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole Member

By:
Sun Communities, Inc., a Maryland corporation, its General Partner

By:    /s/ Karen J. Dearing        (SEAL)
Name:    Karen J. Dearing
Title:    Executive Vice President


[fannielogo.jpg]

--------------------------------------------------------------------------------







LENDER:


REGIONS BANK, a state banking corporation organized under the laws of the State
of Alabama






By:    /s/ John Zielke            (SEAL)
Name:    John Zielke
Title:    Managing Director


Master Credit Facility Agreement
Form 6001.MCFA
Page 33
Schedule 1 (Definitions Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 1 TO
MASTER CREDIT FACILITY AGREEMENT
Definitions Schedule
Capitalized terms used in this Master Agreement have the meanings given to such
terms in this Definitions Schedule.
“Accrued Interest” means unpaid interest, if any, on the Advances Outstanding
that has not been added to the unpaid principal balance of the Advances pursuant
to Section 2.03(b) (Capitalization of Accrued But Unpaid Interest) of this
Master Agreement.
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
“Addition” has the meaning set forth in Section 2.10(c) (Right to Add Additional
Mortgaged Properties as Collateral).
“Addition Request” means a written request, substantially in the form of Exhibit
D to this Master Agreement, to add Additional Mortgaged Properties to the
Collateral Pool as set forth in Section 2.10(c) (Right to Add Additional
Mortgaged Properties as Collateral).
“Additional Borrower” means the owner of an Additional Mortgaged Property, which
entity has been approved by Lender and becomes a Borrower under this Master
Agreement and the applicable Loan Documents, and its permitted successors and
assigns, which owner must demonstrate to the satisfaction of Lender that:
(a)    Additional Borrower is a Single Purpose entity;
(b)    the general partner or sole member or managing member (as applicable) of
the Additional Borrower is a Single Purpose entity (provided that the same
Single Purpose entity may serve as the general partner or sole member or
managing member (as applicable) of all Borrowers);
(c)    Additional Borrower is directly or indirectly wholly-owned and Controlled
by Guarantor; and
(d)    Additional Borrower is not a Prohibited Person.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Additional Due Diligence Fee Deposit” means the deposit made by Borrower to
Lender with respect to each proposed Additional Mortgaged Property in an amount
equal to $20,000 per Additional Mortgaged Property. On or prior to the
applicable Effective Date, Lender shall notify Borrower of the actual amount of
the Additional Due Diligence Fees and Borrower shall, on the Effective Date, pay
to Lender the remainder of such Additional Due Diligence Fees (if the actual
amount of the Additional Due Diligence Fees exceeds the deposit and the other
amounts previously paid to Lender by Borrower) or Lender shall promptly refund
to Borrower any amounts paid to Lender by Borrower in excess of the Additional
Due Diligence Fees (if the actual amount of the Additional Due Diligence Fees is
less than the deposit and the other amounts previously paid to Lender by
Borrower).
“Additional Due Diligence Fees” means with respect to each proposed Additional
Mortgaged Property an amount equal to the actual costs of Lender’s due diligence
for such Additional Mortgaged Properties, including but not limited to third
party reports required by Lender plus a non-refundable $10,000 processing fee
per Additional Mortgaged Property payable by Borrower to Lender. Borrower shall
pay the Additional Due Diligence Fee Deposit towards the Additional Due
Diligence Fees.
“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.
“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.
“Additional Mortgaged Property” means each Multifamily Residential Property
owned by Borrower or an Additional Borrower (either in fee simple or as tenant
under a ground lease meeting all of the Underwriting and Servicing Requirements)
and added to the Collateral Pool after the Initial Effective Date in connection
with an Addition or a Substitution pursuant to Section 2.10(c) (Right to Add
Additional Mortgaged Properties as Collateral) or Section 2.10(d) (Right to
Substitutions).
“Additional Origination Fee” means an origination fee equal to fifty (50) basis
points (0.50%) multiplied by the Future Advance.
“Adjustable Rate” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Advance” means a Variable Advance and/or a Fixed Advance.
“Advance Year” has the meaning set forth in the applicable Schedule of Advance
Terms.
“Affiliated Homes” mean any tenant-occupied Manufactured Homes now or hereafter
owned by any Person Controlled by, under common Control with, or which Controls,
any Borrower Entity.
“Aggregate Debt Service Coverage Ratio” means, for any specified period, the
ratio (expressed as a percentage) of--
(a)    the Net Operating Income for the Mortgaged Properties for the preceding
number of months as determined pursuant to the Underwriting and Servicing
Requirements;
to


[fannielogo.jpg]

--------------------------------------------------------------------------------





(b)    the Facility Debt Service for the specified period.
“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of--
(a)    the Advances Outstanding on the specified date,
to
(b)    the sum of (i) the aggregate of the Valuations most recently obtained
prior to the specified date for all of the Mortgaged Properties, plus (ii) any
Substitution Deposit being held by Lender as of such specified date.
“Allocable Facility Amount” means the most recently determined amount of the
then Advances Outstanding allocated to a particular Mortgaged Property by Lender
in accordance with the Underwriting and Servicing Requirements and as required
by this Master Agreement.
“Alterations” has the meaning set forth in Section 6.02(f) (Alterations to the
Mortgaged Property).
“Alternate Coverage and LTV Tests” means, for any specified date, each of the
following financial tests:
(a)    The Aggregate Debt Service Coverage Ratio is not less than 1.55:1.0 with
respect to the amount of the Fixed Advances, and 1.30:1.0 with respect to the
amount of the Variable Advances.
(b)    The Aggregate Loan to Value Ratio does not exceed fifty-five percent
(55%).
“Amortization Period” means the period of thirty (30) years.
“Amortization Type” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Applicable Index” means (a) with respect to any Variable Structured ARM
Advance, either One Month LIBOR or Three Month LIBOR as set forth in the
applicable Schedule of Advance Terms, or (b) with respect to any other Variable
Advance, the index pursuant to which the Adjustable Rate is determined, as set
forth in the applicable Schedule of Advance Terms.
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of the Mortgaged
Properties, including the Americans with Disabilities Act (if applicable), the
Manufactured Housing Construction and Safety Standards Act of 1974, the Fair
Housing Amendment Act of 1988 and Environmental Laws, (c) any building permits
or any conditions, easements, rights-of-way, covenants, restrictions of record
or any recorded or unrecorded agreement affecting or concerning any Mortgaged
Property, planned development permits, condominium declarations, and reciprocal
easement and regulatory agreements with any Governmental Authority affecting or
concerning any Mortgaged Property, (d) all laws, ordinances, rules and
regulations, whether in the form of rent control, rent stabilization or
otherwise, that limit or impose conditions on the amount of rent that may be
collected from the units of a Mortgaged Property, and (e) requirements of
insurance companies or similar organizations, affecting the operation or use of
any Mortgaged Property or the consummation of the transactions to be effected by
this Master Agreement or any of the other Loan Documents.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the Underwriting and Servicing Requirements.
“Appraised Value” means the value set forth in an Appraisal.
“Approved Acquiring Person” means any Person who (a) has a net worth of at least
$500,000,000 and liquid assets of at least $50,000,000, (b) owns, directly or
indirectly, manufactured housing communities comprising at least a total of
15,000 manufactured home sites, and (c) within the immediately preceding ten
(10) year period has not been the primary controlling party on a loan acquired
in whole or in part by Lender where the borrower (i) has defaulted on the loan,
(ii) filed a voluntary bankruptcy, (iii) contested a foreclosure or forfeiture
proceeding initiated by Lender, or (iv) otherwise engaged in adversarial
litigation with Lender; provided that an Approved Acquiring Person shall not be
a Prohibited Person or any Person that is not in compliance with all applicable
Economic Sanctions laws and regulations.
“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means any one or more of the following:
(a)    the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by any Borrower Entity or
Identified Party seeking to take advantage of any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, debt adjustment,
winding up or composition or adjustment of debts;
(b)    the acknowledgment in writing by any Borrower Entity or Identified Party
(other than to Lender in connection with a workout) that it is unable to pay its
debts generally as they mature;
(c)    the making of a general assignment for the benefit of creditors by any
Borrower Entity or Identified Party;
(d)    the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against any Borrower Entity or
Identified Party;
(e)    the appointment of a receiver (other than a receiver appointed at the
direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises Control over Borrower or any substantial part of the assets of any
Borrower Entity or Identified Party; or
(f)    any action by a Borrower Entity or Identified Party for the purpose of
effecting any of the foregoing, provided, however, that any proceeding or case
under (d) or (e) above shall not be a Bankruptcy Event until the
ninetieth (90th) day after filing (if not earlier dismissed) so long as such
proceeding or case occurred without the consent, encouragement, active
participation or the failure to object in a timely and appropriate manner by any
Borrower Entity or Identified Party (in which event such case or proceeding
shall be a Bankruptcy Event immediately).
“Borrower” means individually (and jointly and severally if more than one), the
Initial Borrower and any Additional Borrower becoming a party to this Master
Agreement and any other Loan Documents, together with their permitted successors
and assigns.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Borrower Affiliate” means:
(a)    any Person that owns any direct ownership interest in any Borrower Entity
or Identified Party but excluding any Person directly or indirectly owning any
public stock of Guarantor or limited partnership interests in Guarantor with no
other direct or indirect ownership interest in Borrower, provided such Person
has no right to Control Borrower or Guarantor;
(b)    any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in any Borrower Entity or
Identified Party;
(c)    any Person Controlled by, under common Control with, or which Controls,
any Borrower Entity or Identified Party;
(d)    any entity in which any Borrower Entity or Identified Party directly or
indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in such entity; or
(e)    any other individual that is related (to the third degree of
consanguinity) by blood or marriage to any Borrower Entity or Identified Party.
“Borrower Agent” means SCOLP.
“Borrower Entity” means, individually and collectively, Borrower, Guarantor and
Key Principal.
“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account
and determined advisable by Lender to keep the Mortgaged Property in good order
and repair and in a good marketable condition or to prevent deterioration of the
Mortgaged Property.
“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property.
“Borrower’s General Business Address” has the meaning set forth in the Summary
of Master Terms.
“Borrower’s Notice Address” has the meaning set forth in the Summary of Master
Terms.
“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.
“Calendar Quarter” means, with respect to any year, any of the following
three (3) month periods: (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December.
“Calendar Year” means the twelve (12) month period from the first day of January
to and including the last day of December, and each twelve (12) month period
thereafter.
“Cap Security Agreement” means, individually and collectively, with respect to
any Interest Rate Cap, a reserve, hedge assignment and security agreement
between Borrower and Lender, for the benefit of Lender in the form required by
Fannie Mae from time to time, which will be issued by Borrower to Lender
concurrently with the funding of a Variable Advance requiring an Interest Rate
Cap.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Capitalization Rate” means, for each Mortgaged Property, a rate selected by
Lender in accordance with the Underwriting and Servicing Requirements for use in
determining the Valuations.
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
“Cash Collateral Agreement” means a cash collateral pledge, security and custody
agreement in the form approved by Fannie Mae by and among Fannie Mae, Borrower
and a collateral agent for Fannie Mae, as the same may be amended, modified or
supplemented from time to time.
“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
“Collateral Account” means any account designated by Lender as such pursuant to
a Collateral Agreement or as established pursuant to this Master Agreement,
including the Reserve/Escrow Account and any Cash Collateral Account.
“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds and
any funds in any Cash Collateral Account.
“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.
“Collateral Event” means, individually and collectively, a Release,
Substitution, Addition, Future Advance, and/or Conversion.
“Collateral Pool” means all of the Collateral.
“Completion Period” has the meaning set forth in the Summary of Master Terms.
“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit K to this Master Agreement.
“Condemnation Action” has the meaning set forth in the Security Instrument.
“Confirmation of Environmental Indemnity Agreement” means a confirmation of the
Environmental Indemnity Agreement executed by Borrower in connection with any
Request after the Initial Effective Date, substantially in the form of Exhibit J
to this Master Agreement.
“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Effective Date,
substantially in the form of Exhibit I to this Master Agreement.
“Confirmation of Obligations” means a Confirmation of Obligations executed by
Borrower and Guarantor in connection with any Request after the Initial
Effective Date, pursuant to which Borrower and Guarantor confirm their
obligations under the Loan Documents substantially in the form of Exhibit M to
this Master Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, required by Lender and satisfying
Lender’s requirements, as the same may be amended, restated, modified or
supplemented from time to time.
“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and operations of such entity, whether through
the ownership of voting securities or other ownership interests, by contract or
otherwise.
As used herein, a “change of Control” means:
(a) Sun ceases to Control SCOLP or any Person that directly or indirectly
Controls SCOLP;
(b) SCOLP ceases to Control Sun SPE Member or any Person that directly or
indirectly Controls Sun SPE Member;
(c) Sun SPE Member ceases to control Borrower or any Person that directly or
indirectly Controls Borrower; or
(d)    Acquiring Person (other than an Approved Acquiring Person) becomes (by
acquisition, consolidation or merger), directly or indirectly, the beneficial
owner of more than forty-nine percent (49%) of the total Voting Equity Capital
(or of any other Securities or Ownership Interest) of any Borrower, Sun SPE
Member, Sun, or SCOLP then outstanding.
“Conversion” means the conversion of all or a portion of a Variable Note to a
Fixed Note pursuant to the Conversion Schedule.
“Conversion Amendment” means an amendment to this Master Agreement and the
appropriate Schedules reflecting the Conversion of all or any portion of a
Variable Note to a Fixed Note as set forth in Section 2.10(a) (Conversion from
Variable Note to Fixed Note).
“Conversion Availability Period” means with respect to a Conversion of any
applicable Variable Advance, subject to the provisions of Section 2.03(a)(5)
(Maturity Dates), the date beginning on the first day of the month following
twelve (12) complete months after the Effective Date of such Variable Advance
and ending on the earlier of (a) the first day of the third month prior to the
Maturity Date of such Variable Advance or (b) the first day of the month
following the date ten (10) years after the Initial Effective Date.
“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
Conversion of a Variable Note to a Fixed Note pursuant to Section 2.10(a)
(Conversion from Variable Note to Fixed Note).
“Conversion Fee” means a fee in the amount of $20,000 for each Conversion
requested.
“Conversion Request” means a written request, substantially in the form of
Exhibit B to this Master Agreement, to convert all or any portion of a Variable
Note to a Fixed Note pursuant to Section 2.10(a) (Conversion from Variable Note
to Fixed Note).
“Conversion Schedule” means Schedule 9 attached to this Master Agreement.
“Coverage and LTV Tests” means, for any specified date, each of the following
financial tests:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(a)    The Aggregate Debt Service Coverage Ratio is not less than 1.25:1.0 with
respect to the amount of the Fixed Advances, and 1.00:1.0 with respect to the
amount of the Variable Advances.
(b)    The Aggregate Loan to Value Ratio does not exceed eighty percent (80%).
“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.
“Current Index” has the meaning set forth in applicable Schedule of Advance
Terms.
“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under this Master Agreement, the Note, the Security Instrument
or any other Loan Document.
“Debt Service Coverage Ratio” means, for any Mortgaged Property for any
specified period, the ratio (expressed as a percentage) of --
(a)    the Net Operating Income for the specified period for the preceding
number of months as determined pursuant to the Underwriting and Servicing
Requirements;
to
(b)    the Facility Debt Service for the specified period, assuming, for the
purpose of calculating the Facility Debt Service of this definition, that
Advances Outstanding shall be the Allocable Facility Amount, in each case, for
the subject Mortgaged Property.
“Default Rate” means an interest rate equal to the lesser of:
(a)    the sum of the Interest Rate plus four (4) percentage points; or
(b)    the maximum interest rate which may be collected from Borrower under
Applicable Law.
“Definitions Schedule” means this Schedule 1 (Definitions Schedule - General) to
this Master Agreement.
“Economic Sanctions” means any economic or financial sanction administered or
enforced by the United States Government (including, without limitation, those
administered by OFAC at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx),
the U.S. Department of Commerce, or the U.S. Department of State.
“Effective Date” means the Initial Effective Date and each date after the
Initial Effective Date on which the funding or other transaction requested in a
Request takes place.
“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA.
“Enforcement Costs” has the meaning set forth in the Security Instrument.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.
“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.
“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of
ERISA, or the regulations thereunder.
“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or
Sections 302, 303, or 304 of ERISA, which is maintained or contributed to by
Borrower or its ERISA Affiliates.
“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default).
“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 16 (Exceptions to Representations and Warranties) to this Master
Agreement.
“Facility Debt Service” means, as of any date, for all purposes other than
determining the Strike Rate, the sum of the amount of interest and principal
amortization that would be payable during the applicable period determined by
Lender immediately succeeding the date of determination, except that:
(a)    each Variable Structured ARM Advance to be obtained shall be deemed to
require level monthly payments of principal and interest (at an interest rate
equal to (1) the Applicable Index, plus (2) the Margin (or until rate locked,
the indicative pricing, as determined pursuant to the Underwriting and Servicing
Requirements), plus (3) a stressed underwriting margin of 300 basis points
(3.00%) or such lower stressed underwriting margin determined pursuant to the
Underwriting and Servicing Requirements, plus (4) any Monthly Cap Escrow
Payment) in an amount necessary to fully amortize the original principal amount
of the Variable Structured ARM Advance over the Amortization Period;
(b)    each Variable Structured ARM Advance Outstanding shall be deemed to
require level monthly payments of principal and interest (at an interest rate
equal to (1) the Strike Rate applicable to such Advance based on the weighted
average of the Strike Rate for all Outstanding Interest Rate Caps, plus (2) the
Margin, plus (3) any Monthly Cap Escrow Payment) in an amount necessary to fully
amortize the original principal amount of the Variable Structured ARM Advance
over the Amortization Period;
(c)    each Fixed Advance to be obtained or Variable Advance to be converted
shall be deemed to require level monthly payments of principal and interest (at
an interest rate equal to the sum of the base United States Treasury Index Rate
for securities having a maturity substantially similar to the maturity of the
Fixed Advance, plus the Fixed Fee (or until rate locked, the estimated Fixed Fee
as determined pursuant to the Underwriting and Servicing Requirements)) in an
amount necessary to fully amortize the original principal amount of the Fixed
Advance over the Amortization Period; and
(d)    each Fixed Advance Outstanding shall be deemed to require level monthly
payments of principal and interest (at the Interest Rate for such Fixed Advance
as set forth in the Schedule of Advance Terms) in an amount necessary to fully
amortize the original principal amount of such Fixed Advance over the
Amortization Period.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Facility Year” means the twelve (12) month period from the first day of the
first calendar month after the Initial Effective Date to and including the last
day before the first anniversary of the Initial Effective Date, and each
twelve (12) month period thereafter.
“Fannie Mae” means the corporation duly organized and existing under the laws of
the United States.
“First Anniversary” means the date that is the first day of the month following
the date one (1) year after the Initial Effective Date.
“First Payment Date” has the meaning set forth in the applicable Schedule of
Advance Terms.
“First Principal and Interest Payment Date” has the meaning set forth in the
applicable Schedule of Advance Terms.
“Fixed Advance” means a fixed rate loan made by Lender to Borrower under this
Master Agreement evidenced by a Fixed Note.
“Fixed Fee” means for any Fixed Advance, the number of basis points per annum
determined at the time of funding of such Fixed Advance by Lender as the Fixed
Fee for such Fixed Advance.
“Fixed Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which will be issued by Borrower to Lender, concurrently with the funding of
each Fixed Advance, and which promissory note will be the same or substantially
similar in form to the then current form of promissory note utilized by Fannie
Mae for fixed rate loans with the applicable type of loan execution.
“Fixed Monthly Principal Component” has the meaning set forth in the applicable
Schedule of Advance Terms.
“Fixed Rate” has the meaning set forth in the applicable Schedule of Advance
Terms.
“Fixtures” has the meaning set forth in the Security Instrument.
“Force Majeure” shall mean acts of God, acts of war, civil disturbance,
governmental action or inaction (including the revocation or refusal to grant
licenses or permits, where such revocation or refusal is not due to the fault of
Borrower), strikes, lockouts, fire, unavoidable casualties or any other causes
beyond the reasonable control of Borrower (other than lack of financing), and of
which Borrower shall have notified Lender in writing within ten (10) days after
its occurrence.
“Foreclosure Event” means:
(a)    foreclosure under the Security Instrument;
(b)    any other exercise by Lender of rights and remedies (whether under the
Security Instrument or under Applicable Law, including Insolvency Laws) as
holder of the Note and/or the Security Instrument, as a result of which Lender
(or its designee or nominee) or a third party purchaser becomes owner of a
Mortgaged Property;
(c)    delivery by Borrower to Lender (or its designee or nominee) of a deed or
other conveyance of Borrower’s interest in a Mortgaged Property in lieu of any
of the foregoing; or
(d)    in Louisiana, any dation en paiement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Future Advance” means an Advance made after the Initial Effective Date pursuant
to Section 2.02(c)(2) (Future Advances) including any refinance of an Advance.
“Future Advance Request” means a written request for a Future Advance,
substantially in the form of Exhibit E to this Master Agreement.
“Future Advance Schedule” means Schedule 14 attached to this Master Agreement.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.
“General Conditions” means those conditions set forth on Schedule 7 attached
hereto.
“General Conditions Schedule” means that certain Schedule 7 (General Conditions
Schedule) to this Master Agreement.
“Geographical Diversification and Asset Concentration Requirements” means the
requirement that:
(a)    the percentage of Manufactured Home Sites in the Collateral Pool located
within a flood zone, as delineated on the then-current National Flood Hazard
Layer map, does not exceed twenty five percent (25%);
    (b)    the percentage of Borrower’s Homes together with all Affiliated Homes
in the Collateral Pool does not exceed twenty five percent (25%);
(c)    the percentage of Borrower’s Homes together with all Affiliated Homes at
any Additional Mortgaged Property added to the Collateral Pool after the Initial
Effective Date does not exceed thirty five percent (35%); and
(d)    the aggregate Allocable Facility Amount for Mortgaged Properties located
in the state of Michigan does not exceed fifty percent (50%) of the Advances
Outstanding.
“Goods” has the meaning set forth in the Security Instrument.
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any court, board, commission, department or body of any municipal, county,
state or federal governmental unit, that has or acquires jurisdiction over
Borrower or the Mortgaged Property or the use, operation or improvement of the
Mortgaged Property.
“Gross Revenues” means, for any specified period, all income in respect of each
Mortgaged Property as reflected on the certified operating statement for such
specified period as adjusted to exclude unusual income (e.g. temporary or
nonrecurring income), income not allowed by Lender pursuant to the Underwriting
and Servicing Requirements (e.g. interest income, furniture income, etc.), and
the value of any unreflected concessions.
“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document which
must be a Key Principal.
“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Master Terms.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Guarantor’s Notice Address” has the meaning set forth in the Summary of Master
Terms.
“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
this Master Agreement.
“Hedging Arrangement” means any interest rate swap, interest rate cap or other
arrangement, contractual or otherwise, which has the effect of an interest rate
swap or interest rate cap or which otherwise (directly or indirectly,
derivatively or synthetically) hedges interest rate risk associated with being a
debtor of variable rate debt or any agreement or other arrangement to enter into
any of the above on a future date or after the occurrence of one or more events
in the future.
“Identified Party” means, individually and collectively, (a) Borrower’s general
partners, sole member, managing members and managers (if non-member managed),
and (b) any Person Controlling Borrower, Guarantor, Key Principal or Borrower’s
general partners, sole members, managing members or managers (if non-member
managed) but excluding the individuals comprising the Board of Managers of
Borrower or any Person Controlling Borrower and any Persons directly or
indirectly owning any public stock of Guarantor or limited partnership interests
in Guarantor with no other direct or indirect ownership interest in Borrower,
provided such Person has no right to Control Borrower or Guarantor.
“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.
“Imposition Deposits” has the meaning set forth in the Security Instrument.
“Impositions” has the meaning set forth in the Security Instrument.
“Improvements” has the meaning set forth in the Security Instrument.
“Indebtedness” has the meaning set forth in the Security Instrument.
“Index” has the meaning set forth in the applicable Schedule of Advance Terms.
“Individual Property Coverage and LTV Tests” means each of the following tests:
(a)    the Debt Service Coverage Ratio is not less than 1.25:1.0 with respect to
any Fixed Advance and 1.00:1.0 with respect to any Variable Advance; and
(b)    the Loan to Value Ratio does not exceed eighty percent (80%); provided,
however, in connection with a Substitution, the Loan to Value Ratio does not
exceed seventy-five percent (75%).
“Initial Adjustable Rate” for an Advance has the meaning set forth in the
applicable Schedule of Advance Terms.
“Initial Advance” means the Fixed Advance and/or Variable Advance made on the
Initial Effective Date in the aggregate amount of $338,030,000.
“Initial Allocable Facility Amount” means the initial Allocable Facility Amount
for each of the Initial Mortgaged Properties as set forth in Exhibit A to this
Master Agreement.
“Initial Borrower” means each Borrower under this Master Agreement as of the
Initial Effective Date.
“Initial Effective Date” means the date of this Master Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Initial Monthly Debt Service Payment” has the meaning set forth in the
applicable Schedule of Advance Terms.
“Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to this Master Agreement and which represent the
Mortgaged Properties that are made part of the Collateral Pool on the Initial
Effective Date.
“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Master Terms.
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A to this Master
Agreement.
“Insolvency Laws” means the Bankruptcy Code, together with any other federal or
state law affecting debtor and creditor rights or relating to the bankruptcy,
insolvency, reorganization, arrangement, moratorium, readjustment of debt,
dissolution, liquidation or similar laws, proceedings, or equitable principles
affecting the enforcement of creditors’ rights, as amended from time to time.
“Insolvent” means:
(a)    that the sum total of all of a specified Person’s liabilities (whether
secured or unsecured, contingent or fixed, or liquidated or unliquidated) is in
excess of the value of such Person’s non-exempt assets, i.e., all of the assets
of such Person that are available to satisfy claims of creditors (provided that
for the purposes of determining liability for each Borrower under this
definition, liability for the Advances Outstanding under this Master Agreement
shall mean the then current Allocable Facility Amount attributable to the
Mortgaged Property owned by each Borrower); or
(b)    such Person’s inability to pay its debts as they become due (provided
that for the purposes of determining debt for each Borrower under this
definition, liability for the Advances Outstanding under this Master Agreement
shall mean the then current Allocable Facility Amount attributable to the
Mortgaged Property owned by each Borrower).
“Insurance Policy” means, with respect to any Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to this Master Agreement.
“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on an Advance, as set forth in the Prepayment Notice, which date must
be a Permitted Prepayment Date.
“Interest Accrual Method” has the meaning set forth in the applicable Schedule
of Advance Terms.
“Interest Only Term” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Interest Rate” means with respect to a Fixed Advance, the Fixed Rate, or with
respect to a Variable Advance, the Initial Adjustable Rate and the Adjustable
Rate, each as set forth in the applicable Schedule of Advance Terms.
“Interest Rate Cap” has the meaning set forth in Section 2.03(a)(2)(B)(vi)
(Interest Accrual and Computation; Amortization; Interest Rate Cap).


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Interest Rate Cap Documents” means the Cap Security Agreement and any and all
other documents required pursuant thereto or hereto or as Lender shall require
from time to time in connection with Borrower’s obligation to maintain an
Interest Rate Cap when a Variable Advance is Outstanding.
“Interest Rate Type” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investor” means any Person to whom Lender intends to (a) sell, transfer,
deliver or assign the Advances in the secondary mortgage market or (b) sell an
MBS backed by the Advances.
“Issuer” means a financial institution satisfactory to Fannie Mae issuing a
Letter of Credit.
“Key Principal” means, collectively:
(a)    the natural Person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Master
Terms; or
(b)    any natural Person or entity who becomes a Key Principal after the date
of this Master Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to this Master Agreement.
“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Master Terms.
“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Master Terms.
“Land” means the land described in Exhibit A to the Security Instrument.
“Last Interest Only Payment Date” has the meaning set forth in the applicable
Schedule of Advance Terms.
“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).
“Leases” has the meaning set forth in the Security Instrument.
“Lender” means the entity identified as “Lender” in the first paragraph of this
Master Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.
“Lender’s General Business Address” has the meaning set forth in the Summary of
Master Terms.
“Lender’s Notice Address” has the meaning set forth in the Summary of Master
Terms.
“Lender’s Payment Address” has the meaning set forth in the Summary of Master
Terms.
“Letter of Credit” means a letter of credit issued by an Issuer satisfactory to
Fannie Mae naming Fannie Mae as beneficiary, in form and substance approved by
Lender and Fannie Mae.
“Letter of Credit Schedule” means Schedule 15 attached to this Master Agreement.
“LIBOR” means One Month LIBOR or Three Month LIBOR, as specified by the Current
Index set forth in the applicable Schedule of Advance Terms.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Lien” has the meaning set forth in the Security Instrument.
“Loan Application” means the application for the Advances submitted by Borrower
to Lender.
“Loan Document Taxes” has the meaning set forth in Section 5.02(f) (Loan Taxes).
“Loan Documents” means the Note, this Master Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Plans, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any other guarantor or any other Person in connection with the Advances, as such
documents may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, this Master
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Advances for the benefit of Lender. Unless Borrower receives notice
to the contrary, the Loan Servicer shall be Lender originally named on the
Summary of Master Terms.
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of --
(a)    the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
(b)    the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
“Management Agreement” means any future management agreement approved by Lender.
“Margin” means the “Margin” set forth in the applicable Schedule of Advance
Terms, which includes the Variable Fee.
“Master Agreement” means this Master Credit Facility Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time,
including all Recitals, Schedules and Exhibits to this Master Agreement, each of
which is hereby incorporated into this Master Agreement by this reference.
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a)    the business, operations, property or condition (financial or otherwise)
of any Borrower Entity, to the extent specifically referred to in the applicable
provision of the applicable Loan Document;
(b)    the present or future ability of Borrower to perform the obligations of
Borrower under this Master Agreement and the other Loan Documents, or of
Guarantor to perform its obligations under the Guaranty, as the case may be, to
the extent specifically referred to in the applicable provision of the
applicable Loan Document;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(c)    the validity, priority, perfection or enforceability of this Master
Agreement or any other Loan Document or the rights or remedies of Lender under
any Loan Document; or
(d)    the value of, or Lender’s ability to have recourse against, any Mortgaged
Property.
“Material Commercial Lease” means any Lease that is not a Residential Lease and
which is:
(a)    a Lease comprising five percent (5%) or more of total gross income of any
Mortgaged Property on an annualized basis;
(b)    a master Lease (which term “master Lease” shall include any master Lease
to a single corporate tenant);
(c)    a cell tower Lease;
(d)    a solar (power) Lease;
(e)    a solar power purchase agreement; or
(f)    a Lease of oil, gas, or mineral rights.
“Maturity Date” for any Advance has the meaning set forth in the applicable
Schedule of Advance Terms.
“Maximum Inspection Fee” has the meaning set forth in the Summary of Master
Terms.
“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.
“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Master Terms.
“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Master Terms.
“MBS” means an investment security that represents an undivided beneficial
interest in a pool of mortgage loans or participation interests in mortgage
loans held in trust pursuant to the terms of a governing trust document.
“Mezzanine Debt” means a loan to a direct or indirect owner of Borrower secured
by a pledge of such owner’s interest in an entity owning a direct or indirect
interest in Borrower.
“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Master Terms.
“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Master Terms.
“Monthly Cap Escrow Payment” shall have the same meaning as the term “Monthly
Deposit” in the Cap Security Agreement.
“Monthly Debt Service Payment” has the meaning set forth in the applicable
Schedule of Advance Terms.
“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Master Terms.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
“Mortgaged Property” individually has the meaning set forth in the Security
Instrument and collectively means the Initial Mortgaged Properties and the
Additional Mortgaged Properties, but excluding each Release Mortgaged Property
from and after the date of its Release from the Collateral Pool.
“Mortgaged Property Addition Schedule” means Schedule 11 attached to this Master
Agreement.
“Mortgaged Property Release Schedule” means Schedule 10 attached to this Master
Agreement.
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions; (b) to
which Borrower or any ERISA Affiliate has in the past made contributions; or
(c) with respect to which Borrower or any ERISA Affiliate could incur liability.
“Multifamily Project Address” has the meaning set forth in the Summary of Master
Terms.
“Multifamily Residential Property” means a manufactured housing community
located in the United States and conforming to the Underwriting and Servicing
Requirements.
“National Flood Hazard Layer” means the digital database that contains flood
hazard mapping data published from time to time by the Federal Emergency
Management Agency (FEMA).
“Net Operating Income” means, for any specified period determined by Lender with
respect to any Mortgaged Property, the net income during such period equal to
Gross Revenues during such period less the aggregate Operating Expenses during
such period.
“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Note” means, individually and collectively, each Fixed Note and/or each
Variable Note.
“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.
“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.
“One Month LIBOR” means the ICE Benchmark Administration Limited (or any
successor administrator) fixing of the London Inter-Bank Offered Rate for
1-month U.S. Dollar-denominated deposits as reported by Reuters through
electronic transmission. If the Index is no longer available, or is no longer
posted through electronic transmission, Lender will choose a new index that is
based upon comparable information and provide notice thereof to Borrower.
“Operating Expenses” means, for any period, all expenses in respect of any
Mortgaged Property, as determined pursuant to the Underwriting and Servicing
Requirements.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibits L-1 and L-2 to this Master
Agreement, certifying as to certain organizational matters with respect to each
Borrower and Guarantor.
“Organizational Documents” means all certificates, instruments, other documents
and any amendments thereto in effect on the Initial Effective Date and the
applicable Effective Date pursuant to which any Person is organized, operates or
is governed, including (a) with respect to a corporation, its articles of
incorporation and bylaws, (b) with respect to a limited partnership, its limited
partnership certificate and partnership agreement, (c) with respect to a general
partnership or joint venture, its partnership or joint venture agreement, (d)
with respect to a limited liability company, its articles of organization and
operating agreement, in each case all amendments, supplements and modifications
thereto, and (e) any other document that affects the Control of, or the ability
to oversee the management and day-to-day operations of such Person.
“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or the Advances, for a specified date, promissory
notes or other debt instruments which have been issued, or Advances which have
been made, to the extent not repaid in full as of the specified date.
“Ownership Interests” means, with respect to any entity, any direct or indirect
ownership interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled.
“Ownership Interests Schedule” means Schedule 13 attached to this Master
Agreement.
“Payment Change Date” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Payment Date” means the First Payment Date and the first day of each month
thereafter until the applicable Advance is fully paid.
“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Permitted Encumbrance” has the meaning set forth in the Security Instrument.
“Permitted Mezzanine Debt” means Mezzanine Debt incurred by a direct or indirect
owner or owners of Borrower where the exercise of any of the rights and remedies
by the holder or holders of the Mezzanine Debt would not in any circumstance
cause (a) a change in Control in Borrower Entity, or (b) a Transfer of a direct
or indirect Restricted Ownership Interest in Borrower Entity.
“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), but excluding Preferred Equity issued by
Sun or SCOLP, or (b) provide the Preferred Equity owner with rights or remedies,
the exercise of which would violate Article 11 (Liens, Transfers and
Assumptions) of this Master Agreement.
“Permitted Prepayment Date” means the last Business Day of a calendar month.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit


[fannielogo.jpg]

--------------------------------------------------------------------------------





rights, supporting obligations, computer information, source codes, object
codes, records and data, all telephone numbers or listings, claims (including
claims for indemnity or breach of warranty), deposit accounts and other property
or assets of any kind or nature related to the Land or the Improvements,
including operating agreements, surveys, plans and specifications and contracts
for architectural, engineering and construction services relating to the Land or
the Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.
“Personalty” has the meaning set forth in the Security Instrument.
“Potential Event of Default” means any event or circumstance that, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default.
“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners.
“Prepayment Lockout Period” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms.
“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) in order to make a prepayment on an Advance, which
shall include, at a minimum, the Intended Prepayment Date.
“Prepayment Premium” means, individually, the amount payable by Borrower in
connection with a prepayment of an Advance, as provided in Section 2.04
(Prepayment; Prepayment Lockout; Prepayment Premium) and calculated in
accordance with the Prepayment Premium Schedule applicable to such Advance for
such Advance, and, collectively, all amounts payable pursuant to all Prepayment
Premium Schedules.
“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” for
any Advance has the meaning set forth in the applicable Schedule of Advance
Terms.
“Prepayment Premium Period Term” or “Yield Maintenance Period Term” for any
Advance has the meaning set forth in the applicable Schedule of Advance Terms.
“Prepayment Premium Schedule” means, individually and collectively, Schedule 4
(Prepayment Premium) to this Master Agreement for each Advance.
“Prepayment Premium Term” for any Advance has the meaning set forth in the
applicable Schedule of Advance Terms.
“Prohibited Person” means:
(a)    any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or
(b)    any Person identified on the United States Department of Housing and
Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “System for Award Management (SAM)” exclusion list, each of
which may be amended from time to time, and any successor or replacement
thereof; or


[fannielogo.jpg]

--------------------------------------------------------------------------------





(c)    any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or
(d)    any Person that has caused any unsatisfactory experience of a material
nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.
“Property Delivery Deadline” has the meaning set forth in the Mortgaged Property
Addition Schedule.
“Property Jurisdiction” has the meaning set forth in the Security Instrument.
“Property Manager” means any property manager approved by Lender.
“Property-Related Documents” has the meaning set forth on Schedule 8 attached to
this Master Agreement.
“Property-Related Documents Schedule” means Schedule 8 attached to this Master
Agreement.
“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.
“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.
“Rate Change Date” has the meaning set forth in the applicable Schedule of
Advance Terms.
“Release” has the meaning set forth in Section 2.10(b) (Right to Obtain Releases
of Mortgaged Property).
“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the Release of such Mortgaged Property from the
Collateral Pool.
“Release Fee” means with respect to any Release effected in accordance with
Section 2.10(b) (Right to Obtain Releases of Mortgaged Property), a fee in the
amount of $15,000 per Release Request.
“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Section 2.10(b) (Right to Obtain Releases of Mortgaged Property).
“Release Price” has the meaning set forth in the Mortgaged Property Release
Schedule.
“Release Request” means a written request, substantially in the form of
Exhibit C to this Master Agreement, to obtain a Release of Mortgaged Property
from the Collateral Pool pursuant to Section 2.10(b) (Right to Obtain Releases
of Mortgaged Property).
“Remaining Amortization Period” has the meaning set forth in the applicable
Schedule of Advance Terms.
“Remaining Mortgaged Properties” has the meaning set forth in the Mortgaged
Property Release Schedule.
“Rent Roll” means, with respect to any Mortgaged Property, a rent roll prepared
and certified by the owner of such Mortgaged Property, on a form approved by
Lender.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Rents” has the meaning set forth in the Security Instrument.
“Repair Threshold” has the meaning set forth in the Summary of Master Terms.
“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.
“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.
“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Master Terms.
“Repairs Escrow Deposit” has the meaning set forth in the Summary of Master
Terms.
“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.
“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Master Terms.
“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Master Terms.
“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by this Master Agreement.
“Replacement Threshold” has the meaning set forth in the Summary of Master
Terms.
“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.
“Request” means a Future Advance Request, an Addition Request, a Release
Request, or a Conversion Request.
“Request Opinion” means a favorable opinion of counsel (including local counsel,
as applicable) to Borrower, as to the due organization and qualification of
Borrower, the due authorization, execution, delivery and enforceability of each
Loan Document executed in connection with the applicable Request and such other
matters as Lender may reasonably require, each dated as of the Effective Date
for the Request, in form and substance satisfactory to Lender in all respects.
“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to this Master Agreement.
“Required Repairs” means those items listed on the Required Repair Schedule.
“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to this Master Agreement.
“Required Replacements” means those items listed on the Required Replacement
Schedule.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Rescinded Payment” has the meaning set forth in Section 3.12 (Preferences,
Fraudulent Conveyances, Etc.) of this Master Agreement.
“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.
“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.
“Residential Lease” means a Lease of an individual Site and, for avoidance of
doubt, shall not include any master Lease (which term “master Lease” includes
any master Lease to a single corporate tenant).
“Restoration” means restoring and repairing the applicable Mortgaged Property to
the equivalent of its physical condition immediately prior to the casualty or to
a condition approved by Lender following a casualty.
“Restricted Ownership Interest” means:
(a)     with respect to any Borrower and Sun SPE Member, the requirement that
Sun and SCOLP, together, own directly or indirectly, at least:
(1)     fifty-one percent (51%) of the voting interest of Borrower and Sun SPE
Member; and
(2)    forty percent (40%) of the equity, profits or other limited partnership
interests or membership interests in, or Voting Equity Capital (or any other
Securities or ownership interests) of Borrower and Sun SPE Member; and
(b)    with respect to any Borrower, the requirement that Sun SPE Member own,
directly or indirectly, one hundred percent (100%) of the Ownership Interests in
Borrower.
“Re-Underwriting Fee” means a non-refundable fee of $1,500 per Mortgaged
Property then in the Collateral Pool in connection with any Request for a Future
Advance under Section 2.02(c)(2)(B) (Making Advances).
“Review Fee” means the non-refundable fee of $6,000 payable to Lender.
“S&P” means Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
“Sanctioned Country” means a country subject to a comprehensive country-wide
sanctions program administered and enforced by OFAC, which list is updated from
time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) (1) an agency of the government
of a Sanctioned Country, (2) an organization controlled by a Sanctioned Country,
or (3) a Person resident in a Sanctioned Country, to the extent any Person
described in clauses (1), (2) or (3) is the subject of a sanctions program
administered by OFAC; and, (c) a Person whose property and interests in property
are blocked pursuant to an Executive Order or regulations administered by OFAC
consistent with the guidance issued by OFAC.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Schedule of Advance Terms” means, individually and collectively as the context
may require the Schedule(s) of Advance Terms attached to this Master Agreement
as Schedule 3 as of the Initial Effective Date and as such Schedule shall be
amended or supplemented with respect to any Future Advance.
“SCOLP” means Sun Communities Operating Limited Partnership, a Michigan limited
partnership
“Security” or “Securities” means a “security” as set forth in Section 2(1) of
the Securities Act of 1933, as amended.
“Security Documents” means the Security Instruments and any other documents
executed by Borrower or Guarantor from time to time to secure any of Borrower’s
or Guarantor’s obligations under the Loan Documents, as the same may be amended,
restated, modified or supplemented from time to time.
“Security Instrument” means for each Mortgaged Property, a Multifamily Mortgage,
Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents and
Security Agreement given by a Borrower to or for the benefit of Lender to secure
the obligations of Borrower under the Loan Documents. With respect to each
Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located. The amount secured by the Security Instrument
shall be equal to the aggregate original principal amount of all Advances
Outstanding in effect from time to time.
“Selected Advance” has the meaning set forth in Section (d) (Application of
Release Price) of the Mortgaged Property Release Schedule.
“Senior Management” means (a) the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of Sun,
and (b) any other individuals with responsibility for any of the significant
functions typically performed in a corporation by the officers described in
clause (a)
“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.
“Single Purpose” means compliance with Section 4.01(h) (Borrower Status -
Representations and Warranties - Single Purpose Status) and Section 4.02(d)
(Borrower Status - Covenants - Single Purpose Status) of this Master Agreement.
“Staggered Substitution” means a Substitution of Additional Mortgaged Property
that occurs subsequent to the release of the Release Mortgaged Property.
“Strike Rate” means:
(a)    In determining the Strike Rate for new Interest Rate Caps (other than
replacement Interest Rate Caps) purchased in connection with Future Advances
that are Variable Advances made under this Master Agreement, the Strike Rate
shall be the lower of (x) the percentage approved by Lender and (y) the
percentage derived by taking:
(1)    the Net Operating Income for all Mortgaged Properties, minus
(A)    the product of (i) 1.25 and (ii) the payment due on each Fixed Advance
provided that:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)    each Fixed Advance to be obtained shall be deemed to require level
monthly payments of principal and interest (at an interest rate equal to (A) the
base United States Treasury Index Rate for securities having a maturity
substantially similar to the maturity of the Fixed Advance, plus (B) the Fixed
Fee (or until rate locked, the estimated Fixed Fee as determined pursuant to the
Underwriting and Servicing Requirements)) in an amount necessary to fully
amortize the original principal amount of the Fixed Advance over the
Amortization Period (provided, however, if there are no principal payments due
on a Fixed Advance during the Interest Rate Cap term for which the Strike Rate
is being calculated, then the payments relating to such Fixed Advance shall not
be required to include principal amortization for purposes of this calculation);
(2)    each Fixed Advance Outstanding shall be deemed to require level monthly
payments of principal and interest as set forth in the Schedule of Advance
Terms, (provided, however, if there are no principal payments due on a Fixed
Advance during the Interest Rate Cap term for which the Strike Rate is being
calculated, then the payments relating to such Fixed Advance shall not be
required to include principal amortization for purposes of this calculation);
minus
(B)    the product of (i) 1.00 and (ii) the payment due on each Variable
Structured ARM Advance Outstanding, provided that each Variable Structured ARM
Advance Outstanding shall be deemed to require monthly payments of principal and
interest (at an interest rate equal to (1) the weighted average Strike Rate for
all outstanding Interest Rate Caps plus (2) the principal component of the
Variable Structured ARM Advance payment(s) equal to the Fixed Monthly Principal
Component as set forth in the Schedule of Advance Terms plus (3) the Margin
applicable to such non-replacement Interest Rate Caps plus (4) the Monthly Cap
Escrow Payments, if any, for the succeeding twelve (12) month period) (provided,
however, if there are no principal payments due on a Variable Structured ARM
Advance during the Interest Rate Cap term for which the Strike Rate is being
calculated, then the payments relating to such Variable Structured ARM Advance
shall not be required to include principal amortization for purposes of this
calculation). Notwithstanding the foregoing, if there are Variable Structured
ARM Advances Outstanding for which there are no Interest Rate Caps outstanding
at the time of the calculation, then such Variable Advances shall be included in
(3) below;
divided by
(2)    1.00
divided by
(3)    the total of all Variable Advances to be obtained or Variable Advances
Outstanding, that were not included in (a)(1)(B), at the time of the calculation
of the Strike Rate
minus


[fannielogo.jpg]

--------------------------------------------------------------------------------





(4)    the amortization factor for all Variable Advances to be obtained or
Variable Advances Outstanding if principal is to be paid during the Interest
Rate Cap term
minus
(5)    the Margin (or for Variable Structured ARM Advances to be obtained, until
rate locked, the indicative pricing as determined pursuant to the Underwriting
and Servicing Requirements).
(b)    In determining the Strike Rate for any replacement Interest Rate Cap
purchased in connection with this Master Agreement pursuant to the Cap Security
Agreement, the Strike Rate shall be the lower of (x) the percentage approved by
Lender and (y) the percentage derived by taking:
(1)    the Net Operating Income for all Mortgaged Properties, minus
(A)    the product of (i) 1.25 and (ii) the payment due on each Fixed Advance
provided that each Fixed Advance Outstanding shall be deemed to require level
monthly payments of principal and interest (at the Interest Rate for such Fixed
Advance as set forth in the Schedule of Advance Terms) in an amount necessary to
fully amortize the original principal amount of such Fixed Advance over the
Amortization Period, (provided, however, if there are no principal payments due
on a Fixed Advance during the Interest Rate Cap term for which the Strike Rate
is being calculated, then the payments relating to such Fixed Advance shall not
be required to include principal amortization for purposes of this calculation)
minus
(B)    the product of (i) 1.00 and (ii) the payment due on each Variable
Structured ARM Advance Outstanding where the applicable Interest Rate Cap is not
being replaced in connection with the calculation of the Strike Rate, provided
that each Variable Structured ARM Advance Outstanding shall be deemed to require
monthly payments of principal and interest (at an interest rate equal to (1) the
weighted average Strike Rate for all outstanding Interest Rate Caps plus (2) the
principal component of the Variable Structured ARM Advance payment(s) equal to
the Fixed Monthly Principal Component as set forth in the Schedule of Advance
Terms plus (3) the Margin applicable to such non-replacement Interest Rate Caps
plus (4) the Monthly Cap Escrow Payments, if any, for the succeeding twelve (12)
month period) (provided, however, if there are no principal payments due on a
Variable Structured ARM Advance during the Interest Rate Cap term for which the
Strike Rate is being calculated, then the payments relating to such Variable
Structured ARM Advance shall not be required to include principal amortization
for purposes of this calculation). Notwithstanding the foregoing, if there are
Variable Structured ARM Advances Outstanding for which there are no Interest
Rate Caps outstanding at the time of the calculation, then such Variable
Advances shall be included in (3) below
divided by
(2)    1.00
divided by
(3)    the total of all Variable Advances Outstanding, that were not included in
(b)(1)(B), at the time of the calculation


[fannielogo.jpg]

--------------------------------------------------------------------------------





minus
(4)    the amortization factor for all Variable Advances to be obtained or
Variable Advances Outstanding if principal is to be paid during the Interest
Rate Cap term
minus
(5)    the Margin (or for Variable Structured ARM Advances to be obtained, until
rate locked, the indicative pricing as determined pursuant to the Underwriting
and Servicing Requirements).
“Substitution” has the meaning set forth in Section 2.10(d) (Right to
Substitutions).
“Substitution Cost Deposit” has the meaning set forth in the Mortgaged Property
Release Schedule.
“Substitution Costs” has the meaning set forth in the Mortgaged Property Release
Schedule.
“Substitution Deposit” has the meaning set forth in the Mortgaged Property
Release Schedule.
“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 2.10(d) (Right to Substitutions), a fee in the amount which is 35
basis points (0.35%) multiplied by the Allocable Facility Amount of the
Mortgaged Property being added in connection with the Substitution.
“Summary of Master Terms” means that certain Schedule 2 (Summary of Master
Terms) to this Master Agreement.
“Sun” means Sun Communities, Inc., a Maryland corporation.
“Sun SPE Member” means Sun FM2016 LLC, a Delaware limited liability company.
“Survey” means the as‑built survey of each Mortgaged Property prepared in
accordance with the Underwriting and Servicing Requirements.
“Taxes” has the meaning set forth in the Security Instrument.
“Term of this Master Agreement” means the period beginning on the Initial
Effective Date and ending on the Termination Date.
“Termination Date” means the earlier of (a) the date this Master Agreement is
terminated pursuant to a Termination Request and (b) at any time during which
Advances are Outstanding, the latest Maturity Date for any Advance Outstanding.
“Termination Documents” means the instruments releasing the Security Instruments
as liens on the Mortgaged Properties, UCC-3 Termination Statements terminating
the UCC-1 Financing Statements in favor of Lender, and such other documents and
instruments necessary to evidence the release of the Collateral from any Lien
securing the Indebtedness, and the Notes, all in connection with the termination
of this Master Agreement pursuant to Section 2.11 (Termination of Master
Agreement).
“Termination Request” means a written request, substantially in the form of
Exhibit F to this Master Agreement, to terminate this Master Agreement pursuant
to Section 2.11 (Termination of Master Agreement).
“Three Month LIBOR” means the ICE Benchmark Administration Limited (or any
successor administrator) fixing of the London Inter-Bank Offered Rate for
three (3) month U.S. Dollar-denominated deposits as


[fannielogo.jpg]

--------------------------------------------------------------------------------





reported by Reuters through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information and provide notice
thereof to Borrower.
“Title Company” means the title company which provides title insurance for the
Mortgaged Property.
“Title Policy” means, individually and collectively, the mortgagee’s loan
policies of title insurance issued by the Title Company from time to time in
connection with the Advances and insuring the lien of the Security Instrument as
set forth therein, as approved by Lender, including any endorsements attached
thereto.
“Transfer” means:
(a)    as used with respect to Ownership Interests, (1) a sale, assignment,
pledge, grant or creation of a lien, encumbrance or security interest, transfer
or other disposition (whether voluntary, involuntary, or by operation of law) in
any right, title or interest in any Ownership Interest in a Borrower Entity or
Identified Party, or (2) the issuance or other creation of new Ownership
Interests in a Borrower Entity, or (3) a merger or consolidation of Borrower
Entity or Identified Party into another entity or of another entity into
Borrower Entity or Identified Party as the case may be, or (4) the conversion of
a Borrower Entity or Identified Party from one type of entity to another type of
entity, or (5) the amendment, modification or any other change in the governing
instrument or instruments of Borrower Entity or Identified Party which has the
effect of changing the relative powers, rights, privileges, voting rights or
economic interests of the Ownership Interests in such Borrower Entity or
Identified Party; or (6) the withdrawal, removal or involuntary resignation of
any owner or manager of any Borrower Entity or Identified Party;
(b)    as used with respect to a Mortgaged Property, (1) a sale, assignment,
lease, pledge, transfer or other disposition (whether voluntary or by operation
of law) other than Residential Leases, Material Commercial Leases or
non-Material Commercial Leases permitted by this Master Agreement, or (2) a
grant, pledge, creation or attachment of a lien (other than a Permitted
Encumbrance), encumbrance or security interest (whether voluntary, involuntary,
or by operation of law) in, any estate, rights, title or interest in the
Mortgaged Property, or any portion thereof.
“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Advances Outstanding (or such lesser amount as determined by
Lender) payable to Lender.
“Treasury Regulations” means regulations, revenue rulings and other public
interpretations of the Internal Revenue Code by the Internal Revenue Service, as
such regulations, rulings and interpretations may be amended or otherwise
revised from time to time.
“UCC” has the meaning set forth in the Security Instrument.
“UCC Collateral” has the meaning set forth in the Security Instrument.
“Underwriting and Servicing Requirements” means Lender’s overall requirements
for Multifamily Residential Properties in connection with similar loans sold or
anticipated to be sold to Fannie Mae, pursuant to Fannie Mae’s then current
guidelines, including, requirements relating to appraisals, property condition
assessments, environmental site assessments, and servicing and asset management,
as such requirements may be amended, modified, updated, superseded, supplemented
or replaced from time to time.
“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained by Lender than a Capitalization Rate for the
Multifamily Residential Property, the Appraised Value of such Multifamily
Residential Property,


[fannielogo.jpg]

--------------------------------------------------------------------------------





or (b) if a Capitalization Rate for the Multifamily Residential Property was
more recently obtained by Lender than an Appraisal of the Multifamily
Residential Property, the value derived by dividing-
(1)    the Net Operating Income of such Multifamily Residential Property, by
(2)    the most recent Capitalization Rate determined by Lender.
Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.
“Variable Advance” means any variable rate execution approved by Lender
evidenced by a Variable Note.
“Variable Fee” means for any Variable Advance, the number of basis points per
annum determined at the time of funding of such Variable Advance by Lender as
the Variable Fee for such Variable Advance.
“Variable Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which will be issued by Borrower to Lender, concurrently with the funding of
each Variable Advance, and which promissory note will be the same or
substantially similar in form to the then current form of promissory note
utilized by Fannie Mae for variable rate loans with the applicable type of loan
execution.
“Variable Structured ARM Advance” means a loan made by Lender to Borrower that
is anticipated to be sold to Fannie Mae under the Fannie Mae Structured
Adjustable Rate Mortgage Program.
“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.
“Voting Equity Capital” means Securities, partnership or member interests of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors (or
Persons performing similar functions).
“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” for
any Advance has the meaning set forth in the applicable Schedule of Advance
Terms.
“Yield Maintenance Period Term” or “Prepayment Premium Period Term” for any
Advance has the meaning set forth in the applicable Schedule of Advance Terms.
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 5
Schedule 2 (Summary of Master Terms)
03-16
© 2016 Fannie Mae



SCHEDULE 2 TO
MASTER CREDIT FACILITY AGREEMENT
Summary of Master Terms


[fannielogo.jpg]

--------------------------------------------------------------------------------





I.GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION
Borrower
Sun Apple Creek LLC, a Michigan limited liability company
Sun Bell Crossing LLC, a Michigan limited liability company
Sun Boulder Ridge LLC, a Michigan limited liability company
Aspen-Brentwood Project, LLC, a Michigan limited liability company
Sun Cave Creek LLC, a Michigan limited liability company
Sun Countryside Lake Lanier LLC, a Michigan limited liability company
Sun Cutler Estates LLC, a Michigan limited liability company
Aspen-Grand Project, LLC, a Michigan limited liability company
Sun Hamlin LLC, a Michigan limited liability company
Sun Hawaiian Holly LLC, a Michigan limited liability company
Holiday West Village Mobile Home Park, LLC, a Michigan limited liability company
Sun Meadowbrook FL LLC, a Michigan limited liability company
Sun Oakcrest LLC, a Michigan limited liability company
Sun Pine Ridge LLC, a Michigan limited liability company
Sun Scio Farms LLC, a Michigan limited liability company
Sun Villa MHC LLC, a Michigan limited liability company
Waverly Shores Village Mobile Home Park, LLC, a Michigan limited liability
company
Lender
Regions Bank, a state banking corporation organized under the laws of the State
of Alabama
Key Principal
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Communities, Inc., a Maryland corporation
Guarantor
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Communities, Inc., a Maryland corporation



[fannielogo.jpg]

--------------------------------------------------------------------------------





Multifamily Project
Apple Creek
Bell Crossing
Boulder Ridge
Brentwood
Cave Creek
Countryside of Lake Lanier
Cutler Estates
Grand
Hamlin
Hawaiian Gardens & Holly Village
Holiday West Village
Meadowbrook Village
Oak Crest
Pine Ridge
Scio Farms
Sun Villa Estates
Waverly Shores Village
ADDRESSES
Borrower’s General Business Address
27777 Franklin Road, Suite 200, Southfield, MI 48034
Borrower’s Notice Address
27777 Franklin Road, Suite 200, Southfield, MI 48034



[fannielogo.jpg]

--------------------------------------------------------------------------------





Multifamily Project Address
Apple Creek
2191 State Route 125 Lot 57, Amelia, OH 45102
Bell Crossing
750 Dunlap Lane, Clarksville, TN, 37040
Boulder Ridge
3300 Killingsworth Lane, Pflugerville, TX 78660
Brentwood
201 60th Street SE, Kentwood, MI 49548
Cave Creek
3400 Sagebrush Boulevard, Evans, CO 80620
Countryside of Lake Lanier
4802 Lanier Islands Parkway, Buford, GA 30518
Cutler Estates
6471 Division Avenue S., Grand Rapids, MI 49548
Grand
6500 Division Avenue S., Grand Rapids, MI 49548
Hamlin
5325 and 5247 E.Van Orden Road, Webberville, MI 48892
Hawaiian Gardens & Holly Village
4261 and 4041 Grange Hall Road, Holly, MI 48442
Holiday West Village
3611 Butternut Drive, Holland, MI 49424
Meadowbrook Village
8920 Sheldon Road, Tampa, FL 33635
Oak Crest
7601 Daffan Lane, Austin TX 78724
Pine Ridge
400 Swift Street, Prince George, VA 23875
Scio Farms
6655 Jackson Road, Ann Arbor, MI 48103
Sun Villa Estates
91 Cabernet Parkway, Reno, NV 89512
Waverly Shores Village
11777 Riley Street, Holland, MI 49424
Key Principal’s General Business Address
27777 Franklin Road, Suite 200, Southfield, MI 48034
Key Principal’s Notice Address
27777 Franklin Road, Suite 200, Southfield, MI 48034



[fannielogo.jpg]

--------------------------------------------------------------------------------





Guarantor’s General Business Address
27777 Franklin Road, Suite 200, Southfield, MI 48034
Guarantor’s Notice Address
27777 Franklin Road, Suite 200, Southfield, MI 48034
Lender’s General Business Address
1180 West Peachtree Street, NW, Suite 1400, Atlanta, GA  30309
Lender’s Notice Address
1180 West Peachtree Street, NW, Suite 1400, Atlanta, GA  30309
Lender’s Payment Address
Regions Bank
c/o Berkadia Commercial Mortgage
Lockbox # 9067 - P.O. Box  8500
Philadelphia, PA  19195-5310



II.RESERVE INFORMATION
Completion Period
Within twelve (12) months after the Effective Date or as otherwise shown on the
Required Repair Schedule (provided that life safety Repairs shall be completed
prior to the Effective Date unless the Mortgaged Property is being acquired in
an arm’s-length transaction with an unrelated third party, in which case life
safety Repairs shall be completed within one (1) month of the Effective Date).
Initial Replacement Reserve Deposit
As set forth on the Required Replacement Schedule
Maximum Inspection Fee
$2,500
Maximum Repair Disbursement Interval
1 time per calendar month
Maximum Replacement Reserve Disbursement Interval
1 time per calendar month (deferred as of the Initial Effective Date)
Minimum Repairs Disbursement Amount
$10,000
Minimum Replacement Reserve Disbursement Amount
$5,000 (deferred as of the Initial Effective Date)
Monthly Replacement Reserve Deposit
As set forth on the Required Replacement Schedule
Repair Threshold
$5,000
Repairs Escrow Account Administrative Fee
Reasonable and customary, per request
Repairs Escrow Deposit
As set forth on the Required Repair Schedule
Replacement Reserve Account Administration Fee
Reasonable and customary, per request
Replacement Reserve Account Interest Disbursement Frequency
Not applicable
Replacement Threshold
$5,000



[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6102.01 [modified]
Page 1
Schedule 2-A (Addenda to Schedule 2 - Summary of Master Terms - Manufactured
Housing Community))
08-13
© 2013 Fannie Mae



SCHEDULE 2-A TO
MASTER CREDIT FACILITY AGREEMENT
ADDENDA TO SCHEDULE 2 - SUMMARY OF MASTER TERMS
(Manufactured Housing Community)


[fannielogo.jpg]

--------------------------------------------------------------------------------





III.MANUFACTURED HOUSING COMMUNITY INFORMATION
Mortgagee Property/Manufactured Community Name
Number of Sites
Apple Creek
176
Bell Crossing
237
Boulder Ridge
526
Brentwood
195
Cave Creek
447
Countryside of Lake Lanier
548
Cutler Estates
259
Grand
219
Hamlin
209
Hawaiian Gardens & Holly Village
425
Holiday West Village
341
Meadowbrook Village
257
Oak Crest
433
Pine Ridge
245
Scio Farms
913
Sun Villa Estates
324
Waverly Shores Village
326



[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6102.04 [modified]
Page 1
Schedule 2-B (Addenda to Schedule 2 - Summary of Master Terms - Replacement
Reserve Deposits - Deposits Partially or Fully Waived)
04-12
© 2012 Fannie Mae



SCHEDULE 2-B TO
MASTER CREDIT FACILITY AGREEMENT
ADDENDA TO SCHEDULE 2 - SUMMARY OF MASTER TERMS
(Replacement Reserve Deposits - Deposits Partially or Fully Waived)
IV.REPLACEMENT RESERVE - DEPOSITS PARTIALLY OR FULLY WAIVED
Reduced Monthly Replacement Reserve Deposit
$0



[Remainder of Page Intentionally Blank]




[fannielogo.jpg]

--------------------------------------------------------------------------------







Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 3.1 (Schedule of Advance Terms)
03-16
© 2016 Fannie Mae



SCHEDULE 3.1 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms


V.INFORMATION FOR $300,000,000 ADVANCE
MADE JUNE 3, 2016
Advance Amount
$300,000,000
Advance Term
120 months
Advance Year
The period beginning on the Effective Date and ending on the last day of June,
2017, and each successive twelve (12) month period thereafter.
Amortization Type
Amortizing
Full Term Interest Only
Partial Interest Only
Effective Date
June 3, 2016.
First Payment Date
The first day of August 1, 2016.
Fixed Rate
3.69%
Interest Accrual Method
30/360 (computed on the basis of a three hundred sixty (360) day year consisting
of twelve (12) thirty (30) day months).
or
Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Advance by the Interest Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
obtained by the actual number of days elapsed in the applicable month).
Interest Only Term
0 months
Interest Rate
The Fixed Rate
Interest Rate Type
Fixed Rate
Maturity Date
The first day of July, 2026, or any earlier date on which the unpaid principal
balance of the Advance becomes due and payable by acceleration or otherwise.
Monthly Debt Service Payment
$1,379,152.69
Prepayment Lockout Period
0 year(s) from the Effective Date
Remaining Amortization Period
As of each Payment Date, the Amortization Period minus the number of scheduled
Monthly Debt Service Payments that have elapsed since the Effective Date.





[fannielogo.jpg]

--------------------------------------------------------------------------------





VI.YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Yield Maintenance Period End Date
or
Prepayment Premium Period End Date
The last day of June, 2025.
Yield Maintenance Period Term
or
Prepayment Premium Period Term
108 months



[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 3.2 (Schedule of Advance Terms)
03-16
© 2016 Fannie Mae



SCHEDULE 3.2 TO
MASTER CREDIT FACILITY AGREEMENT
Schedule of Advance Terms


[fannielogo.jpg]

--------------------------------------------------------------------------------





V.INFORMATION FOR $38,030,000 ADVANCE
MADE JUNE 3, 2016
Advance Amount
$38,030,000
Advance Term
120 months
Advance Year
The period beginning on the Effective Date and ending on the last day of June,
2017, and each successive twelve (12) month period thereafter.
Amortization Type
Amortizing
Full Term Interest Only
Partial Interest Only
Effective Date
June 3, 2016.
First Payment Date
The first day of August 1, 2016.
Fixed Rate
3.67%
Interest Accrual Method
30/360 (computed on the basis of a three hundred sixty (360) day year consisting
of twelve (12) thirty (30) day months).
or
Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Advance by the Interest Rate,
dividing the product by three hundred sixty (360), and multiplying the quotient
obtained by the actual number of days elapsed in the applicable month).
Interest Only Term
0 months
Interest Rate
The Fixed Rate
Interest Rate Type
Fixed Rate
Maturity Date
The first day of July, 2026, or any earlier date on which the unpaid principal
balance of the Advance becomes due and payable by acceleration or otherwise.
Monthly Debt Service Payment
$174,400.95
Prepayment Lockout Period
0 year(s) from the Effective Date
Remaining Amortization Period
As of each Payment Date, the Amortization Period minus the number of scheduled
Monthly Debt Service Payments that have elapsed since the Effective Date.





VI.YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Yield Maintenance Period End Date
or
Prepayment Premium Period End Date
The last day of June, 2025.
Yield Maintenance Period Term
or
Prepayment Premium Period Term
108 months



[Remainder of Page Intentionally Blank]


[fannielogo.jpg]

--------------------------------------------------------------------------------





Master Credit Facility Agreement
Form 6001.MCFA
Page 3
Schedule 4.1 (Prepayment Premium Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 4.1 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule
(Standard Yield Maintenance - Fixed Rate)
1.
Defined Terms.

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Master Agreement.
2.
Prepayment Premium.

Any Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement shall be computed as
follows:
(a)If the prepayment is made at any time after the Effective Date and before the
Yield Maintenance Period End Date, the Prepayment Premium shall be the greater
of:
(1)
one percent (1%) of the amount of principal being prepaid; or

(2)
the product obtained by multiplying:

(A)the amount of principal being prepaid,
by
(B)the difference obtained by subtracting from the Fixed Rate on the Advance,
the Yield Rate (as defined below) on the twenty-fifth (25th) Business Day
preceding (i) the Intended Prepayment Date, or (ii) the date Lender accelerates
the Advance or otherwise accepts a prepayment pursuant to Section 2.06
(Application of Collateral) of the Master Agreement,
by
(C)the present value factor calculated using the following formula:
1 - (1 + r)-n/12 
r
[r =    Yield Rate
n =
the number of months remaining between (i) either of the following: (x) in the
case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of the Advance and (ii) the Yield
Maintenance Period End Date.

For purposes of this clause (2), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”)


[fannielogo.jpg]

--------------------------------------------------------------------------------





closest to the remaining term of the Yield Maintenance Period Term, as follows
(rounded to three (3) decimal places):

--------------------------------------------------------------------------------



a =
the yield for the longer U.S. Treasury constant maturity

b =
the yield for the shorter U.S. Treasury constant maturity

x =
the term of the longer U.S. Treasury constant maturity

y =
the term of the shorter U.S. Treasury constant maturity

z =
“n” (as defined in the present value factor calculation above) divided by
twelve (12).

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]
(b)If the prepayment is made on or after the Yield Maintenance Period End Date
but before the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs, the Prepayment Premium shall be one percent (1%)
of the amount of principal being prepaid.
(c)Notwithstanding the provisions of Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement, no Prepayment Premium
shall be payable with respect to any prepayment made on or after the last
calendar day of the fourth (4th) month prior to the month in which the Maturity
Date occurs.
[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6001.MCFA
Page 3
Schedule 4.2 (Prepayment Premium Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 4.2 TO
MASTER CREDIT FACILITY AGREEMENT
Prepayment Premium Schedule
Prepayment Premium Schedule
(Standard Yield Maintenance - Fixed Rate)
1.
Defined Terms.

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Master Agreement.
2.
Prepayment Premium.

Any Prepayment Premium payable under Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement shall be computed as
follows:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(a)If the prepayment is made at any time after the Effective Date and before the
Yield Maintenance Period End Date, the Prepayment Premium shall be the greater
of:
(1)
one percent (1%) of the amount of principal being prepaid; or

(2)
the product obtained by multiplying:

(A)the amount of principal being prepaid,
by
(B)the difference obtained by subtracting from the Fixed Rate on the Advance,
the Yield Rate (as defined below) on the twenty-fifth (25th) Business Day
preceding (i) the Intended Prepayment Date, or (ii) the date Lender accelerates
the Advance or otherwise accepts a prepayment pursuant to Section 2.06
(Application of Collateral) of the Master Agreement,
by
(C)the present value factor calculated using the following formula:
1 - (1 + r)-n/12 
r
[r =    Yield Rate
n =
the number of months remaining between (i) either of the following: (x) in the
case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of the Advance and (ii) the Yield
Maintenance Period End Date.

For purposes of this clause (2), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

--------------------------------------------------------------------------------



a =
the yield for the longer U.S. Treasury constant maturity

b =
the yield for the shorter U.S. Treasury constant maturity

x =
the term of the longer U.S. Treasury constant maturity

y =
the term of the shorter U.S. Treasury constant maturity

z =
“n” (as defined in the present value factor calculation above) divided by
twelve (12).

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]


[fannielogo.jpg]

--------------------------------------------------------------------------------





(b)If the prepayment is made on or after the Yield Maintenance Period End Date
but before the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs, the Prepayment Premium shall be one percent (1%)
of the amount of principal being prepaid.
(c)Notwithstanding the provisions of Section 2.04 (Prepayment; Prepayment
Lockout; Prepayment Premium) of the Master Agreement, no Prepayment Premium
shall be payable with respect to any prepayment made on or after the last
calendar day of the fourth (4th) month prior to the month in which the Maturity
Date occurs.
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 1
Schedule 5 (Required Replacement Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 5 TO
MASTER CREDIT FACILITY AGREEMENT
Required Replacement Schedule
Mortgaged Property
Initial Replacement Reserve Deposit
Monthly Replacement Reserve Deposit*
Apple Creek
$0
$410.67
Bell Crossing
$0
$493.75
Boulder Ridge
$0
$1,972.50
Brentwood
$0
$455.00
Cave Creek
$0
$2,048.75
Countryside of Lake Lanier
$0
$1,735.33
Cutler Estates
$0
$733.83
Grand
$0
$456.25
Hamlin
$0
$679.25
Hawaiian Gardens & Holly Village
$0
$1,133.33
Holiday West Village
$0
$966.17
Meadowbrook Village
$0
$642.50
Oak Crest
$0
$1,659.83
Pine Ridge
$0
$1,470.00
Scio Farms
$0
$2,054.25
Sun Villa Estates
$0
$1,269.00
Waverly Shores Village
$0
$1,141.00

*See Schedule 2-B for Reduced Monthly Replacement Reserve Deposit
[See Attached.]
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 3
Schedule 6 (Required Repair Schedule)
03-16
© 2016 Fannie Mae



[fannielogo.jpg]

--------------------------------------------------------------------------------







SCHEDULE 6 TO
MASTER CREDIT FACILITY AGREEMENT
Required Repair Schedule
 
Immediate Repairs
Mortgaged Property and Repair Description
Estimated Cost
Maximum Repair Cost
Completion Date
Apple Creek
 
 
 
Storm Drainage Solution: Evidence of significant ponding of storm water was
noted at the corner of Jonathan Court and Cortland Drive. The ponding appears t
occurs for more than two days at a time and is related to poor drainage patterns
in the topography.
$7,500
$7,500
180 days
Asphalt Pavement - Full Depth Repairs: The asphalt paving was observed to have
areas of structural distress including alligatored cracking and minor pothole
formation. These areas of distressed asphalt were noted throughout the Property
and affect approximately 5% of the total asphalt paving.
$15,000
$15,000
180 days
Installation of ADA Van Accessible Parking: None available near leasing office.
$350
$350
180 days
Installation of ADA Restroom Door Hardware: Replace knob hardware.
$150
$150
180 days
Total Apple Creek
$23,000
$23,000
 
Bell Crossing
 
 
 
None
$0
$0
N/A
Boulder Ridge
 
 
 
Asphalt pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$20,000
$20,000
180 days
Sanity sewer riser repair: Isolated pads with PVC riser damaged - as reported by
management
$1,000
$1,000
180 days
Total Boulder Ridge
$21,000
$21,000
 
Brentwood
 
 
 
Asphalt pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$15,000
$22,500
180 days
Concrete parking replacement: Isolated areas of cracks or surface deterioration
were observed.
$10,000
$10,000
180 days
Total Brentwood
$25,000
$25,000
 
Cave Creek
 
 
 
None
$0
$0
N/A
Countryside of Lake Lanier
 
 
 
None
$0
$0
N/A
Cutler Estates Mobile Village
 
 
 
Asphalt pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$27,465
$27,465
180 days
Irrigation system repair: At front Boulevard Entrance
$3,000
$,3000
180 days
Sanitary sewer riser repair: Isolated pads with PVD riser damaged - as reported
by management.
$1,500
$1,500
180 days
Total Cutler Estates Mobile Village
$31,965
$31,965
 
Grand Mobile Estates
 
 
 
Asphalt pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$25,565
$25,565
180 days
Sanitary sewer riser repair: Isolated pads with PVC riser damaged - as reported
by management.
$2,000
$2,000
180 days
Total Grand Mobile Estates
$27,565
$27,565
 
Hamlin
 
 
 



[fannielogo.jpg]

--------------------------------------------------------------------------------





Asphalt pavement repairs to parking and drive lanes: Potholes, alligator
cracking, and general deterioration noted throughout parking and drive areas is
recommended to be repaired/replaced as an immediate need.
$25,000
$25,000
180 days
   Total Hamlin
$25,000
$25,000
 
Hawaiian Gardens & Holly Village
 
 
 
Asphalt pavement repairs to parking and drive lanes: Potholes, alligator
cracking, and general deterioration noted throughout parking and drive areas is
recommended to be repaired/replaced as an immediate need.


$18,750
$18,750
360 days
   Total Hawaiian Gardens & Holly Village
$18,750
$18,750
 
Holiday West Village
 
 
 
Asphalt pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$17,785
$17,785
180 days
Concrete pavement repair/replacement: Isolated areas of cracks or surface
deterioration were observed.
$6,000
$6,000
180 days
Total Holiday West Village
$23,785
$23,785
 
Meadowbrook Village
 
 
 
Add van accessible parking space: Per ADA regulations
$250
$250
180 days
Add grab bars to leasing office bathroom: Per ADA regulations


$500
$500
180 days
   Total Meadowbrook Village
$750
$750
 
Oak Crest
 
 
 
Damaged pavement repair: Repair isolated areas of damaged pavement throughout
Property.
$1,500
$1,500
360 days
Total Oak Crest
$1,500
$1,500
 
Pine Ridge
 
 
 
None
$0
$0
N/A
Scio Farms
 
 
 
Asphalt pavement repairs to parking and drive lanes: Potholes, alligator
cracking, and general deterioration noted throughout parking and drive areas is
recommended to be repaired/replaced as an immediate need.
$30,000
$30,000
180 days
Total Scio Farms
$30,000
$30,000
 
Sun Villa Estates
 
 
 
Well Closure: Decommission the seven ground water monitoring wells on the
property
$21,000
$21,000
360 days
Waverly Shores Village
 
 
 
Asphalt pavement repair/replacement: isolated areas of cracks or surface
deterioration were observed.
$10,000
$10,000
180 days
Storm water drainage improvements: Management has budgeted $8,000 to complete
drainage improvements.
$8,000
$8,000
180 days
Pool deck and sidewalk repair: Management has budgeted $10,000 for replacement
of sections of the concrete pool deck and sidewalks.
$10,000
$10,000
180 days
   Total Waverly Shores Village
$28,000
$28,000
 
Total
$277,315
$277,315
 



[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 7 (General Conditions Schedule)
03-16
© 2016 Fannie Mae



[fannielogo.jpg]

--------------------------------------------------------------------------------







SCHEDULE 7 TO
MASTER CREDIT FACILITY AGREEMENT
General Conditions Schedule
Borrower’s right to close any transaction requested in a Request (other than a
Termination Request) shall be subject to satisfaction of the following General
Conditions precedent, in addition to any other applicable conditions precedent
contained in this Master Agreement:
(a)No Material Adverse Effect.
There has been no Material Adverse Effect since the date of the most recent
Compliance Certificate.
(b)No Default.
There shall exist no Event of Default or Potential Event of Default (that is not
otherwise cured by the closing of such Request). The closing of such Request
shall not result in an Event of Default or Potential Event of Default.
(c)No Insolvency.
Receipt by Lender on the Effective Date for the Request of evidence satisfactory
to Lender that neither Borrower nor any general partner or sole member of
Borrower is Insolvent or will be rendered Insolvent by the transactions
contemplated by the Loan Documents or, after giving effect to such transactions,
will be left with an unreasonably small capital with which to engage in its
business or undertakings, or will have intended to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature or will have
intended to hinder, delay or defraud any existing or future creditor.
(d)Representations and Warranties.
All representations and warranties made by Borrower and Guarantor in the Loan
Documents shall be true and correct on the Effective Date for the Request with
the same force and effect as if such representations and warranties had been
made on and as of the Effective Date for the Request.
(e)Payment of Expenses.
The payment by Borrower of Lender’s and Fannie Mae’s reasonable third party
out-of-pocket fees and expenses payable in accordance with this Master
Agreement, including the legal fees and expenses described in Section 4.02(g)
(Payments of Costs, Fees, and Expenses) of this Master Agreement whether or not
the Request closes; provided, however, if Borrower makes a Request and fails to
close on a Request for any reason other than the default by Lender, then
Borrower shall also pay to Lender and Fannie Mae all actual damages incurred by
Lender and Fannie Mae in connection with the failure to close.
(f)No Untrue Statements.
The Loan Documents shall not contain any untrue or misleading statement of a
material fact and shall not fail to state a material fact necessary to make the
information contained therein not misleading.
(g)Covenants.
Borrower and Guarantor are in full compliance with each of the covenants
contained in the Loan Documents, without giving effect to any notice and cure
rights of Borrower and Guarantor.
(h)Delivery of Closing Documents.
The receipt by Lender of the following, each dated as of the Effective Date for
the Request, in form and substance satisfactory to Lender in all respects:


[fannielogo.jpg]

--------------------------------------------------------------------------------





(1)the Loan Documents relating to such Request including a Compliance
Certificate and an Organizational Certificate; and
(2)such other documents, instruments, approvals (and, if requested by Lender,
certified duplicates of executed copies thereof) and opinions as Lender may
reasonably request.


[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 3
Schedule 8 (Property-Related Documents Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 8 TO
MASTER CREDIT FACILITY AGREEMENT
Property-Related Documents Schedule
With respect to any Additional Mortgaged Property or Future Advance, it shall be
a condition precedent that Lender receive from Borrower each of the documents
and reports required by Lender in connection with the addition of such Mortgaged
Property to the Collateral Pool or making of such Future Advance and, each of
the following, each dated as of the applicable Effective Date, in form and
substance satisfactory to Lender in all respects (the “Property-Related
Documents”):
(a)a commitment for the Title Policy applicable to each Mortgaged Property being
added and a pro forma Title Policy based on the commitment in the amount of
title insurance afforded by the Title Policy for each Mortgaged Property being
added to the Collateral Pool (1) if tie-in endorsements are available for all or
a portion of the Mortgaged Properties, in an aggregate amount equal to the
combined Allocable Facility Amounts for all of the Mortgaged Properties covered
by the tie-in endorsements, not to exceed the amount of the aggregate original
principal amount of all Advances Outstanding, or (2) if a tie-in endorsement is
not available for any Mortgaged Property, then with respect to such Mortgaged
Properties not subject to the tie-in endorsement an amount equal to one hundred
twenty-five percent (125%) of the Valuation of such Mortgaged Property not
subject to the tie-in endorsement (or such lesser amount that is the maximum
allowed by law or regulation);
(b)a Security Instrument for each Additional Mortgaged Property. The amount
secured by each Security Instrument shall be equal to the aggregate original
principal amount of all Advances Outstanding in effect from time to time;
(c)a title instruction letter directing the Title Company to file and/or record
in all applicable jurisdictions, all applicable Loan Documents required by
Lender to be filed or recorded, including duly executed and delivered original
copies of the Security Instruments covering the applicable Mortgaged Properties
and UCC-1 Financing Statements covering the portion of the Collateral comprised
of personal property, and other appropriate instruments, in form and substance
satisfactory to Lender and in form proper for recordation, as may be necessary
in the opinion of Lender to perfect the Liens created by the applicable Security
Instruments and any other Loan Documents creating a Lien in favor of Lender, and
the payment of all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing;
(d)if the Title Policy for an Additional Mortgaged Property contains a tie-in
endorsement (as available), an endorsement to each Title Policy for each
Mortgaged Property in the Collateral Pool containing a tie-in endorsement,
adding a reference to the Additional Mortgaged Property;
(e)if required by Lender, amendments to this Master Agreement, the Notes and the
existing Security Instruments, reflecting any Addition, Substitution or Future
Advance and increase in the secured


[fannielogo.jpg]

--------------------------------------------------------------------------------





amount of each Security Instrument, if applicable, and, as to any Security
Instrument or Note so amended or if Lender determines that such endorsement is
necessary to maintain the priority of the Lien created in favor of Lender with
respect to the Outstanding Indebtedness or to maintain the validity of any Title
Policy, the receipt by Lender of an endorsement to each Title Policy insuring
the amended Security Instruments, amending the effective date of each Title
Policy to the Effective Date and showing no additional exceptions to coverage
other than the exceptions shown on the initial Effective Date for such Mortgaged
Property, Permitted Encumbrances and other exceptions approved by Lender,
together with any reinsurance agreements required by Lender;
(f)clean UCC searches, judgment searches and tax lien searches on Borrower,
Borrower’s sole member, managing member, or general partner (as applicable), and
Guarantor;
(g)the Insurance Policy (or a certified copy of the Insurance Policy) applicable
to the Additional Mortgaged Property;
(h)unless waived by Lender, the Survey applicable to the Additional Mortgaged
Property and approved by Lender (which shall be last revised no less than
forty-five (45) days prior to the applicable Effective Date);
(i)either (1) (A) letters or other evidence with respect to the Additional
Mortgaged Property from the appropriate Governmental Authority concerning
applicable zoning and building laws, and (B) a zoning endorsement to the Title
Policy or (2) a zoning opinion letter, in each case in substance satisfactory to
Lender;
(j)a Guaranty or Confirmation of Guaranty by each party providing a Guaranty to
Lender;
(k)a Contribution Agreement or an amendment thereto;
(l)an Environmental Indemnity Agreement, amendment thereto or Confirmation of
Environmental Indemnity Agreement, as required by Lender;
(m)an Assignment of Management Agreement or an amendment thereto applicable to
the Additional Mortgaged Property, on the standard form required by Lender;
(n)an assignment of leases and rents applicable to the Additional Mortgaged
Property, if Lender determines one to be necessary or desirable;
(o)any required subordination, non-disturbance and attornment agreements and/or
estoppel certificates with respect to any commercial leases, master leases
and/or ground lease (if any) affecting the Additional Mortgaged Property; and
(p)such other documents, instruments and approvals (and if requested by Lender,
certified duplicates of executed copies thereof) as Lender may reasonably
request.
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 9 (Conversion Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 9 TO
MASTER CREDIT FACILITY AGREEMENT
Conversion Schedule
The procedure for converting all or any portion of a Variable Note to a Fixed
Note contained in this Conversion Schedule shall apply to all Conversion of
Variable Notes to Fixed Notes which are permitted during the Conversion
Availability Period.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(a)Request.
Borrower shall deliver a Conversion Request to Lender. Each Conversion Request
shall designate the amount of the Variable Note Outstanding to be converted.
Each Conversion Request shall be in the minimum amount of $5,000,000 or such
other amount permitted by Lender.
(b)Underwriting and Terms of Conversion.
(30)Coverage and LTV Tests; Failure to Underwrite.
After giving effect to the requested Conversion, the Coverage and LTV Tests
shall be satisfied and the Geographical Diversification and Asset Concentration
Requirements shall be satisfied. In the event that the Coverage and LTV Tests
would not be satisfied after the proposed Conversion, if Borrower continues to
elect the Conversion, Borrower shall prepay such Advances or a portion of an
Advance to meet the Coverage and LTV Tests and shall pay all Prepayment Premiums
and other fees associated with such prepayment.
(31)Maturity Date of Converted Advances.
Upon Conversion, such converted Note shall have a Maturity Date specified by
Borrower, provided that such Maturity Date shall be no earlier than the date
that is the first day of the month following the date five (5) years after the
Effective Date of such Conversion and, subject to Section 2.03(a)(5) (Maturity
Dates), not later than the first day of the month following the date
fifteen (15) years after the Initial Effective Date.
(32)Interest Rate for Converted Note; Guaranty and Servicing Fee.
The Interest Rate for such converted Note shall be determined by Lender at the
time of the Conversion. The guaranty and servicing fee applicable to such
converted Note shall be determined by Lender prior to such Conversion.
(c)Conditions Precedent.
The Conversion of all or a portion of a Variable Note to a Fixed Note on the
applicable Effective Date shall be subject to satisfaction of the following
conditions precedent:
(1)satisfaction of the tests set forth in (b) (Underwriting and Terms of
Conversion) of this Conversion Schedule;
(2)receipt by Lender of:
(A)if required by Lender, an endorsement to each Title Policy, amending the
effective date of the Title Policy to the Effective Date and showing no
additional exceptions to coverage other than the exceptions shown on the
Effective Date when each Title Policy was issued, Permitted Encumbrances and
other exceptions approved by Lender;
(B)clean UCC searches, judgment searches and tax lien searches on Borrower,
Borrower’s sole member, managing member, or general partner (as applicable), and
Guarantor;
(C)the Conversion Fee;
(D)a Request Opinion; and
(E)one (1) or more executed, original counterparts of all Conversion Documents,
dated as of the Effective Date, each of which shall be in full force and effect
and in form and substance satisfactory to Lender in all respects; and
(3)satisfaction of all General Conditions.
(d)Closing.
The Effective Date shall occur during the Conversion Availability Period and in
connection with a Variable Structured ARM Advance on a Rate Change Date. The
Effective Date of a Conversion shall not be earlier than thirty (30) Business
Days after Lender’s receipt of the Conversion Request (or on such other


[fannielogo.jpg]

--------------------------------------------------------------------------------





date as Borrower and Lender may agree). At the closing, Lender and Borrower
shall execute and deliver, at the sole cost and expense of Borrower, in form and
substance satisfactory to Lender, the Conversion Documents.
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 7
Schedule 10 (Mortgaged Property Release Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 10 TO
MASTER CREDIT FACILITY AGREEMENT
Mortgaged Property Release Schedule
Any Mortgaged Property released from the Collateral Pool pursuant to Section
2.10 (Collateral Events) of this Master Agreement shall be subject to the terms
of this Master Agreement including this Mortgaged Property Release Schedule.
(a)Request.
(1)To obtain a Release of a Mortgaged Property from the Collateral Pool,
Borrower shall deliver a Release Request to Lender. Borrower shall not be
permitted to re-borrow any amounts that will be prepaid in connection with the
Release and any prepayments associated with such release shall automatically
result in a permanent reduction of the Advances Outstanding.
(2)In connection with a Substitution, Borrower shall simultaneously deliver to
Lender both a completed and executed Release Request and Addition Request
pursuant to the Mortgaged Property Addition Schedule (unless the substitute
Additional Mortgaged Property has not been identified by Borrower, in which case
Borrower shall submit the Addition Request not less than sixty (60) Calendar
Days prior to the date on which Borrower desires to add such Additional
Mortgaged Property, but not later than sixty (60) Calendar Days prior to the
Property Delivery Deadline). The Release Request shall indicate whether Borrower
is requesting a simultaneous Substitution or a Staggered Substitution (as
described in Section (e)(2)(B) (Closing) of the Mortgaged Property Addition
Schedule).
(b)Underwriting.
(1)Lender shall release a Released Mortgaged Property pursuant to a Release
Request if all of the following conditions are satisfied:
(A)the resulting Collateral Pool satisfies the Coverage and LTV Tests;
(B)the Aggregate Debt Service Coverage Ratio will not be reduced and the
Aggregate Loan to Value Ratio will not be increased as a result of such Release;
(C)the Geographical Diversification and Asset Concentration Requirements are
satisfied.
(c)Release Price.
(1)The “Release Price” for each Release Mortgaged Property means the greater of
(A)one hundred percent (100%) of the Allocable Facility Amount for the Release
Mortgaged Property; and
(B)one hundred percent (100%) of the amount, if any, of Advances Outstanding
that are required to be repaid by Borrower to Lender in connection with the
proposed Release of the Release Mortgaged Property from the Collateral Pool so
that, immediately after the


[fannielogo.jpg]

--------------------------------------------------------------------------------





Release, the provisions of Section (b) (Underwriting) of this Mortgaged Property
Release Schedule shall be satisfied.
Notwithstanding the foregoing, at Borrower’s option, the Release Price for a
Release Mortgaged Property shall be one hundred percent (100%) of the amount, if
any, of Advances Outstanding that are required to be repaid by Borrower to
Lender in connection with the proposed Release of the Release Mortgaged Property
from the Collateral Pool so that, immediately after the Release, the Collateral
Pool satisfies the Alternate Coverage and LTV Tests; and in such case Section
(b)(1)(B) (Underwriting) above shall not apply.
(2)In addition to the Release Price, Borrower shall pay to Lender all associated
Prepayment Premiums and other amounts due under the Notes evidencing the
Advances being repaid. In connection with a Staggered Substitution, Borrower
shall post a Substitution Deposit (which shall include the Release Price)
pursuant to the terms of this Mortgaged Property Release Schedule.
(d)Application of Release Price.
(1)The Release Price for the Release Mortgaged Property shall be applied in
reduction of the principal amounts of the Advances Outstanding in the order
selected by Borrower, provided that (A) any amount of the Note that Borrower
elects to prepay must be prepaid in full or, if the Release Price is not
sufficient to do so, the Note shall be the only Note partially prepaid; (B)
prepayment is permitted under such Note; (C) any Prepayment Premium due and
owing is paid; and (D) interest is paid through the end of the month. If
Borrower does not give Lender direction with respect to the application of the
Release Price or if the selected Note does not comply with the provisions of (A)
and (B) above, then the Release Price shall be applied:
(i)first against any Variable Advances Outstanding so long as the prepayment is
permitted under the Variable Note (and any Prepayment Premium due and owing is
paid), until any Variable Advance is no longer Outstanding (provided that, in
the event there are multiple Variable Advances Outstanding, Lender shall
determine the order of application of the Release Price taking into account
factors including the unpaid principal balances of the Variable Notes, and which
Variable Note Outstanding has the lowest prepayment costs or highest interest
rate);
(ii)then against any Fixed Advances Outstanding, so long as prepayment is
permitted under the applicable Fixed Note (and any Prepayment Premium due and
owing is paid) (provided that, in the event there are multiple Fixed Advances
Outstanding, Lender shall determine the order of application of the Release
Price taking into account factors including the unpaid principal balances of the
Fixed Notes, and which Fixed Note Outstanding has the lowest prepayment costs or
the highest interest rate).
The Note to be prepaid or partially prepaid as determined pursuant to this
Section (d) (Application of Release Price), shall be referred to as the
“Selected Advance”.
(2)In connection with a Substitution, Borrower may substitute a Mortgaged
Property that has an estimated Allocable Facility Amount that is less than the
Allocable Facility Amount of the Release Mortgaged Property so long as Borrower
pays the Release Price associated with the difference between such Allocable
Facility Amounts.
(e)Conditions Precedent.
The Release of a Mortgaged Property from the Collateral Pool is subject to the
satisfaction of the following conditions precedent on or before the Effective
Date:
(1)the Selected Advance must be prepayable as of the Effective Date of the
Release of such Mortgaged Property;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(2)receipt by Lender of the fully executed Release Request;
(3)immediately after giving effect to the requested Release, the provisions of
Section (b) (Underwriting) of this Mortgaged Property Release Schedule are
satisfied;
(4)receipt by Lender of the Release Price and all amounts owing under Section
(c) (Release Price) of this Mortgaged Property Release Schedule, or, in
connection with a Staggered Substitution, receipt by Lender of the Substitution
Deposit (inclusive of the Substitution Cost Deposit) to the extent necessary
under Section (g)(1) (The Substitution Deposit) of this Mortgaged Property
Release Schedule;
(5)receipt by Lender of the Release Fee, or in connection with a Substitution,
receipt by Lender of the Substitution Fee;
(6)receipt by Lender of all legal fees and expenses in connection with a Release
Request;
(7)receipt by Lender of one (1) or more executed, original counterparts of all
Release Documents, dated as of the Effective Date, each of which shall be in
full force and effect, in form and substance satisfactory to Lender in all
respects;
(8)if required by Lender, amendments to this Master Agreement, the Notes and the
Security Instruments, reflecting the release of the Release Mortgaged Property
from the Collateral Pool and, as to any Security Instrument or Note so amended
or if Lender determines that such endorsement is necessary to maintain the
priority of the Lien created in favor of Lender with respect to the Outstanding
Indebtedness or to maintain the validity of any Title Policy, the receipt by
Lender of an endorsement to each Title Policy insuring the Security Instruments,
amending the effective date of each Title Policy to the Effective Date and
showing no additional exceptions to coverage other than the exceptions shown on
the initial Effective Date for such Mortgaged Property, Permitted Encumbrances
and other exceptions approved by Lender;
(9)satisfaction of all applicable General Conditions;
(10)if the Release Mortgaged Property is one phase of a project, and one or more
other phases of the project are Mortgaged Properties which will remain in the
Collateral Pool (“Remaining Mortgaged Properties”), the Remaining Mortgaged
Properties must be able to be operated separately from the Release Mortgaged
Property and any other phases of the project which are not Mortgaged Properties,
taking into account any cross use agreements or easements, access, utilities,
marketability, community services, ownership and operation of the Remaining
Mortgaged Properties and any other relevant factors pursuant to the Underwriting
and Servicing Requirements. Borrower shall deliver to Lender evidence
satisfactory to Lender that this condition precedent is satisfied prior to the
closing of the transaction that is the subject of the Request. Borrower
acknowledges that none of the Initial Mortgaged Properties are part of a phase
of a project;
(11)after the Release no Borrower nor any remaining managing member, sole member
or general partner of Borrower (as applicable) owns the Release Mortgaged
Property or any portion thereof;
(12)receipt by Lender of endorsements to the tie-in endorsements of the Title
Policies, if deemed necessary by Lender, to reflect the Release. Notwithstanding
anything to the contrary herein, no Release of any Mortgaged Property in the
Collateral Pool shall be made unless Borrower has provided title insurance to
Lender in respect of each of the remaining Mortgaged Properties in the
Collateral Pool in an amount equal to one hundred twenty-five percent (125%) of
the Initial Valuation of such Mortgaged Properties (which amount shall take into
account the title insurance coverage provided by any “tie-in” endorsements); and
(13)receipt by Lender on the Effective Date of a Confirmation of Obligations and
a Confirmation of Guaranty.
(f)Closing.
If all conditions precedent contained in this Master Agreement are satisfied,
Lender shall cause the Release Mortgaged Property to be Released on an Effective
Date selected by Lender, and occurring within


[fannielogo.jpg]

--------------------------------------------------------------------------------





fifteen (15) days after Lender’s receipt of the Release Request and all
materials required by Lender to review and approve such Release Request (or on
such other date as Borrower and Lender may agree), by executing and delivering,
and causing all applicable parties to execute and deliver, all at the sole cost
and expense of Borrower, the Release Documents. If approved by Lender, Borrower
may prepare the Release Documents and submit them to Lender for its review.
(g)Staggered Substitution Specific Terms.
The following provisions are applicable to Staggered Substitutions only:
(1)The Substitution Deposit.
If a Substitution is a Staggered Substitution, on or before the Effective Date
of the Release of the Release Mortgaged Property, Borrower shall deposit with
Lender the “Substitution Deposit” described below in the form of cash in a
non-interest bearing account held by Lender as additional Collateral. In lieu of
(or in addition to) depositing cash for the Substitution Deposit, Borrower may
post a Letter of Credit as additional Collateral issued by a financial
institution reasonably acceptable to Lender in accordance with the Letter of
Credit Schedule, with a face amount available to be drawn equal to the
Substitution Deposit (less any amount deposit in cash) as additional Collateral.
(2)Substitution Deposit Amount.
(A)The “Substitution Deposit” for each proposed Staggered Substitution shall be
an amount equal to the sum of:
(i)the Release Price relating to the Release Mortgaged Property; plus
(ii)any and all Prepayment Premiums, as applicable, for the Selected Advance
determined in accordance with the conditions set forth in Section (d)
(Application of Release Price) of this Mortgaged Property Release Schedule, as
the Advance(s) that shall be prepaid if the Substitution fails to take place.
The Prepayment Premium shall be calculated as of the end of the month in which
the Property Delivery Deadline occurs, as if the Selected Advance were to be
prepaid in such month; plus
(iii)estimated costs, expenses and fees of Lender and Fannie Mae pertaining to
the Substitution (such costs, fees and expenses, the “Substitution Cost
Deposit”);
(iv)without duplication to any other amounts included in the definition of
Substitution Deposit, in the event that (1) at the time of the Release no Note
is prepayable (i.e. all Notes are subject to a lockout period) or (2) the
Release Price is in excess of all Notes that are open to prepayment, all
scheduled principal and interest due and owing through the end of the lockout
period with respect to such Selected Advance.
The amount of the required Substitution Deposit shall be recalculated by Lender
in the event the Property Delivery Deadline is extended pursuant to Section (e)
(Closing) of the Mortgaged Property Addition Schedule, and in the event a
Substitution is partially satisfied by the Addition of an Additional Mortgaged
Property, as further set forth in Section (f)(2)) (Substitution Deposit
Disbursement and Recalculation) of the Mortgaged Property Addition Schedule.
(B)The Substitution Cost Deposit shall be used by Lender to cover all reasonable
out-of-pocket costs and expenses incurred by Lender and Fannie Mae, including
any out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution whether such Substitution actually closes (the
“Substitution Costs”).
(3)Continued Obligations; Restriction on Borrowings.
(A)Borrower shall continue to be obligated to make any regularly scheduled
payments of principal and interest due under all Notes Outstanding during the
Staggered


[fannielogo.jpg]

--------------------------------------------------------------------------------





Substitution period. Until the completion of the Staggered Substitution, no
Future Advances will be permitted unless and until the provisions of Section
(f)(1) (Failure to Close Substitution) of the Mortgaged Property Addition
Schedule are satisfied.
(B)In connection with a Staggered Substitution, until the Addition of the
Additional Mortgaged Property to the Collateral Pool and closing of the
Substitution occurs, no Future Advances or other Requests will be permitted,
provided that a Termination Request shall be permitted subject to satisfaction
of the conditions in Section 2.11 (Termination of Master Agreement), and a
Conversion pursuant to a Conversion Request shall be permitted subject to
satisfaction of the conditions in the Conversion Schedule; provided further,
however, with respect to any Conversion, the Substitution Deposit shall be
recalculated based on the provisions in Section (g) (Staggered Substitution
Specific Terms) of this Mortgaged Property Release Schedule and Borrower shall
deposit with Lender as additional Collateral all increases, if any, in such
Substitution Deposit within five (5) days after receipt of notice of the same).
(C)Notwithstanding anything to the contrary in this Master Agreement, no
Staggered Substitution shall be permitted unless immediately after the Release
of the Release Mortgaged Property the requirements in Section 2.10(e)
(Limitation on Collateral Events) are satisfied.
(h)Release of Borrower and Guarantor.
Upon the Release of a Mortgaged Property, Borrower that is the owner of such
Release Mortgaged Property (assuming Borrower owns no other Mortgaged Property
in the Collateral Pool) and Guarantor shall be released automatically of all
obligations solely related to the Release Mortgaged Property as set forth in
this Master Agreement and the other Loan Documents, except for any provisions of
this Master Agreement and the other Loan Documents that are expressly stated to
survive any release or termination or for any liabilities or obligations of such
Borrower or Guarantor which arose prior to the Effective Date of such Release.
[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6001.MCFA
Page 5
Schedule 11 (Mortgaged Property Addition Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 11 TO
MASTER CREDIT FACILITY AGREEMENT
Mortgaged Property Addition Schedule
Any Mortgaged Property (including a Mortgaged Property added in connection with
a Substitution) added to the Collateral Pool pursuant to Section 2.10
(Collateral Events) of this Master Agreement shall be subject to the terms of
this Master Agreement including this Mortgaged Property Addition Schedule.
(a)Request.
(1)From time to time, Borrower may deliver to Lender an Addition Request to add
one (1) or more Additional Mortgaged Properties to the Collateral Pool.
(2)Any Addition Request shall be accompanied by the Additional Due Diligence
Fees and Additional Due Diligence Fee Deposits. Borrower shall provide Lender
information similar to the property-related information required by Lender in
connection with the Initial Advances made hereunder and any additional
information Lender may reasonably request.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(b)Underwriting.
(1)The following tests shall be satisfied as of the Effective Date:
(A)the proposed Additional Mortgaged Property satisfies the Individual Property
Coverage and LTV Tests;
(B)immediately after such Addition, the Collateral Pool satisfies the Coverage
and LTV Tests;
(C)in connection with a Substitution, the Aggregate Debt Service Coverage Ratio
of the Collateral Pool will not be less than the Aggregate Debt Service Coverage
Ratio of the Collateral Pool immediately prior to the Release (taking into
account any paydown Borrower may make in order to comply with such ratio,
subject to the terms of this Master Agreement);
(D)in connection with a Substitution, the Aggregate Loan to Value Ratio of the
Collateral Pool will not be greater than the Aggregate Loan to Value Ratio of
the Collateral Pool immediately prior to the Release (taking into account any
paydown Borrower may make in order to comply with such ratio, subject to the
terms of this Master Agreement); and
(E)the Geographical Diversification and Asset Concentration Requirements shall
be satisfied.
Notwithstanding anything to the contrary in this Master Agreement, no Collateral
Event shall be permitted unless immediately after such Collateral Event the
provisions of Section 2.10(e) (Limitation on Collateral Events) shall be
satisfied.
(2)Lender shall evaluate the proposed Additional Mortgaged Property in
accordance with the Underwriting and Servicing Requirements. Lender shall
determine the Loan to Value Ratio of the proposed Additional Mortgaged Property
and the Aggregate Loan to Value Ratio applicable to the Collateral Pool on the
basis of the lesser of:
(A)the acquisition price of the proposed Additional Mortgaged Property, if
purchased by Borrower within twelve (12) months of the related Addition Request,
and
(B)a Valuation made with respect to the proposed Additional Mortgaged Property.
(3)After receipt of the Addition Request and all reports, certificates and
documents required by Lender to determine compliance with this Mortgaged
Property Addition Schedule, Lender shall notify Borrower whether the proposed
Additional Mortgaged Property meets the requirements for Additions set forth in
this Mortgaged Property Addition Schedule.
(4)If the proposed Additional Mortgaged Property meets the conditions set forth
in this Mortgaged Property Addition Schedule, Lender shall notify Borrower of
the Aggregate Debt Service Coverage Ratio, the Aggregate Loan to Value Ratio,
and (in connection with any Future Advance made in connection with an Addition)
the Advance amount that shall result from the Addition.
(c)Additional Borrower.
On the Effective Date of the Addition of an Additional Mortgaged Property, the
owner of such Additional Mortgaged Property, if such owner is an Additional
Borrower, shall become a party to the Contribution Agreement in a manner
satisfactory to Lender. Any Additional Borrower shall join into this Master
Agreement and other Loan Documents and shall execute and deliver to Lender an
amendment adding such Additional Borrower as a party to this Master Agreement
and revising the Schedules and Exhibits hereto, as applicable, to reflect the
Additional Mortgaged Property and Additional Borrower, in each case satisfactory
to Lender. Any Additional Borrower and any related general partner, sole member
or managing member (as applicable) must comply with the provisions of this
Master Agreement, including the Single Purpose requirements of Section 4.01(h)
(Borrower Status - Representations and Warranties - Single Purpose Status)
unless otherwise waived by Lender.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(d)Conditions Precedent.
The Addition of an Additional Mortgaged Property to the Collateral Pool on the
applicable Effective Date is subject to the satisfaction of the following
conditions precedent:
(1)satisfaction of the provisions of Section (b) (Underwriting) of this
Mortgaged Property Addition Schedule;
(2)receipt by Lender of the Additional Due Diligence Fee and the Additional Due
Diligence Fee Deposit;
(3)satisfaction of all General Conditions;
(4)receipt by Lender of all Property-Related Documents; and
(5)receipt by Lender of a Request Opinion.
(e)Closing.
(1)Additions.
Other than in connection with a Substitution, if the proposed Additional
Mortgaged Property meets the conditions set forth in this Mortgaged Property
Addition Schedule, and Borrower timely elects to add the proposed Additional
Mortgaged Property to a Collateral Pool, the proposed Additional Mortgaged
Property shall be added to the Collateral Pool on an Effective Date selected by
Lender, occurring within twenty (20) Business Days after all of the conditions
for an Addition have been satisfied (or on such other date as Borrower and
Lender may agree).
(2)Substitutions.
In connection with a Substitution, if the Additional Mortgaged Property
satisfies the conditions set forth herein and Borrower timely elects to proceed
with the Substitution, the proposed Additional Mortgaged Property shall be added
in replacement of the Mortgaged Property being released on an Effective Date
selected by Lender and occurring:
(A)if the Substitution of the proposed Additional Mortgaged Property is to occur
simultaneously with the release of the Release Mortgaged Property, within
sixty (60) days after Lender’s receipt of Borrower’s Release Request indicating
there is to be a Substitution (or on such other date to which Borrower and
Lender may agree); or
(B)if the Substitution is a Staggered Substitution, within ninety (90) days
after the release of such Release Mortgaged Property (provided such date shall
be extended an additional ninety (90) days if Borrower provides reasonable
evidence of Borrower’s diligent efforts in finding a suitable proposed
Additional Mortgaged Property) (the “Property Delivery Deadline”) in accordance
with the terms of the Mortgaged Property Release Schedule and this Mortgaged
Property Addition Schedule.
(f)Staggered Substitutions.
(1)Failure to Close Substitution.
If the Substitution of the proposed Additional Mortgaged Property does not occur
by the Property Delivery Deadline, then such Borrower shall have irrevocably
waived its right to substitute such Release Mortgaged Property with the proposed
Additional Mortgaged Property, and the release of the Release Mortgaged Property
shall be deemed to be a Release pursuant to the terms of the Mortgaged Property
Release Schedule and shall trigger payment pursuant to the terms of the
Mortgaged Property Release Schedule, plus the Release Fee.
(2)Substitution Deposit Disbursement and Recalculation.
(A)On or prior to the Effective Date of the Substitution, Lender shall notify
Borrower of the actual amount of the Substitution Costs incurred by Lender and
Fannie Mae in connection with the Substitution and Borrower shall, on or before
the Effective Date of the Substitution, pay to Lender the remainder of such
Substitution Costs (if the actual amount of


[fannielogo.jpg]

--------------------------------------------------------------------------------





the Substitution Costs exceed the Substitution Cost Deposit (as defined in
Section (g) (Staggered Substitution Specific Terms) of the Mortgaged Property
Release Schedule) and the other amounts previously deposited with Lender by
Borrower) or Lender shall promptly refund to Borrower any Substitution Cost
Deposit deposited with Lender by Borrower in excess of the Substitution Costs
(if the actual amount of the Substitution Costs is less than the Substitution
Cost Deposit deposited with Lender by Borrower).
(B)At closing of the Substitution, Lender shall disburse or return the
Substitution Deposit (as defined in Section (g) (Staggered Substitution Specific
Terms) of the Mortgaged Property Release Schedule), as applicable (less any
portion of the Substitution Cost Deposit used by Lender to cover all reasonable
out-of-pocket costs and expenses incurred by Lender and Fannie Mae, including
any out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution), directly to Borrower at such time as the
conditions precedent for the Substitution have been satisfied, which must occur
no later than the Property Delivery Deadline.
(C)If, pursuant to Section (b) (Underwriting) of this Mortgaged Property
Addition Schedule, Borrower substitutes a Mortgaged Property that has an
estimated Allocable Facility Amount that is less than the Allocable Facility
Amount of the Release Mortgaged Property and Borrower notifies Lender that no
further property will be substituted or Borrower fails to timely identify an
additional replacement Mortgaged Property, then Lender shall disburse to
Borrower that portion of the Substitution Deposit (less any portion of the
Substitution Cost Deposit used by Lender to cover all reasonable out-of-pocket
costs and expenses incurred by Lender and Fannie Mae, including any
out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such Substitution) equal to the Allocable Facility Amount of
such substitute Mortgaged Property and apply the remainder of the Substitution
Deposit pursuant to Section (d) (Application of Release Price) of the Mortgaged
Property Release Schedule.
(D)Notwithstanding the foregoing, in the event that (i) the Property Delivery
Deadline is extended pursuant to Section (e)(2)(B) (Closing) of this Mortgaged
Property Addition Schedule or (ii) Borrower adds an Additional Mortgaged
Property to the Collateral Pool prior to the Property Delivery Deadline but the
addition of such Additional Mortgaged Property has not in and of itself
satisfied the requirements of this Mortgaged Property Addition Schedule, Lender
shall recalculate the Substitution Deposit. Any reduction, if any, in the
Substitution Deposit shall be returned to Borrower, or in the case of a Letter
of Credit, such Letter of Credit shall be reduced by such reduction in the
Substitution Deposit. Any increase, if any, in the Substitution Deposit shall be
paid by Borrower to Lender within three (3) Business Days of notice from Lender.
[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6001.MCFA
Page 1
Schedule 12 (Intentionally Deleted)
03-16
© 2016 Fannie Mae



SCHEDULE 12 TO
MASTER CREDIT FACILITY AGREEMENT
Intentionally Deleted




Master Credit Facility Agreement
Form 6001.MCFA
Page 1
Schedule 13 (Ownership Interests Schedule)
03-16
© 2016 Fannie Mae



[fannielogo.jpg]

--------------------------------------------------------------------------------







SCHEDULE 13 TO
MASTER CREDIT FACILITY AGREEMENT
Ownership Interests Schedule


Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 13 (Ownership Interests Schedule)
03-16
© 2016 Fannie Mae




--------------------------------------------------------------------------------







Master Credit Facility Agreement
Form 6001.MCFA
Page 3
Schedule 14 (Future Advance Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 14 TO
MASTER CREDIT FACILITY AGREEMENT
Future Advance Schedule
Any Future Advance made under this Master Agreement shall be subject to the
terms of this Master Agreement including this Future Advance Schedule.
(a)Request.
Borrower shall deliver a Future Advance Request to Lender. Any Future Advance
Request for a Future Advance shall be in the minimum amount of $5,000,000 or
such other amount permitted by Lender.
(b)Underwriting.
Any Future Advance shall be subject to satisfaction of the following tests:
(1)if the Future Advance is being made in connection with:
(A)a Future Advance pursuant to Section 2.02(c)(2)(B) (Making Advances), the
Coverage and LTV Tests would be satisfied and all of the Underwriting and
Servicing Requirements shall be satisfied; or
(B)the Addition of an Additional Mortgaged Property, the conditions of Section
(b) (Underwriting) of the Mortgaged Property Addition Schedule would be
satisfied; and
(2)the Geographical Diversification and Asset Concentration Requirements are
satisfied.
(c)Conditions Precedent.
The funding of any Future Advance on the applicable Effective Date is subject to
the satisfaction of the following conditions precedent:
(1)satisfaction of the underwriting tests set forth in (b) (Underwriting) above;
(2)Lender’s determination that the proposed borrower, key principal, and
guarantor meet all of Lender’s eligibility, credit, management and other
standards customarily applied by Lender in connection with the origination or
purchase of similar mortgage finance structures on similar Multifamily
Residential Properties at the time of the Future Advance Request for the Future
Advance;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(3)if required by Lender, if the Future Advance is a Variable Advance, receipt
by Lender at least five (5) days prior to the applicable Effective Date of the
confirmation of an Interest Rate Cap commitment, in accordance with the Cap
Security Agreement, effective as of the Effective Date;
(4)if required by Lender, if the Future Advance is a Variable Advance, receipt
by Lender, within fifteen (15) days after the applicable Effective Date, of
Interest Rate Cap Documents, in accordance with the Cap Security Agreement,
effective as of the Effective Date;
(5)if the Future Advance is a Fixed Advance, delivery of one or more Fixed
Notes, duly executed by Borrower, in the amount and reflecting all of the terms
of the Fixed Advance;
(6)if the Future Advance is a Variable Advance, delivery of one or more Variable
Notes, duly executed by Borrower, in the amount and reflecting all of the terms
of the Variable Advance;
(7)receipt by Lender of the completed Schedule of Advance Terms and Prepayment
Premium Schedule, in each case applicable to the Future Advance, together with
an amendment to this Master Agreement in form and substance acceptable to Lender
incorporating such Schedules in their entirety to this Master Agreement;
(8)if the Future Advance is made in connection with the Addition of a Mortgaged
Property, satisfaction of the conditions set forth in the Mortgaged Property
Addition Schedule including payment receipt by Lender of all fees required
pursuant to the Mortgaged Property Addition Schedule;
(9)receipt by Lender of the Additional Origination Fee;
(10)if the Future Advance is being made under Section 2.02(c)(2)(B) (Making
Advances (re: Borrow Up)), receipt by Lender of the non-refundable
Re-Underwriting Fee;
(11)receipt by Lender of any other costs and expenses including all legal fees
incurred by Lender and Fannie Mae;
(12)satisfaction of all General Conditions;
(13)receipt by Lender of a Request Opinion; and
(14)receipt by Lender of all applicable Property-Related Documents, if
applicable.
(d)Closing of Future Advance.
If the conditions set forth in Section 2.02 (Advances) for a Future Advance are
satisfied, Lender shall make the requested Future Advance on an Effective Date
selected by Lender (or on such other date as Borrower and Lender may agree).
[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6001.MCFA
Page 2
Schedule 15 (Letter of Credit Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 15 TO
MASTER CREDIT FACILITY AGREEMENT
Letter of Credit Schedule
Any Letter of Credit required or permitted pursuant to this Master Agreement
shall be subject to the terms of this Master Agreement and this Letter of Credit
Schedule. Any Letter of Credit must be issued by a financial institution
satisfactory to Fannie Mae (“Issuer”).
(a)Issuer; Letter of Credit Requirements.
The Letter of Credit shall be in form and substance satisfactory to Lender and
Lender shall be entitled (pursuant to Section (b) (Draws Under Letter of Credit)
below) to draw under such Letter of Credit solely upon presentation of a sight
draft to the Issuer. Any Letter of Credit shall be for a term of at least three


[fannielogo.jpg]

--------------------------------------------------------------------------------





hundred sixty-four (364) days (provided that in connection with a Substitution,
the term of any Letter of Credit shall be no earlier than the date ten (10)
Business Days after the Property Delivery Deadline).
(b)Draws Under Letter of Credit.
Lender shall have the right to draw monies under the Letter of Credit:
(1)upon the occurrence of an Event of Default;
(2)if thirty (30) days prior to the expiration of the Letter of Credit, either
the Letter of Credit has not been extended for a term of at least three hundred
sixty-four (364) days (provided that in connection with a Substitution, the term
of any Letter of Credit shall be at least until the date ten (10) Business Days
after the Property Delivery Deadline) or Borrower has not replaced the Letter of
Credit with substitute cash collateral in the amount required by Lender;
(3)upon the downgrading of the ratings of the long-term or short-term debt
obligations of the Issuer below a level satisfactory to Fannie Mae, the failure
of Borrower within five (5) days after notice of such downgrading to deliver to
Lender either (A) an acceptable replacement Letter of Credit or (B) substitute
cash collateral in the amount required by Lender; or
(4)upon the failure to close a Substitution pursuant to Section (f)(1) (Failure
to Close Substitution) of the Mortgaged Property Addition Schedule.
(c)Deposit to Cash Collateral Agreement.
If Lender draws under the Letter of Credit pursuant to this Master Agreement or
Section (b) (Draws Under Letter of Credit) above for reasons other than an Event
of Default, Lender shall deposit such draw monies into a Cash Collateral Account
until the earliest of the following events occurs:
(1)Borrower presents an acceptable replacement Letter of Credit and Lender
agrees to accept such Letter of Credit (provided that any agreement by Lender to
accept a replacement Letter of Credit will be conditioned upon Borrower’s
payment of all administrative and legal costs incurred by Lender and Fannie Mae
in connection with the replacement of the Letter of Credit);
(2)the applicable provisions of this Master Agreement pursuant to which the
Letter of Credit was provided are satisfied;
(3)Borrower pays all amounts due and payable under the Loan Documents and Lender
releases the liens of all Security Instruments;
(4)Lender consents to Borrower’s request to apply the funds to the principal
balance of a Note specified by Borrower and to any Prepayment Premium due in
connection with such application; or
(5)an Event of Default occurs and Lender elects to apply the proceeds as
described below in Section (d) (Default Draws) of this Letter of Credit
Schedule.
(d)Default Draws.
If Lender draws under the Letter of Credit pursuant to Section (b) (Draws Under
Letter of Credit) of this Letter of Credit Schedule as a result of an Event of
Default, Lender shall have the right to use monies drawn under the Letter of
Credit for any of the following purposes:
(1)to pay any amounts required to be paid by Borrower under the Loan Documents
(including, without limitation, any amounts required to be paid to Lender under
this Master Agreement);
(2)to prepay any Note (on Borrower’s behalf, or on its own behalf, if Lender
becomes the owner of any Mortgaged Property) in whole or in part, including any
Prepayment Premium;
(3)to deposit monies into the Cash Collateral Account; or
(4)to exercise any other remedies available to Lender pursuant to this Master
Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(e)Legal Opinion.
Prior to or simultaneous with the delivery of any new Letter of Credit (but not
the extension of any existing Letter of Credit), Borrower shall cause the
Issuer’s counsel to deliver a legal opinion satisfactory in form and substance
to Lender.
[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6001.MCFA
Page 1
Schedule 16 (Exceptions to Representations and Warranties Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 16 TO
MASTER CREDIT FACILITY AGREEMENT
Exceptions to Representations and Warranties Schedule
•
Section 4.01(h)(3) - Borrower has been a party to financial obligations under or
secured by mortgages, loan agreements, or other agreements or instruments or to
which the Mortgaged Property is subject, and which have been paid off and
discharged.

•
Section 6.01(a)(4) - Borrower will obtain required permits, licenses, and
certificates for the Expansion Mortgaged Property as and when required by
Applicable Law.

•
Section 6.01(e) and Section 6.01(f)(12) - Borrower owns no Manufactured Homes
other than, as of the Initial Effective Date, a total of eleven (11)
Manufactured Homes at the Mortgaged Properties commonly known as Sun Villa
Estates, Scio Farms, Oak Crest, Meadowbrook Village, Hawaiian Gardens & Holly
Village, Holiday West Village, Hamlin, Countryside of Lake Lanier, Cave Creek,
Boulder Ridge, and Bell Crossing, which are occupied by employees of SCOLP in
connection with the operation of the applicable Mortgaged Property.

•
Section 6.01(e) and 4.02(d)(3) - Borrower uses ancillary assets in connection
with the operation of the Mortgaged Property held in the name of Sun, SCOLP, or
Borrower Affiliates, such as vehicles, office and maintenance equipment and
software.

•
Section 10.01(a) - The Mortgaged Property commonly known as Hawaiian Gardens &
Holly Village is subject to telecommunications easements evidenced by (i) an
Amended Notice of Supplemental Final Order and Judgment Pertaining to Oakland
County, Michigan recorded in Liber 41917, Page 255 in the land records of
Oakland County, Michigan and (ii) an Easement Deed by Court Order in Settlement
of Landowner Action recorded in Liber 46240, Page 550 in the land records of
Oakland County, Michigan.

•
Section 10.01(a) - The Mortgaged Property commonly known as Countryside of Lake
Lanier is subject to an easement for the widening and construction of State
Route 347 evidenced by Declaration of Taking recorded in Book 6955, Page 125 in
the land records of Hall County, Georgia.

[Remainder of Page Intentionally Blank]


Master Credit Facility Agreement
Form 6228 [modified]
Page 2
Schedule 17 (Waiver of Imposition Deposits)
03-16
© 2016 Fannie Mae



SCHEDULE 17 TO
MASTER CREDIT FACILITY AGREEMENT
Waiver of Imposition Deposits


[fannielogo.jpg]

--------------------------------------------------------------------------------





The foregoing Master Agreement is hereby modified as follows:
1.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
2.The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
“Insurance Impositions” means the premiums for maintaining all Required
Insurance Coverage.
“Required Insurance Coverage” means the insurance coverage required pursuant to
Article 9 (Insurance) of this Master Agreement and under any other Loan
Document.
3.Section 12.02 (Imposition Deposits, Taxes, and Other Charges - Covenants) of
the Master Agreement is hereby amended by adding the following provisions to the
end thereof:
(b)    Conditional Waiver of Collection of Imposition Deposits.
(1)    Notwithstanding anything contained in this Section 12.02 (Imposition
Deposits, Taxes, and Other Charges - Covenants) to the contrary, Lender hereby
agrees to waive the collection of Imposition Deposits for Insurance Impositions,
provided, that:
(A)    Borrower shall pay such Insurance Impositions directly to the carrier or
agent five (5) days prior to expiration or as necessary to prevent the Required
Insurance Coverage from lapsing due to non-payment of premiums;
(B)    Borrower shall provide Lender with proof of payment acceptable to Lender
of all Insurance Impositions within five (5) days after the date such Insurance
Impositions are paid; and
(C)    Borrower shall cause its insurance agent to provide Lender with such
certifications regarding the Required Insurance Coverage as Lender may request
from time to time evidencing that the Insurance Impositions have been paid in a
timely manner and that all of the Required Insurance Coverage is in full force
and effect.
(2)    Lender reserves the right to require Borrower to deposit the Imposition
Deposits with Lender on each Payment Date for Insurance Impositions in
accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges - Covenants) upon:
(A)    Borrower’s failure to pay Insurance Impositions or to provide Lender with
proof of payment of Insurance Impositions as required in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits);
(B)    Borrower’s failure to maintain insurance coverage in accordance with the
requirements of Article 9 (Insurance);
(C)    the occurrence of any Transfer which is not permitted by the Loan
Documents, or any Transfer which requires Lender’s consent; or


[fannielogo.jpg]

--------------------------------------------------------------------------------





(D)    the occurrence of an Event of Default under any of the other terms,
conditions and covenants set forth in this Master Agreement or any of the other
Loan Documents.
(3)    Except as specifically provided in this Section 12.02(b) (Conditional
Waiver of Collection of Imposition Deposits), the provisions of Article 9
(Insurance) shall remain in full force and effect.
[Remainder of Page Intentionally Blank]
Master Credit Facility Agreement
Form 6220 [modified]
Page 1
Schedule 18 (Replacement Reserve Deposits - Deposits Partially or Fully Waived)
08-14
© 2014 Fannie Mae



SCHEDULE 18 TO
MASTER CREDIT FACILITY AGREEMENT
Replacement Reserve - Deposits Partially or Fully Waived
The foregoing Master Agreement is hereby modified as follows:
4.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
5.The Definitions Schedule is hereby amended by adding the following new
definition in the appropriate alphabetical order:
“Reduced Monthly Replacement Reserve Deposit” has the meaning set forth in the
Summary of Master Terms.
6.Section 13.01(b) (Monthly Replacement Reserve Deposits) of the Master
Agreement is hereby amended by adding the following provisions to the end
thereof:
(1)    Partial or Full Waiver of Monthly Replacement Reserve Deposit.
Notwithstanding the foregoing or anything in this Master Agreement to the
contrary, on the Effective Date, Lender has agreed to partially reduce, defer or
fully waive Borrower’s obligation to make full Monthly Replacement Reserve
Deposits. Subject to the provisions of Section 13.01(b)(2) (Reinstatement of
Monthly Replacement Reserve Deposit), Borrower shall deposit the applicable
Reduced Monthly Replacement Reserve Deposit into the Replacement Reserve Account
on each Payment Date.
(2)    Reinstatement of Monthly Replacement Reserve Deposit.
In the event that (A) at any time during the Term of this Master Agreement
Lender provides written notice to Borrower that the Mortgaged Property is not
being maintained in accordance with the requirements set forth in the Loan
Documents, or (B) an Event of Default has occurred and is continuing under any
of the Loan Documents, then upon the earlier of (i) the date specified by Lender
in such written notice to Borrower or (ii) the first day of the first calendar
month after the occurrence of such Event of Default, Borrower shall commence
paying the full Monthly


[fannielogo.jpg]

--------------------------------------------------------------------------------





Replacement Reserve Deposits throughout the remaining Term of this Master
Agreement.
[Remainder of Page Intentionally Blank]


10975109-v9
3458991


Master Credit Facility Agreement
Form 6208 [modified]
Page 8
Schedule 19 (Manufactured Housing Community)
01-16
© 2016 Fannie Mae







Master Credit Facility Agreement
Form 6208 [modified]
Page 1
Schedule 19 (Manufactured Housing Community)
01-16
© 2016 Fannie Mae



SCHEDULE 19 TO
MASTER CREDIT FACILITY AGREEMENT
Manufactured Housing Community
The foregoing Master Agreement is hereby modified as follows:
1.Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
2.The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
“Borrower’s Homes” or “Borrower Home” has the meaning set forth in the Security
Instrument.
“Community” means the manufactured housing community known as the Manufactured
Community Name, located on the Mortgaged Property, owned and operated by
Borrower, consisting of approximately the Number of Sites, and related
amenities, landscaping, roads and infrastructure.
“Home Owner” means a Person who owns a Manufactured Home located or to be
located in the Community.
“Manufactured Community Name” has the meaning set forth in the Summary of Master
Terms.
“Manufactured Home” has the meaning set forth in the Security Instrument.
“Number of Sites” has the meaning set forth in the Summary of Master Terms.
“Reserve Determination Date” means the eleventh (11th) day of each month during
the Term of this Master Agreement.


[fannielogo.jpg]

--------------------------------------------------------------------------------





“Rules and Regulations” means written rules and regulations governing tenant
conduct for the Community.
“Site” has the meaning set forth in the Security Instrument.
3.Section 4.01(h) (Borrower Status - Representations and Warranties - Borrower
Single Asset Status) of the Master Agreement is hereby amended by adding the
following provision to the end thereof:
(17)    does not engage in the retail sale or financing of Manufactured Homes
and does not rent Manufactured Homes under Leases which provide that upon
payment of the stipulated rent or a nominal charge, Borrower shall convey title
to the Manufactured Home to the lessee.
4.Section 4.02(d) (Borrower Status - Covenants - Borrower Single Asset Status)
of the Master Agreement is hereby amended by adding the following new language
at the end thereof:
In particular, and without limiting the foregoing, Borrower is not and shall not
engage in the retail sale or financing of Manufactured Homes. Borrower shall not
rent Manufactured Homes under Leases which provide that upon payment of the
stipulated rent or a nominal charge, Borrower shall convey title to the
Manufactured Home to the lessee.
5.Section 6.01 (Property Use, Preservation and Maintenance - Representations and
Warranties) of the Master Agreement is hereby amended by adding the following
provisions to the end thereof:
(f)    Manufactured Housing Community.
(1)    The Community is located on the Mortgaged Property and is owned and
operated by Borrower;
(2)    construction of the Community is complete (subject to the Expansion Work
described in the Community Expansion Schedule);
(3)    the Community complies with all local, state and federal laws and
regulations governing Manufactured Homes and manufactured home communities;
(4)    all public and private utilities on the Mortgaged Property comply with
local conditions and code requirements;
(5)    the Community has paved roads;
(6)    the Community consists of approximately the Number of Sites;
(7)    the Community has at least fifty (50) Sites;
(8)    a minimum of fifty percent (50%) of existing Sites accommodate double
wide Manufactured Homes in compliance with local zoning and ordinances;
(9)    with respect to any Additional Mortgaged Property added to the Collateral
Pool after the Initial Effective Date, the percentage of Borrower’s Homes
together with all Affiliated Homes at such Mortgaged Property does not exceed
thirty five percent (35%);


[fannielogo.jpg]

--------------------------------------------------------------------------------





(10)    the percentage of Borrower’s Homes together with all Affiliated Homes in
the Collateral Pool does not exceed twenty five percent (25%);
(11)    all Rents are made payable to the order of Borrower and deposited by
Borrower into an account titled in the name of Borrower;
(12)    Borrower owns no Manufactured Homes except as disclosed on the
Exceptions to Representations and Warranties Schedule;
(13)    no Borrower’s Home is subject to any Lien, claim (including condemnation
proceedings or the total or partial taking of the Property, the Improvements,
the Fixtures, the Personalty, or any other part of the Mortgaged Property under
the power of eminent domain or otherwise and including any conveyance in lieu
thereof), or encumbrance other than Lender’s lien and Permitted Liens;
(14)    all Manufactured Homes in the Community conform to the requirements of
the federal Manufactured Home Construction And Safety Standards of 1974
(42 U.S.C. chap. 70; 24 C.F.R. Part 3280);
(15)    all Manufactured Homes are professionally skirted;
(16)    hitches on all Manufactured Homes are concealed;
(17)    the Community has a minimum of two (2) paved parking spaces per Site,
which may be on or off-street, as permitted by local ordinance;
(18)    the Community known as Hamlin has a septic system or a private treatment
plant system that (A) has passed an inspection by a qualified engineer, (B) does
not have a record of operating violations, (C) has required licensing, and
(D) is not owned by a separate entity;
(19)    with respect to the Communities known as Apple Creek, Bell Crossing,
Boulder Ridge, Brentwood, Cave Creek, Countryside of Lake Lanier, Cutler
Estates, Grand, Hawaiian Gardens & Holly Village, Holiday West Village,
Meadowbrook Village, Oak Crest, Pine Ridge, Scio Farms, Sun Villa Estates, and
Waverly Shores Village, applicable law requires public sewer hookup, and the
applicable Borrowers have paid any applicable hook-up costs including tap fees;
and
(20)    with respect to the Communities known as Apple Creek, Bell Crossing,
Boulder Ridge, Brentwood, Cave Creek, Countryside of Lake Lanier, Cutler
Estates, Grand, Hawaiian Gardens & Holly Village, Holiday West Village,
Meadowbrook Village, Oak Crest, Scio Farms, Sun Villa Estates, and Waverly
Shores Village, applicable law requires public water hookup, and the applicable
Borrowers have paid any applicable hook-up costs including tap fees, and with
the Communities known as Hamlin and Pine Ridge have a private water well system
that (A) has passed an inspection by a qualified engineer, (B) does not have a
record of operating violations, (C) has required licensing, and (D) is not owned
by a separate entity.


[fannielogo.jpg]

--------------------------------------------------------------------------------





(g)    Operation of the Community.
(1)    Borrower does not engage in the retail sale or financing of Manufactured
Homes;
(2)    Borrower does not rent Manufactured Homes under Leases providing that
upon payment of the stipulated rent or a nominal charge, Borrower shall convey
title to the Manufactured Home to the lessee;
(3)    the Community has Rules and Regulations that are appropriate and
enforceable and maintain the viability and physical condition of the Community;
(4)    each Lease arises from a bona fide lease of a Site to (A) a Home Owner or
(B) a tenant of an Affiliated Home;
(5)    there are no other agreements between Borrower and a Home Owner other
than the Lease and the Rules and Regulations; and
(6)    Borrower has complied with all laws and regulations applicable to
(A) each Home Owner’s application for a lease, (B) the advertising, making and
servicing of each Lease, (C) the development, ownership and operation of the
Community, including but not limited to the Federal Trade Commission Act and all
rules and regulations promulgated thereunder; 24 C.F.R. Part 201 concerning
manufactured home location standards; the Equal Credit Opportunity Act and all
rules and regulations promulgated thereunder; the Fair Credit Reporting Act and
all rules and regulations promulgated thereunder; the Fair Housing Act and all
rules and regulations promulgated thereunder; the Real Estate Settlement
Procedures Act, and all other applicable Federal, state, and local laws,
regulations, rules, and ordinances, as any of the foregoing from time to time
may be amended.
6.Section 6.02 (Property Use, Preservation and Maintenance - Covenants) of the
Master Agreement is hereby amended by adding the following provision to the end
thereof:
(g)    Location of Mortgaged Property; Site Stability.
(1)    Until all amounts owed under the Loan Documents are paid in full, the
Borrower’s Homes shall be located on the Mortgaged Property at the Multifamily
Project Address;
(2)    Borrower shall not move the Borrower’s Homes from the Site without
Lender’s prior written permission;
(3)    the Community shall be located on the Mortgaged Property and shall be
owned and operated by Borrower;
(4)    the Community shall comply with all local, state and federal laws and
regulations governing Manufactured Homes and manufactured home communities;
(5)    all public and private utilities on the Mortgaged Property shall comply
with local conditions and code requirements;
(6)    the Community shall have paved roads;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(7)    the Community shall consist of approximately the Number of Sites (subject
to the Expansion Work described in the Community Expansion Schedule);
(8)    the Community shall have at least fifty (50) Sites;
(9)    a minimum of fifty percent (50%) of existing Sites shall accommodate
double wide Manufactured Homes in compliance with local zoning and ordinances;
(10)    with respect to any Additional Mortgaged Property added to the
Collateral Pool after the Initial Effective Date, the percentage of Borrower’s
Homes together with all Affiliated Homes at such Mortgaged Property shall not
exceed thirty five percent (35%);
(11)    the percentage of Borrower’s Homes together with all Affiliated Homes in
the Collateral Pool shall not exceed twenty five percent (25%);
(12)    all Rents shall be made payable to the order of Borrower and deposited
by Borrower into an account titled in the name of Borrower;
(13)    Borrower shall own no Manufactured Homes except as disclosed on the
Exceptions to Representations and Warranties Schedule;
(14)    no Borrower’s Home shall be subject to any Lien, claim (including
condemnation proceedings or the total or partial taking of the Property, the
Improvements, the Fixtures, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof), or encumbrance other than Lender’s lien and
Permitted Liens;
(15)    all Manufactured Homes in the Community shall conform to the
requirements of the federal Manufactured Home Construction And Safety Standards
of 1974 (42 U.S.C. chap. 70; 24 C.F.R. Part 3280);
(16)    all Manufactured Homes shall be professionally skirted;
(17)    hitches on all Manufactured Homes shall be concealed;
(18)    the Community shall have a minimum of two (2) paved parking spaces per
Site, which may be on or off-street, as permitted by local ordinance;
(19)    Borrower shall not engage in the retail sale or financing of
Manufactured Homes;
(20)    Borrower shall not rent Manufactured Homes under Leases providing that
upon payment of the stipulated rent or a nominal charge, Borrower shall convey
title to the Manufactured Home to the lessee;
(21)    the Community shall have Rules and Regulations that are appropriate,
enforceable, and shall maintain the viability and physical condition of the
Community;


[fannielogo.jpg]

--------------------------------------------------------------------------------





(22)    there shall be no other agreements between Borrower and a Home Owner
other than the Lease and the Rules and Regulations; and
(23)    Borrower shall comply with all laws and regulations applicable to
(A) each Home Owner’s application for a lease, (B) the advertising, making and
servicing of each Lease, (C) the development, ownership and operation of the
Community, including but not limited to the Federal Trade Commission Act and all
rules and regulations promulgated thereunder; 24 C.F.R. Part 201 concerning
manufactured home location standards; the Equal Credit Opportunity Act and all
rules and regulations promulgated thereunder; the Fair Credit Reporting Act and
all rules and regulations promulgated thereunder; the Fair Housing Act and all
rules and regulations promulgated thereunder; the Real Estate Settlement
Procedures Act, and all other applicable Federal, state, and local laws,
regulations, rules, and ordinances, as any of the foregoing from time to time
may be amended.
7.Section 7.02(a)(3) and Section 7.02(a)(4) (Leases) of the Master Agreement are
hereby deleted and restated in their entirety to read as follows:
(3)    require that all Leases for Sites comply with applicable law and have
initial lease terms of not less than six (6) months and not more than
twenty-four (24) months (however, if customary in the applicable market for
properties comparable to the Mortgaged Property, Leases for Sites with initial
terms of less than six (6) months (but in no case less than one (1) month) may
be permitted with Lender’s prior written consent);
(4)    not permit any Lease for a Site to contain an option to purchase the
Mortgaged Property or right of first refusal to purchase or right of first offer
to purchase (except when such option or right is required by applicable law);
and
(5)    promptly provide Lender a copy of any non-Residential Lease at the time
such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b)) and, upon Lender’s written request,
promptly provide Lender a copy of each Lease of a Site then in effect.
8.Section 7.03(b) (Residential Lease Form) of the Master Agreement is hereby
deleted and restated in its entirety to read as follows:
(b)    Residential Lease Form.
All Leases for Sites entered into from and after the Effective Date shall be on
forms approved by Lender. Borrower shall give Lender thirty (30) days written
notice of any material changes to the form of the Lease.
9.Section 14.01(a) (Events of Default - Automatic Events of Default) of the
Master Agreement is hereby amended by adding the following provision as
Section 14.01(a)(13):
(13)    any change by Borrower in the occupancy requirements or leases on Sites
in the Mortgaged Property regarding age restrictions.
10.Section 14.02(a) (Remedies - Acceleration; Foreclosure) of the Master
Agreement is hereby amended by adding the following new language to the end
thereof:
At Lender’s option, Lender may repossess the Borrower’s Homes peacefully without
Borrower’s permission, subject to the terms of the applicable tenant’s Lease. At
Lender’s


[fannielogo.jpg]

--------------------------------------------------------------------------------





option, Lender may (subject to the terms of the applicable tenant’s Lease)
detach and remove the Borrower’s Homes from the Mortgaged Property, or Lender
may take possession of it and leave it on the Mortgaged Property. Borrower
agrees to cooperate with Lender if Lender exercises these rights. After Lender
repossesses, Lender may then sell the Borrower’s Homes and apply what Lender
receives to Lender’s reasonable repossession, repair, storage, and sale
expenses, and then toward any other amounts Borrower owes under the Loan
Documents, as allowed by law.
[Remainder of Page Intentionally Blank]




Master Credit Facility Agreement
Form 6001.MCFA
Page Add-5
Schedule 20 (Community Expansion Schedule)
03-16
© 2016 Fannie Mae



SCHEDULE 20 TO
MASTER CREDIT FACILITY AGREEMENT
Community Expansion Schedule
The foregoing Master Agreement is hereby modified as follows:
1.    Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Master Agreement.
2.    The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:
“Expansion Mortgaged Property” means, individually and collectively, the
Mortgaged Properties commonly known as Boulder Ridge, Waverly Shores Village,
Pine Ridge, and Hamlin.
“Expansion Work” means the repairs and improvements to the Expansion Mortgaged
Property to be performed by Borrower in connection with the development of
additional Sites on such Expansion Mortgaged Property.
“Waverly Expansion Parcel” means that certain parcel of real property adjacent
to the Mortgaged Property commonly known as Waverly Shores Village to be
acquired by Borrower.
“Waverly Mortgaged Property” means the Mortgaged Property commonly known as
Waverly Shores Village


[fannielogo.jpg]

--------------------------------------------------------------------------------





3.    The following article is hereby added to the Master Agreement as
Article 16 (Community Expansion):
ARTICLE 16 -COMMUNITY EXPANSION
Section 16.01    Special Provisions Regarding Community Expansion.
(a)    Waverly Shores Village Expansion Property.
Borrower has the right to add the Waverly Expansion Parcel to be part of the
Waverly Mortgaged Property, provided that Borrower shall have provided Lender
with:
(1)    a certification that no Event of Default shall occur as a result of
Borrower’s acquisition of the Waverly Expansion Parcel, and no Event of Default
has occurred and is continuing;
(2)    an endorsement to the Title Policy for the Waverly Mortgaged Property,
insuring title to such Mortgaged Property, including the Waverly Expansion
Parcel, in form acceptable to Lender;
(3)    an amendment to the Security Instrument for the Waverly Mortgaged
Property to include the Waverly Expansion Parcel as part of the Mortgaged
Property secured by such Security Instrument, in form acceptable to Lender;
(4)    amendments to any other Loan Documents that Lender may require to reflect
the addition of the Waverly Expansion Parcel to the Waverly Mortgaged Property;
(5)    clean UCC searches, judgment searches and tax lien searches on the
Borrower owning the Waverly Mortgaged Property;
(6)    the Insurance Policy (or certified copy of the Insurance Policy)
applicable to the Waverly Mortgaged Property, including the Waverly Expansion
Parcel;
(7)    the Survey, in form acceptable to Lender, of the Wavelry Expansion Parcel
(which shall be last revised no less than forty-five (45) days prior to
Borrower’s acquisition of the Waverly Expansion Parcel);
(8)    either (A) (i) letters or other evidence with respect to the Waverly
Expansion Parcel from the appropriate Governmental Authority concerning
applicable zoning and building laws, and (ii) a zoning endorsement to the Title
Policy or (B) a zoning opinion letter, in each case in substance satisfactory to
Lender;
(9)    a Confirmation of Guaranty by each party providing a Guaranty to Lender;
(10)    a Confirmation of Environmental Indemnity Agreement, as required by
Lender; and


[fannielogo.jpg]

--------------------------------------------------------------------------------





(11)    such other documents, instruments and approvals (and if requested by
Lender, certified duplicates of executed copies thereof) as Lender may
reasonably request.
(b)    Agreement to Complete Work.
Borrower has the right to elect to perform the Expansion Work for one or more of
the Expansion Mortgaged Properties. Borrower shall elect to commence such
Expansion Work by providing Lender not less than ten (10) days prior written
notice of Borrower’s intent to commence such Expansion Work, together with a
certification that no Event of Default shall occur as a result of Borrower’s
commencement of the Expansion Work and no Event of Default has occurred and is
continuing. After commencement of such Expansion Work, Borrower shall at all
times thereafter diligently pursue the completion of all Expansion Work.
Borrower and Lender hereby acknowledge that Borrower has commenced the Expansion
Work with respect to the Mortgaged Property commonly known as Boulder Ridge.
(c)    Payment for Expansion Work.
Borrower shall:
(1)    pay all invoices for the Expansion Work;
(2)    pay all applicable fees and charges of any Governmental Authority on
account of the Expansion Work; and
(3)    provide evidence satisfactory to Lender of completion of the Expansion
Work.
(d)    Date-Down Endorsements.
In connection with completion of the Expansion Work, or in order to protect
Lender’s interest in the Collateral, Lender may require any or all of the
following at the expense of Borrower:
(1)    a search of title to the Mortgaged Property effective to the date of
disbursement; or
(2)    a “date-down” endorsement to Lender’s Title Policy extending the
effective date of such policy to the date of completion of the Expansion Work,
and showing no Liens other than (A) Permitted Encumbrances, (B) liens which
Borrower is diligently contesting in good faith that have been bonded off or
escrowed with sufficient funds to the Title Company, to the satisfaction of
Lender, or (C) mechanics’ or materialmen’s liens which attach automatically
under the laws of the Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, the Mortgaged Property but for which
Borrower is not delinquent in the payment for any such services or materials.
(e)    Indemnification.
If Lender elects to exercise its rights under Section 14.03 (Additional Lender
Rights; Forbearance) due to Borrower’s failure to timely commence or complete
any Expansion Work


[fannielogo.jpg]

--------------------------------------------------------------------------------





after such Expansion Work has commenced, Borrower shall indemnify and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs or expenses, including
litigation costs and reasonable attorneys’ fees, arising from or in any way
connected with the performance by Lender of the Expansion Work; provided that
Borrower shall have no indemnity obligation if such actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs or expenses,
including litigation costs and reasonable attorneys’ fees, arise as a result of
the willful misconduct or gross negligence of Lender, Lender’s agents, employees
or representatives as determined by a court of competent jurisdiction pursuant
to a final non-appealable court order.
(f)    Amendments to Loan Documents.
Subject to Section 5.02 (The Advances - Covenants), Borrower shall execute and
deliver to Lender, upon written request, an amendment to this Master Agreement,
the Security Instrument, and any other Loan Document deemed necessary or
desirable to perfect Lender’s lien upon any portion of the Mortgaged Property
subject to the Expansion Work.
(g)    No Lender Obligation.
Nothing in this Master Agreement shall:
(1)    make Lender responsible for making or completing the Expansion Work;
(2)    require Lender to expend funds to make or complete any Expansion Work;
(3)    obligate Lender to proceed with the Expansion Work; or
(4)    obligate Lender to demand from Borrower additional sums to make or
complete any Expansion Work.
(h)    No Lender Warranty.
Lender’s approval of any plans for any Expansion Work, inspection of the
Mortgaged Property by Lender or Lender’s agents, or other acknowledgment of
completion of any Expansion Work in a manner satisfactory to Lender shall not be
deemed an acknowledgment or warranty to any person that the Expansion Work has
been completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any governmental
agency, such responsibility being at all times exclusively that of Borrower.
[Remainder of Page Intentionally Blank]






[fannielogo.jpg]

--------------------------------------------------------------------------------





Master Credit Facility Agreement
Form 6001.MCFA
Initial Page
Schedule 20 (Community Expansion Schedule)
03-16
© 2016 Fannie Mae









[fannielogo.jpg]